EXHIBIT 10.1

Published Deal CUSIP Number: 70051PAD7

Published Tranche A-1 CUSIP Number: 70051PAE5

Published Tranche A-2 CUSIP Number: 70051PAF2

 

 

 

DELAYED DRAW TERM LOAN AGREEMENT

Dated as of August 28, 2019

by and among

PARK INTERMEDIATE HOLDINGS LLC,

and

PK DOMESTIC PROPERTY LLC,

as Borrowers,

PARK HOTELS & RESORTS INC.,

as the Parent,

solely for the limited purposes described in Section 13.23.,

The Subsidiary Borrowers Party Hereto,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 13.6.,

as Lenders,

BANK OF AMERICA, N.A.,

as Administrative Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

BOFA SECURITIES, INC. and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers,

and

BOFA SECURITIES, INC.,

as Sole Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. Definitions

     1  

Section 1.1. Definitions

     1  

Section 1.2. General; References to New York City Time

     58  

Section 1.3. GAAP Changes; Financial Covenant Calculations

     58  

Section 1.4. Interest Rates

     59  

Section 1.5. Electronic Execution of Assignments and Certain Other Documents

     59  

Section 1.6. Appointment of Borrower Representative

     60  

ARTICLE II. Credit Facility

     60  

Section 2.1. [INTENTIONALLY OMITTED]

     60  

Section 2.2. Loans

     60  

Section 2.3. [INTENTIONALLY OMITTED]

     63  

Section 2.4. [INTENTIONALLY OMITTED]

     63  

Section 2.5. [INTENTIONALLY OMITTED]

     63  

Section 2.6. Rates and Payment of Interest on Loans

     63  

Section 2.7. Number of Interest Periods

     64  

Section 2.8. Repayment of Loans

     64  

Section 2.9. Prepayments

     65  

Section 2.10. Continuation

     66  

Section 2.11. Conversion

     67  

Section 2.12. Notes

     67  

Section 2.13. Termination or Reduction of Commitments

     68  

Section 2.14. [INTENTIONALLY OMITTED]

     69  

Section 2.15. [INTENTIONALLY OMITTED]

     69  

Section 2.16. [INTENTIONALLY OMITTED]

     69  

Section 2.17. Incremental Facilities

     69  

Section 2.18. Funds Transfer Disbursements

     72  

Section 2.19. [INTENTIONALLY OMITTED]

     72  

Section 2.20. [INTENTIONALLY OMITTED]

     72  

Section 2.21. Designation of Subsidiary Borrowers

     72  

ARTICLE III. Payments, Fees and Other General Provisions

     74  

Section 3.1. Payments

     74  

Section 3.2. Pro Rata Treatment

     75  

Section 3.3. Sharing of Payments, Etc.

     75  

Section 3.4. Several Obligations

     76  

Section 3.5. Fees

     76  

Section 3.6. Computations

     76  

Section 3.7. Usury

     77  

Section 3.8. [INTENTIONALLY OMITTED]

     77  

Section 3.9. Defaulting Lenders

     77  

Section 3.10. Foreign Lenders; Taxes

     79  



--------------------------------------------------------------------------------

ARTICLE IV.  [INTENTIONALLY OMITTED.]

     83  

ARTICLE V. Yield Protection, Etc.

     83  

Section 5.1. Additional Costs; Capital Adequacy

     83  

Section 5.2. Suspension of LIBOR Loans

     86  

Section 5.3. Illegality

     88  

Section 5.4. Compensation

     88  

Section 5.5. Treatment of Affected Loans

     89  

Section 5.6. Affected Lenders

     89  

Section 5.7. Change of Lending Office

     90  

Section 5.8. Assumptions Concerning Funding of LIBOR Loans

     90  

ARTICLE VI. Conditions Precedent

     90  

Section 6.1. Initial Conditions Precedent

     90  

Section 6.2. Conditions Precedent to All Loans After the Funding Date

     94  

Section 6.3. Confirmation of Conditions

     95  

Section 6.4. Conditions to Designation of a Subsidiary Borrower

     95  

ARTICLE VII. Representations and Warranties

     96  

Section 7.1. Representations and Warranties

     96  

Section 7.2. Representations as to Subsidiary Borrowers

     105  

Section 7.3. Survival of Representations and Warranties, Etc.

     106  

ARTICLE VIII. Affirmative Covenants

     107  

Section 8.1. Preservation of Existence and Similar Matters

     107  

Section 8.2. Compliance with Applicable Laws

     107  

Section 8.3. Maintenance of Property

     107  

Section 8.4. Conduct of Business

     108  

Section 8.5. Insurance

     108  

Section 8.6. Payment of Taxes and Claims

     108  

Section 8.7. Books and Records; Inspections

     108  

Section 8.8. Use of Proceeds

     109  

Section 8.9. Environmental Matters

     109  

Section 8.10. Further Assurances

     110  

Section 8.11. Material Contracts

     110  

Section 8.12. REIT Status

     110  

Section 8.13. Exchange Listing

     110  

Section 8.14. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances

     110  

Section 8.15. Collateral Release Upon Termination of Collateral Period

     113  

Section 8.16. Compliance with Anti-Corruption Laws and Sanctions

     114  

Section 8.17. Limitation on the Parent’s Assets, Liabilities and Activities

     114  

ARTICLE IX. Information

     117  

Section 9.1. Quarterly Financial Statements

     117  

Section 9.2. Year End Statements

     117  

Section 9.3. Compliance Certificate

     117  

Section 9.4. Other Information

     118  

Section 9.5. Electronic Delivery of Certain Information

     121  

Section 9.6. Public/Private Information

     122  

Section 9.7. Patriot Act Notice; Compliance

     122  

 

- ii -



--------------------------------------------------------------------------------

ARTICLE X. Negative Covenants

     123  

Section 10.1. Financial Covenants

     123  

Section 10.2. Restrictions on Liens and Negative Pledges

     125  

Section 10.3. Restrictions on Intercompany Transfers

     126  

Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements

     126  

Section 10.5. Plans

     128  

Section 10.6. Fiscal Year

     128  

Section 10.7. Modifications of Organizational Documents

     129  

Section 10.8. Transactions with Affiliates

     129  

Section 10.9. Environmental Matters

     130  

Section 10.10. Derivatives Contracts

     130  

ARTICLE XI. Default

     130  

Section 11.1. Events of Default

     130  

Section 11.2. Remedies Upon Event of Default

     134  

Section 11.3. Marshaling; Payments Set Aside

     136  

Section 11.4. Allocation of Proceeds

     136  

Section 11.5. [INTENTIONALLY OMITTED]

     137  

Section 11.6. [INTENTIONALLY OMITTED]

     137  

Section 11.7. Performance by Administrative Agent

     137  

Section 11.8. Rights Cumulative

     137  

ARTICLE XII. The Administrative Agent

     138  

Section 12.1. Appointment and Authorization

     138  

Section 12.2. Bank of America as Lender

     139  

Section 12.3. Approvals of Lenders

     140  

Section 12.4. Notice of Events of Default

     140  

Section 12.5. Administrative Agent’s Reliance

     140  

Section 12.6. Reimbursement by Lenders

     141  

Section 12.7. Lender Credit Decision, Etc.

     142  

Section 12.8. Successor Administrative Agent

     142  

Section 12.9. Titled Agents

     143  

Section 12.10. Specified Derivatives Contracts and Specified Cash Management
Agreements

     143  

Section 12.11. Certain ERISA Matters

     144  

Section 12.12. Administrative Agent May File Proofs of Claim; Credit Bidding

     145  

ARTICLE XIII. Miscellaneous

     147  

Section 13.1. Notices

     147  

Section 13.2. Expenses

     149  

Section 13.3. Stamp and Intangible Taxes

     150  

Section 13.4. Setoff

     151  

Section 13.5. Litigation; Jurisdiction; Other Matters; Waivers

     151  

Section 13.6. Successors and Assigns

     152  

Section 13.7. Amendments and Waivers

     158  

 

- iii -



--------------------------------------------------------------------------------

Section 13.8. Nonliability of Administrative Agent and Lenders

     162  

Section 13.9. Confidentiality

     162  

Section 13.10. Indemnification

     164  

Section 13.11. Termination; Survival

     165  

Section 13.12. Severability of Provisions

     166  

Section 13.13. GOVERNING LAW

     166  

Section 13.14. Counterparts

     166  

Section 13.15. No Advisory or Fiduciary Relationship

     166  

Section 13.16. Obligations with Respect to Loan Parties

     167  

Section 13.17. Independence of Covenants

     167  

Section 13.18. Limitation of Liability

     167  

Section 13.19. Entire Agreement

     168  

Section 13.20. Construction

     168  

Section 13.21. Headings

     168  

Section 13.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     168  

Section 13.23. Nonrecourse to the Parent; Limited Nature of the Parent’s
Obligations under this Agreement

     169  

Section 13.24. Subordination of Intercompany Indebtedness

     169  

Section 13.25. Acknowledgement Regarding Any Supported QFCs

     170  

ARTICLE XIV. Cross-Guarantee

     171  

[Signatures on Following Pages]

     173  

 

SCHEDULE I    Lenders and Commitments SCHEDULE 1.1.    List of Loan Parties
SCHEDULE 1.1.(a)    Eligible Property Exceptions SCHEDULE 1.1.(b)    Permitted
Liens SCHEDULE 7.1.(b)    Ownership Structure SCHEDULE 7.1.(f)(i)    Hotel
Properties SCHEDULE 7.1.(f)(ii)    Properties Designated by the Company as
Eligible Properties SCHEDULE 7.1.(g)    Indebtedness and Guarantees SCHEDULE
7.1.(h)    Material Contracts SCHEDULE 7.1.(i)    Litigation SCHEDULE 7.1.(s)   
Affiliate Transactions EXHIBIT A    Form of Assignment and Assumption Agreement
EXHIBIT B    Form of Notice of Borrowing EXHIBIT C    Form of Notice of
Continuation EXHIBIT D    Form of Notice of Conversion EXHIBIT E    Form of
Solvency Certificate EXHIBIT F    Form of Guaranty EXHIBIT G    [Intentionally
Omitted] EXHIBIT H    [Intentionally Omitted] EXHIBIT I    Form of Note EXHIBIT
J    [Intentionally Omitted]

 

- iv -



--------------------------------------------------------------------------------

EXHIBIT K    Form of Disbursement Instruction Letter EXHIBIT L    Form of
Compliance Certificate EXHIBIT M    Forms of U.S. Tax Compliance Certificates
EXHIBIT N    Form of Borrowing Subsidiary Agreement EXHIBIT O    Form of
Borrowing Subsidiary Termination

 

- v -



--------------------------------------------------------------------------------

THIS DELAYED DRAW TERM LOAN AGREEMENT, as amended, supplemented or otherwise
modified from time to time (this “Agreement”) dated as of August 28, 2019 by and
among PARK INTERMEDIATE HOLDINGS LLC, a limited liability company formed under
the laws of the State of Delaware (the “Company” or the “Borrower
Representative”), PK DOMESTIC PROPERTY LLC, a limited liability company formed
under the laws of the State of Delaware (“PK Domestic LLC”), as a Borrower, PARK
HOTELS & RESORTS INC., a Delaware corporation (the “Parent”), solely for the
limited purposes described in Section 13.23., the Subsidiaries of the Company
from time to time party hereto as Subsidiary Borrowers, each of the financial
institutions initially a signatory hereto together with their successors and
assignees under Section 13.6. (the “Lenders”), and BANK OF AMERICA, N.A., as
Administrative Agent (the “Administrative Agent”).

WHEREAS, the Company, PK Domestic LLC, the Parent, the Subsidiary Borrowers, the
Lenders and the Administrative Agent desire to enter into this Agreement to
provide a delayed draw term loan facility to the Company, PK Domestic LLC and
the Subsidiary Borrowers, on and subject to the terms and conditions contained
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“1031 Property” means any Property that is at any time held by a “qualified
intermediary” (a “QI”), as defined in the Treasury Regulations promulgated
pursuant to Section 1031 of the Internal Revenue Code, or an “exchange
accommodation titleholder” (an “EAT”), as defined in Internal Revenue Service
Revenue Procedure 2000-37, as modified by Internal Revenue Procedure 2004-51,
(or in either case, by one or more Wholly Owned Subsidiaries thereof, singly or
as tenants in common) which is a single purpose entity and has entered into an
“exchange agreement” or a “qualified exchange accommodation agreement” with the
Parent, the Company, PK Domestic LLC or a Wholly Owned Subsidiary in connection
with the acquisition (or possible disposition) of such Property by the Company
or a Wholly Owned Subsidiary pursuant to, and intended to qualify for tax
treatment under, Section 1031 of the Internal Revenue Code.

“Acceptable Preferred Equity Interests” means that certain Series A Preferred
Stock in PK Domestic REIT to be issued to Persons other than the Company and its
Subsidiaries on or after June 14, 2019 which shall be non-voting with respect to
the election of the directors of PK Domestic REIT and having an initial
aggregate liquidation value of up to $125,000 (exclusive of any accrued and
unpaid dividends and early redemption premiums) and separately disclosed in
writing to the Administrative Agent and the Lenders prior to the Closing Date;
provided that such Persons shall not receive aggregate dividends and
distributions in respect of such



--------------------------------------------------------------------------------

Acceptable Preferred Equity Interests in excess of 12% of the initial aggregate
liquidation value thereof (exclusive of any early redemption premiums or any
distribution in respect of a redemption or purchase of such Acceptable Preferred
Equity Interests made by the Company or any of its Subsidiaries) during any
fiscal year of the Parent. For the avoidance of doubt, so long as such
Acceptable Preferred Equity Interests are not owned directly or indirectly by
the Parent, any Liens on any Acceptable Preferred Equity Interests shall
constitute Permitted Equity Liens.

“Accession Agreement” means an Accession Agreement substantially in the form
attached to the Guaranty.

“Additional Costs” has the meaning given that term in Section 5.1.(b).

“Adjusted Funds From Operations” means, with respect to a Person and for a given
period, Funds From Operations of such Person for such period, plus non-cash
charges, including expense for share-based payment awards and impairment charges
(other than non-cash charges that constitute an accrual of a reserve for future
cash payments), in each case, of such Person for such period.

“Adjusted Net Operating Income” or “Adjusted NOI” means, for any period, the Net
Operating Income of the applicable Hotel Properties for such period, subject to
the following adjustments:

 

  (a)

for each applicable Hotel Property, base management fees shall equal the greater
of (i) three percent (3.0%) of Gross Operating Revenues or (ii) the actual base
management fees paid under the applicable Management Agreement;

 

  (b)

for each applicable Hotel Property, reserves for FF&E and capital items shall
equal four percent (4.0%) of Gross Operating Revenues; and

 

  (c)

for each applicable Hotel Property subject to a Franchise Agreement, royalty
fees shall equal the greater of (i) four percent (4.0%) of Gross Operating
Revenues or (ii) the actual royalty fees payable under the applicable Franchise
Agreement.

For purposes of determining Adjusted NOI, the Net Operating Income shall be
calculated on a pro forma basis for acquisitions and dispositions during such
period, such that (i) in the case of a Hotel Property acquired during the
calculation period, the Net Operating Income thereof for the entire period
(including the actual historical Net Operating Income of such Hotel Property
prior to the acquisition thereof and adjusted in accordance with the
requirements above) shall be included in the determination of Adjusted NOI and
(ii) in the case of a Hotel Property disposed of during the calculation period,
the Net Operating Income thereof for the entire period shall be excluded in the
determination of Adjusted NOI for such period. If a Hotel Property has not
continuously operated for the immediately preceding period of twelve consecutive
months but the Company has elected to treat such Hotel Property as a Seasoned
Property, then the Adjusted NOI of such Hotel Property shall be calculated by
annualizing the historical Net Operating Income of such Property for the period
of continuous operation ending on the most recently ended calendar month for
which it has been in continuous operation, determined on a pro forma basis
reasonably acceptable to the Administrative Agent.

 

-2-



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America, N.A., including its branches and
affiliates, as contractual representative of the Lenders under this Agreement,
or any successor Administrative Agent appointed pursuant to Section 12.8.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by a Lender and delivered to the Administrative Agent in a form supplied by the
Administrative Agent to the Lenders from time to time.

“Affected Lender” has the meaning given that term in Section 5.6.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Company.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Canadian Dollars, (v) Japanese Yen, (vi) Australian Dollars and (vii) any
other Foreign Currency agreed to in writing by the Administrative Agent and each
of the Lenders, in each case, to the extent that such currency is (x) a lawful
currency that is readily available to the Lenders and freely transferable and
convertible into Dollars and (y) available in the London interbank deposit
market (or other interbank market accessible by the Administrative Agent and the
Lenders) for the applicable interest periods.

“Agreement” has the meaning given to that term in the recitals hereto.

“Ancillary Agreements” has the meaning given to such term in the Distribution
Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering, including,
without limitation, the United States Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder.

“Applicable Commitment Percentage” means, with respect to any Lender and as the
context may require, such Lender’s Tranche A-1 Commitment Percentage, Tranche
A-2 Commitment Percentage or Incremental TL Commitment Percentage.

“Applicable Foreign Borrower Documents” has the meaning given that term in
Section 7.2.(a).

“Applicable Law” means all (a) international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, (b) administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and (c) all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case of clauses (b) and (c), to the extent having the force of law.

 

-3-



--------------------------------------------------------------------------------

“Applicable Margin” means, (i) at any time prior to the Investment Grade Pricing
Effective Date, the Leverage-Based Applicable Margin applicable thereto in
effect at such time and (ii) at any time on and after the Investment Grade
Pricing Effective Date, the Ratings-Based Applicable Margin applicable thereto
in effect at such time.

“Appraisal” means, with respect to any Property, an M.A.I. appraisal
commissioned by and addressed to either the Administrative Agent or the
administrative agent under the Existing Credit Agreement (acceptable to the
Administrative Agent as to form, substance and appraisal date), prepared by a
professional appraiser acceptable to the Administrative Agent, having at least
the minimum qualifications required under Applicable Law governing the
Administrative Agent and the Lenders, including without limitation, FIRREA, and
determining both the “as is” market value of such Property as between a willing
buyer and a willing seller and the “stabilized value” of such Property.

“Appraised Value” means, with respect to any Property, the “as is” market value
of such Property as reflected in the most recent Appraisal of such Property as
the same may have been approved in writing by the Administrative Agent (such
approval not to be unreasonably withheld or delayed, which approval shall be
based upon the Administrative Agent’s internal review of such Appraisal which is
based on criteria and factors then generally used and considered by the
Administrative Agent, in the exercise of its good faith business judgment, in
determining the value of similar real estate Properties, which review shall be
conducted prior to acceptance of such Appraisal by the Administrative Agent).

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.

“Arrangers” means BofA Securities and Wells Fargo Bank, National Association
(and its successors and assigns).

“Asset Sale” means the sale, assignment, lease, sale/leaseback or other transfer
for value (a “Disposition”) (other than as a result of a Casualty Event) by a
Group Member to any other Person (other than to another Group Member), whether
in one transaction or in a series of related transactions, of any of its
properties or assets (except to the extent constituting a Permitted Equity
Issuance); provided, however, that the term “Asset Sale” shall not include:
(a) the Disposition of cash and Cash Equivalents; (b) the leasing, subleasing,
licensing or sublicensing of Property or other assets in the ordinary course of
business; (c) Dispositions of personal property; (d) Dispositions of property
with respect to which the proceeds thereof have been escrowed in connection with
an exchange or swap of property in a transaction covered by Section 1031 of the
Internal Revenue Code; (e) Dispositions of, or Dispositions of Equity Interests
in any Subsidiary or other Person that owns, foreign properties and assets; and
(f) other Dispositions that do not result in the realization by such Group
Member of Net Cash Proceeds, when taken together with the Net Cash Proceeds
realized by all Group Members from other such Dispositions, in excess of
$15,000,000.

 

-4-



--------------------------------------------------------------------------------

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.6.), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.

“Australian Dollars” or “Aus. $” means the lawful currency of the Commonwealth
of Australia.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A., and its successors and assigns.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the one-month Eurodollar Rate plus 1.00%. The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

 

-5-



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“BofA Securities” means BofA Securities, Inc., and its successors and assigns.

“Borrower” means any of the Company, PK Domestic LLC and any Subsidiary Borrower
and, in each case, shall include such Borrower’s successors and permitted
assigns.

“Borrower Representative” has the meaning set forth in the introductory
paragraph of this Agreement.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit N.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit O.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Applicable Laws of, or are in
fact closed in, the state where the Principal Office is located and, if such day
relates to any LIBOR Loan, means any such day that is also a London Banking Day.

“Canadian Dollars” or “Cdn. $” means the lawful currency of Canada.

“Capitalization Rate” means 8.00%, provided, however that in the case of
(i) upscale or above Hotel Properties in the central business districts of
Manhattan, New York, Washington, DC, Chicago, Illinois, Boston, Massachusetts,
San Francisco, California, San Diego, California, Los Angeles, California,
Miami, Florida and Seattle, Washington and (ii) the properties commonly known as
Hilton Hawaiian Village Beach Resort, Hilton Waikoloa Village, Waldorf Astoria
Casa Marina Resort Key West, Hilton Orlando Bonnet Creek, Waldorf Astoria
Orlando and Hilton New Orleans Riverside, the Capitalization Rate shall mean
7.25%.

“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts,
in each case that are required to be classified as a “Capital Lease” in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
either (x) is a Lender or (y) has capital and unimpaired surplus in excess of
$500,000,000 and which bank or

 

-6-



--------------------------------------------------------------------------------

its holding company has a short term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than thirty days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; (e) investments in money market funds registered under the Investment
Company Act of 1940, as amended, which have net assets of at least $350,000,000
and at least 75% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above and (f) other similar
customarily utilized investments of substantially similar quality (as determined
in good faith by the Company) denominated in Foreign Currencies.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

“Cash Merger Consideration” has the meaning given that term in
Section 6.1.(I)(b)(i)(a)(i).

“Casualty Event” means, with respect to any property (including any interest in
property) of a Group Member, any loss of, damage to, or condemnation or other
taking of, such property for which a Group Member receives any insurance
proceeds (other than proceeds from business interruption insurance) or
condemnation awards in respect of such property.

“Closing Date” means the date on which all of the conditions precedent set forth
in Section 6.1.(I) shall have been fulfilled or waived by all of the Lenders.

“Collateral” has the meaning given that term in Section 8.14.(c).

“Collateral Documents” means, collectively, the Pledge Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the
Obligations, including, without limitation, all other security agreements,
pledge agreements, deeds of trust, pledges, powers of attorney, consents,
assignments, notices, financing statements and all other written matter whether
heretofore, now, or hereafter executed by the Company, PK Domestic LLC or any of
their respective Subsidiaries and delivered to the Administrative Agent to
create, perfect or evidence Liens to secure the Obligations.

“Collateral Period” means any period after the Closing Date commencing on the
occurrence of a Collateral Trigger Date and ending on the Collateral Release
Date subsequent to such Collateral Trigger Date.

“Collateral Release Certificate” has the meaning given that term in
Section 8.15.(b).

 

-7-



--------------------------------------------------------------------------------

“Collateral Release Date” means any date after a Collateral Trigger Date on
which no Default or Event of Default is continuing and the Borrower
Representative delivers a Collateral Release Certificate as required by
Section 8.15.

“Collateral Trigger Date” means (a) any date after the Closing Date on which the
Borrower Representative delivers a Compliance Certificate pursuant to
Section 9.3. which shows that the Leverage Ratio is greater than 6.50 to 1.00 as
of the end of the two consecutive fiscal quarters of the Parent most recently
ended prior to such date or (b) such later date as the Administrative Agent
shall reasonably determine; provided that, following any Collateral Release
Date, any subsequent Collateral Trigger Date shall be (x) any date on which the
Borrower Representative delivers a Compliance Certificate pursuant to
Section 9.3. which shows that the Leverage Ratio is greater than 6.50 to 1.00 as
of the end of the fiscal quarter of the Company most recently ended prior to
such date or (y) such later date as the Administrative Agent shall reasonably
determine.

“Commitment Effective Date” means May 5, 2019.

“Commitment Letter” means that certain commitment letter, dated May 5, 2019, by
and among the Company, PK Domestic LLC, the Administrative Agent, the Lead
Arranger and the Lenders party thereto, together with the Summary of Terms and
Conditions attached thereto.

“Commitment Reduction Notice” has the meaning given that term in
Section 2.13.(a).

“Commitments” means, individually or collectively as the context may require,
Tranche A-1 Commitments, Tranche A-2 Commitments and Incremental TL Commitments.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company Information” has the meaning given that term in Section 2.6.(c).

“Compliance Certificate” has the meaning given that term in Section 9.3.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, with respect to a Person for any period and without
duplication, the sum of:

(a)    net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period):

 

  (i)

depreciation and amortization;

 

  (ii)

interest expense;

 

-8-



--------------------------------------------------------------------------------

  (iii)

income tax expense;

 

  (iv)

extraordinary or nonrecurring items, including, without limitation, gains,
losses, charges or expenses from the sale of operating Properties, early
extinguishment of Indebtedness (including prepayment premiums), and transaction
costs of acquisitions not permitted to be capitalized pursuant to GAAP;

 

  (v)

other non-cash charges, including share-based compensation expense and
impairment charges or expenses (other than non-cash charges that constitute an
accrual of a reserve for future cash payments or charges); and

 

  (vi)

equity in net income (loss) of its Unconsolidated Affiliates; plus

(b)    such Person’s Ownership Share of Consolidated EBITDA of its
Unconsolidated Affiliates.

Consolidated EBITDA shall be adjusted to remove any impact from amortization of
intangibles pursuant to FASB ASC 805.

“Consolidated Fixed Charges” means, with respect to a Person and for a given
period, the sum of (a) the Consolidated Interest Expense of such Person for such
period, plus (b) the aggregate of all regularly scheduled principal payments on
Indebtedness payable by such Person during such period (excluding balloon,
bullet or similar payments of principal due upon the stated maturity of
Indebtedness), plus (c) the aggregate amount of all Preferred Dividends paid by
such Person during such period, plus (d) the aggregate payment for cash taxes
paid by such Person during such period. The Parent’s Ownership Share of the
Consolidated Fixed Charges of its Unconsolidated Affiliates will be included
when determining the Consolidated Fixed Charges of the Parent.

“Consolidated Group” means the Parent and its Subsidiaries.

“Consolidated Interest Expense” means, with respect to a Person for a given
period, without duplication, (a) total interest expense of such Person including
capitalized interest (other than capitalized interest funded under a
construction loan interest reserve account), determined on a consolidated basis
in accordance with GAAP for such period, plus (b) such Person’s Ownership Share
of Consolidated Interest Expense described in clause (a) of its Unconsolidated
Affiliates for such period. Consolidated Interest Expense shall include the
interest component of Capitalized Lease Obligations and shall exclude the
non-cash amortization of any deferred financing fees.

“Consolidated Reserve Adjusted EBITDA” means, for any given period, (a) the
Consolidated EBITDA of the Parent minus (b) the sum of (i) FF&E Reserves for all
Hotel Properties of the Parent and its Subsidiaries for such period and (ii) the
Parent’s and its Subsidiaries’ Ownership Share of the FF&E Reserves for all
Hotel Properties of their Unconsolidated Affiliates for such period.

 

-9-



--------------------------------------------------------------------------------

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11. or as required
by Section 2.10. or 5.2.

“Core Hotel Property” means, with respect to any Hotel Property, the parcel (or
combinations of parcels) upon which is situated the building or buildings
comprising all of the guest rooms and meeting and banquet space and with
necessary public access and lobby facilities (but excluding any space for
restaurants, retail, spa, sports, convention hall, exhibit hall, parking or
other ancillary facilities for any Core Hotel Property); provided that with
respect to any Core Hotel Property in existence or acquired after the Closing
Date, such Core Hotel Property may include such exceptions to the foregoing
requirements as the Administrative Agent may determine to be immaterial and
approve in its sole discretion.

“Covered Party” has the meaning given that term in Section 13.25(a).

“Credit Rating” means, with respect to any Person, the rating assigned by a
Rating Agency to the senior, unsecured, non-credit enhanced long-term
Indebtedness of such Person.

“Customary Non-Recourse Exceptions” means customary exceptions for fraud,
unlawful acts, misapplication of funds, environmental indemnities, prohibited
transfers, failure to pay taxes, voluntary bankruptcy, collusive involuntary
bankruptcy, failure to comply with special purpose entity covenants, failure to
maintain insurance, insurance deductibles, ERISA liabilities and other customary
exceptions to non-recourse liability.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower Representative in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been

 

-10-



--------------------------------------------------------------------------------

satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, (b) has notified the Borrower Representative or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent, to confirm
in writing to the Administrative Agent and the Borrower Representative that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower Representative), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
the ownership of such Equity Interest does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9.(f)) upon delivery of written notice of such
determination to the Borrower Representative and each Lender.

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Parent, the Company, any of their
respective Subsidiaries or any Unconsolidated Affiliate (i) which is a rate swap
transaction, swap option, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, credit protection
transaction, credit swap, credit default swap, credit default option, total
return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending
transaction, weather index transaction or forward purchase or sale of a
security, commodity or other financial instrument or interest (including any
option with respect to any of these transactions) or (ii) which is a type of
transaction that is similar to any transaction referred to in clause (i) above
that is currently, or in the future becomes, recurrently entered into in the
financial markets (including terms and conditions incorporated by reference in
such agreement) and which is a forward, swap, future, option or other derivative
on one or more rates, currencies, commodities, equity securities or

 

-11-



--------------------------------------------------------------------------------

other equity instruments, debt securities or other debt instruments, economic
indices or measures of economic risk or value, or other benchmarks against which
payments or deliveries are to be made, (b) any combination of these transactions
and (c) a “swap agreement” as defined in Section 101 of the Bankruptcy Code.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).

“Development/Redevelopment Property” means at any time a Property that upon
completion will constitute a Hotel Property and that is currently under
development or redevelopment and not an operating property during such
development or redevelopment and, subject to the last sentence of this
definition, on which the improvements related to the development or
redevelopment have not been completed. The term “Development/Redevelopment
Property” shall include real property of the type described in the immediately
preceding sentence that satisfies both of the following conditions: (i) it is to
be (but has not yet been) acquired by the Company, any Subsidiary or any
Unconsolidated Affiliate upon completion of construction pursuant to a contract
in which the seller of such real property is required to develop or renovate
prior to, and as a condition precedent to, such acquisition and (ii) a third
party is developing or redeveloping such property using the proceeds of a loan
that is Guaranteed by, or is otherwise recourse to, the Company, any Subsidiary
or any Unconsolidated Affiliate. A Development/Redevelopment Property on which
all improvements (other than tenant improvements on unoccupied space) related to
the development of such Hotel Property has been completed for at least four
(4) full fiscal quarters shall cease to constitute a Development/Redevelopment
Property; provided, however, that the Company shall be permitted to designate
such Property as a Seasoned Property at any earlier time.

“Disbursement Instruction Letter” means a letter substantially in the form of
Exhibit K to be executed and delivered by the Borrower Representative pursuant
to Section 6.1.(II)(i), as the same may be amended, restated or modified from
time to time with the prior written approval of the Administrative Agent.

“Disposition” has the meaning given that term in the definition of “Asset Sale.”

“Distribution Agreement” means that certain Distribution Agreement, dated as of
January 2, 2017, by and among Hilton, the Parent and HGV, with any amendments
and modifications that are not adverse to the interests of the Lenders in any
material respect or otherwise could not reasonably be expected to have a
Material Adverse Effect.

“Dividing Person” has the meaning given that term in the definition of
“Division.”

 

-12-



--------------------------------------------------------------------------------

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Dollars” or “$” means the lawful currency of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, a State thereof or the District of Columbia,
unless such Subsidiary is wholly owned by one or more Foreign Subsidiaries.

“EAT” has the meaning given that term in the definition of “1031 Property”.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, SyndTrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its respective Related Parties or any
other Person, providing for access to data protected by passcodes or other
security system.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person) approved by the Administrative Agent (such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the Company
or any of the Company’s Affiliates or Subsidiaries.

 

-13-



--------------------------------------------------------------------------------

“Eligible Domestic Subsidiary” means one or more Domestic Subsidiaries approved
from time to time by the Administrative Agent and the Lenders (such approval not
to be unreasonably withheld).

“Eligible Foreign Subsidiary” means one or more Foreign Subsidiaries approved
from time to time by the Administrative Agent and the Lenders (such approval not
to be unreasonably withheld).

“Eligible Property” means a Property which satisfies all of the following
requirements and is from time to time designated by the Company for inclusion in
the calculation of Unencumbered Asset Value as an “Eligible Property” in
accordance with the applicable provisions of this Agreement (whether pursuant to
Schedule 7.1.(f)(ii) on the Closing Date or, thereafter, pursuant to any
Compliance Certificate from time to time delivered hereunder):

(a)    such Property is a Hotel Property;

(b)    the Core Hotel Property with respect to such Property is owned in fee
simple (or other substantially comparable ownership form in the case of a
Property in a foreign jurisdiction) by, or subject to a Qualified Ground Lease
to, a Borrower or a Wholly Owned Subsidiary of the Company (other than an
Excluded Subsidiary) (or a combination of such fee simple ownership (or other
substantially comparable ownership form in the case of a Property in a foreign
jurisdiction) and being subject to a Qualified Ground Lease);

(c)    none of the Equity Interests of (i) any Eligible Property Subsidiary that
owns (or ground leases pursuant to a Qualified Ground Lease) the Core Hotel
Property with respect to such Property, or (ii) any Eligible Property Subsidiary
that directly or indirectly owns the Equity Interests of the applicable Eligible
Property Subsidiary described in the foregoing clause (i), is subject to any
Lien (other than Permitted Equity Liens) or any Negative Pledge;

(d)    such Property is not subject to any Lien (other than Permitted Liens);

(e)    the Core Hotel Property with respect to such Property is not subject to
any Negative Pledge;

(f)    with respect to any parcel of the Core Hotel Property with respect to
such Property owned in fee simple, regardless of whether such Core Hotel
Property is owned by the Company or an Eligible Property Subsidiary, the Company
has the right directly, or indirectly through an Eligible Property Subsidiary,
without the need to obtain the consent of any Person, to sell, transfer or
otherwise dispose of such parcel of such Core Hotel Property (other than
pursuant to Permitted Transfer Restrictions or Permitted Sale Restrictions); and

(g)    no proceeding of the type described in Sections 11.1.(e) or (f) exists
with respect to any of the Eligible Property Subsidiaries described in clause
(c) above;

it being acknowledged and agreed that each Hotel Property set forth on
Schedule 1.1.(a) shall in any event not be excluded as an Eligible Property by
virtue of the matters described on such Schedule 1.1.(a) (and any
representation, warranty or covenant set forth in the Loan Documents in relation
to such Eligible Property shall be deemed to be qualified by such matters).

 

-14-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a 1031 Property may constitute an Eligible
Property so long as: (I) such Property is a Hotel Property; (II) the Core Hotel
Property with respect to such Property is owned in fee simple (or other
substantially comparable ownership form in the case of a Property in a foreign
jurisdiction) by, or is subject to a Qualified Ground Lease to, the applicable
EAT (or a combination of such fee simple ownership and being subject to a
Qualified Ground Lease); (III) such Property is located in the United States
unless the Property to be relinquished by the Company or Wholly Owned Subsidiary
thereof is located outside the United States, in which case such Property will
be located outside the United States; (IV) the Company or a Wholly Owned
Subsidiary thereof (a) leases such 1031 Property from the applicable EAT (or
Wholly Owned Subsidiary thereof, as applicable) and (b) manages such 1031
Property or such Property is subject to a third-party management agreement, as
applicable; (V) the Company or a Wholly Owned Subsidiary or Subsidiaries thereof
is obligated to purchase such 1031 Property (or Wholly Owned Subsidiary or
Subsidiaries of the applicable EAT that owns such 1031 Property) from the
applicable EAT (or such Wholly Owned Subsidiary or Subsidiaries of the EAT, as
applicable) (other than in circumstances where the 1031 Property is disposed of
by the Company or any Subsidiary); (VI) the applicable EAT is obligated to
transfer such 1031 Property (or its Wholly Owned Subsidiary or Subsidiaries that
owns such 1031 Property, as applicable) to the Company or a Wholly Owned
Subsidiary thereof, directly or indirectly (including through a QI); (VII) the
applicable EAT (or Wholly Owned Subsidiary or Subsidiaries thereof that owns
such 1031 Property, as applicable) acquired such 1031 Property with the proceeds
of a loan made by the Company or a Wholly Owned Subsidiary which loan is secured
either by a mortgage on such 1031 Property and/or a pledge of all of the Equity
Interests of the applicable Wholly Owned Subsidiary or Subsidiaries of an EAT
that owns such 1031 Property, as applicable; and (VIII) neither such 1031
Property nor, if such Property is owned or leased by a Subsidiary, any of the
Company’s direct or indirect ownership interests in such Subsidiary, is subject
to any liens, claims, or restrictions on transferability or assignability of any
kind other than (A) pursuant to Permitted Transfer Restrictions or Permitted
Sale Restrictions or as permitted pursuant to clause (VI) above, (B) the Lien of
any mortgage or pledge referred to in the preceding clause (VII), (C) a Negative
Pledge binding on the EAT in favor of the Company or a Wholly Owned Subsidiary
or (D) any Permitted Lien or Permitted Equity Lien. In no event shall a 1031
Property qualify as an Eligible Property for a period in excess of 180 days
after the date the applicable EAT (or Wholly Owned Subsidiary or Subsidiaries
thereof, as applicable) acquired ownership of such Property (or, if such 180 day
period is subject to extension under the Internal Revenue Code (including any
Treasury Regulations), then such period as extended).

“Eligible Property Subsidiary” means (i) each Subsidiary of the Company that
owns in fee simple (or other substantially comparable ownership form in the case
of a Property in a foreign jurisdiction) or ground leases subject to a Qualified
Ground Lease (or a combination of such fee simple ownership and ground leasing
subject to a Qualified Ground Lease) any Eligible Property and (ii) each
Subsidiary of the Company that owns, directly or indirectly, any Equity
Interests in any Subsidiary that is described in clause (i). For the avoidance
of doubt, a TRS Subsidiary that is solely a lessee of any Eligible Property
pursuant to a lease (other than a ground lease) with a Subsidiary described in
clause (i) of this definition (and any Subsidiary that is a

 

-15-



--------------------------------------------------------------------------------

direct or indirect parent company of such TRS Subsidiary that otherwise has no
interest, directly or indirectly, in an Eligible Property or an Eligible
Property Subsidiary) shall not constitute an Eligible Property Subsidiary.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or cleanup of
Hazardous Materials, including, without limitation, the following: Clean Air
Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C.
§ 1251 et seq.; Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601
et seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.;
regulations of the Environmental Protection Agency, any applicable rule of
common law and any judicial interpretation thereof relating primarily to the
environment or Hazardous Materials, and any analogous or comparable state or
local laws, regulations or ordinances that concern Hazardous Materials or
protection of the environment.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination. For
the avoidance of doubt, unless otherwise expressly specified in any Loan
Document, Equity Interest with respect to any Person shall mean the direct
Equity Interest of such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the

 

-16-



--------------------------------------------------------------------------------

30-day notice period is waived); provided, that, for purposes of this clause
(a), events or occurrences contemplated by or in connection with the Spin-Off
Transactions (including, without limitation, events or occurrences involving
Hilton, HGV or their respective Affiliates) shall not be deemed an ERISA Event;
(b) the withdrawal of a member of the ERISA Group from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) the
incurrence by a member of the ERISA Group of any liability with respect to the
withdrawal or partial withdrawal (as defined in Sections 4203 and 4205 of ERISA)
from any Multiemployer Plan; (d) the incurrence by any member of the ERISA Group
of any liability under Title IV of ERISA with respect to the termination of any
Plan or Multiemployer Plan (under Section 4041 or 4041A of ERISA); (e) the
institution of proceedings by the PBGC to terminate a Plan or Multiemployer
Plan; (f) the failure by any member of the ERISA Group to make when due
contributions required by ERISA to a Multiemployer Plan or Plan unless such
failure is cured within 30 days or the filing pursuant to Section 412(c) of the
Internal Revenue Code or Section 302(c) of ERISA of an application for a waiver
of the minimum funding standard; (g) any other event or condition that would
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan or the imposition of liability under Section 4069 or 4212(c)
of ERISA; (h) the receipt by any member of the ERISA Group of any notice
concerning the imposition of withdrawal liability under a Multiemployer Plan on
a member of the ERISA Group or specifying that a Multiemployer Plan is, or is
expected to be, insolvent (within the meaning of Section 4245 of ERISA) or in
“critical” status (within the meaning of Section 432 of the Internal Revenue
Code or Section 305 of ERISA); (i) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any member of the ERISA Group or the imposition of
any Lien in favor of the PBGC under Title IV of ERISA; or (j) a determination
that a Plan is, or is reasonably expected to be, in “at risk” status (within the
meaning of Section 430 of the Internal Revenue Code or Section 303 of ERISA).

“ERISA Group” means the Parent, the Company, any Subsidiary of the Company and
all members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with the
Parent, the Company or any Subsidiary of the Company, are treated as a single
employer under Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“euro” and/or “€” means the single currency of the member states of the European
Union that adopt or have adopted the euro as their lawful currency in accordance
with legislation of the European Union relating to economic and monetary union.

 

-17-



--------------------------------------------------------------------------------

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a LIBOR Loan, the rate per annum
equal to the London Interbank Offered Rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for U.S. Dollars for a period equal in length to such Interest Period
(“LIBOR”) as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period;

(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day; and

(c) if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Exchange Act” has the meaning given that term in Section 11.1.(k)(ii).

“Excluded Foreign Subsidiary” means any Foreign Subsidiary that is not a
Subsidiary Borrower.

“Excluded Pledged Collateral” means:

(a) the Equity Interests of a Foreign Subsidiary (other than a Subsidiary
Borrower) and the Acceptable Preferred Equity Interests;

(b) the Equity Interests of a Subsidiary (other than an Eligible Property
Subsidiary or a Subsidiary Borrower) that is a party to or otherwise subject to
(i) a contract pursuant to a transaction otherwise permitted hereunder and under
the other Loan Documents for so long as and solely to the extent that such
contract prohibits the grant of a Lien on such Equity Interests, or (ii) solely
with respect to a non-Wholly Owned Subsidiary, such Subsidiary’s governing
documents, in each case, the terms of which prohibit such Subsidiary from
providing a pledge of its Equity Interests (including in respect of any
Permitted JV/Mortgage Restrictions); provided that such prohibition under this
clause (b) shall not have been entered into in contemplation of establishing any
such exception;

(c) the Equity Interests of any Subsidiary that are prohibited by Applicable Law
from being subject to a pledge agreement for the benefit of the Secured Parties;
and

(d) the Equity Interests of any Eligible Property Subsidiary (other than an
Eligible Property Subsidiary with respect to any Hotel Property designated by
the Company as an Eligible Property on Schedule 7.1.(f)(ii) as of the Closing
Date) that is subject to a Permitted Transfer Restriction of the type described
in clause (a) of the definition of “Permitted Transfer Restriction” for so long
as and solely to the extent such Permitted Transfer Restriction prohibits the
grant of a Lien on such Equity Interests;

 

-18-



--------------------------------------------------------------------------------

provided, however, that:

(x)    with respect to any Equity Interests that are excluded by virtue of
clause (d) above, (A) the Company shall, from and after the Collateral Trigger
Date, exercise commercially reasonable efforts to obtain the consent of the
counterparty to the applicable Permitted Transfer Restriction to permit the
grant of a Lien on such excluded Equity Interests, (B) unless otherwise
prohibited pursuant to the terms of the applicable Permitted Transfer
Restriction, the Company shall, on or prior to the Collateral Trigger Date,
cause a parent Eligible Property Subsidiary of the type described in clause
(ii) of the definition of “Eligible Property Subsidiary” to own directly 100% of
such excluded Equity Interests and pledge the Equity Interests of such parent
Eligible Property Subsidiary in accordance with the requirements of
Section 8.14.(c) and (C) during any Collateral Period, in no event shall the
Unencumbered Asset Value attributable to Eligible Property Subsidiaries the
Equity Interests of which constitute Excluded Pledged Collateral pursuant to
clause (d) above (but not including Eligible Property Subsidiaries with a parent
Eligible Property Subsidiary whose Equity Interests have been pledged as set
forth in the preceding clause (B)) exceed 15% of the Unencumbered Asset Value in
the aggregate; and

(y)    notwithstanding anything to the contrary hereinabove contained in clauses
(a) through (d): (A) if and to the extent any prohibition, breach or default
under any contract of the type described in clause (b) or (d) above shall be
rendered ineffective pursuant to the Uniform Commercial Code of any relevant
jurisdiction or any other Applicable Law (including any Debtor Relief Law) or
principles of equity, or to the extent any Lien on any such Equity Interests
shall be expressly permitted by the applicable counterparty(ies) by consent,
waiver or otherwise, such applicable Equity Interests shall not constitute
Excluded Pledged Collateral; and (B) any Collateral (or any portion thereof)
that ceases to satisfy the criteria for Excluded Pledged Collateral (whether as
a result of any Person obtaining any necessary consent, any change in any
Applicable Law, or otherwise) shall no longer be Excluded Pledged Collateral.

“Excluded Subsidiary” means any Subsidiary of the Parent (other than the Company
or an Unsecured Indebtedness Subsidiary) (a) holding title to, or beneficially
owning, or leasing under a ground lease or a hotel lease, assets that are, or
are reasonably expected within 60 days to become, collateral for any Secured
Indebtedness of such Subsidiary, or any Subsidiary that is a direct or indirect
beneficial owner of a Subsidiary holding title to or beneficially owning such
assets (but having no material assets other than such beneficial ownership
interests) and (b) that is, or is reasonably expected within 60 days to become,
prohibited from guarantying the Indebtedness of any other Person pursuant to
(i) any document, instrument or agreement evidencing such Secured Indebtedness
or (ii) a provision of such Subsidiary’s organizational documents, which
provision was, or is reasonably expected within 60 days to be, included in such
Subsidiary’s organizational documents as a condition to the extension of such
Secured Indebtedness. The 60-day periods provided above may be extended by the
Administrative Agent in its reasonable discretion.

 

-19-



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party). If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or Lien is or becomes illegal for the reasons
identified in the immediately preceding sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Company under Section 5.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Credit Agreement, dated as of December 28,
2016, as amended or amended and restated from time to time, by and among the
Parent, the Company, the subsidiaries of the Company party thereto, the lenders
thereunder, Wells Fargo Bank, National Association, as Administrative Agent and
the other parties thereto.

“Existing Parent Debt” means the Parent’s 3.375% Convertible Senior Notes due
April 15, 2023 issued pursuant to the Indenture, dated as of April 22, 2003, by
and between Hilton Hotel Corporation and BNY Western Trust Company, as trustee,
as supplemented, in an aggregate amount not to exceed $400,000 (without giving
effect to any extension or refinancing thereof).

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such

 

-20-



--------------------------------------------------------------------------------

exchange or market by any widely recognized reporting method customarily relied
upon by financial institutions and (b) with respect to any other property, the
price which could be negotiated in an arm’s-length free market transaction, for
cash, between a willing seller and a willing buyer, neither of which is under
pressure or compulsion to complete the transaction.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means that certain fee letter, dated May 5, 2019, by and among the
Company, PK Domestic LLC, the Administrative Agent and the Lead Arranger.

“Fees” means the fees provided for or referred to in Section 3.5. and any other
fees payable by the Borrowers hereunder or under any other Loan Document.

“FF&E” means all fixtures, furnishings, equipment, furniture, and other items of
tangible personal property now or hereafter located on any Hotel Property or
used in connection with the use, occupancy, operation and maintenance of all or
any part of any Hotel Property, other than stocks of food, beverages and other
supplies held for consumption in normal operation.

“FF&E Reserves” means, for any period and with respect to any Hotel Property, an
amount equal to 4.0% of Gross Operating Revenues of such Hotel Property.

“Fitch” means Fitch Ratings, Inc. and its successors.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary,
including any Subsidiary organized under the laws of a jurisdiction located in
the United States of America, a State thereof or the District of Columbia that
is wholly owned by one or more Foreign Subsidiaries.

 

-21-



--------------------------------------------------------------------------------

“Foreign Subsidiary Borrower Amendment” has the meaning given that term in
Section 2.21.(a).

“Franchise Agreement” means an agreement permitting the use of the applicable
hotel brand name, hotel system trademarks, trade names and/or any related rights
in connection with the ownership or operation of a Hotel Property (including any
associated owner’s agreement).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funding Date” means the date on which all of the conditions precedent set forth
in Section 6.1.(II) shall have been fulfilled or waived by all of the Lenders.

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person for such period determined on a
consolidated basis in accordance with GAAP minus (or plus) (b) gains (or losses)
from debt restructuring and sales of property during such period plus
(c) depreciation with respect to such Person’s real estate assets and
amortization (other than amortization of deferred financing costs) of such
Person for such period, all after adjustment for Unconsolidated Affiliates.
Adjustments for Unconsolidated Affiliates will be calculated to reflect Funds
From Operations on the same basis. For purposes of this Agreement, Funds From
Operations shall be calculated consistent with the White Paper on Funds From
Operations dated December 2018 issued by National Association of Real Estate
Investment Trusts, Inc., but without giving effect to any supplements,
amendments or other modifications promulgated after the Closing Date.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, judicial, administrative, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
exercising executive, legislative, judicial, taxing, regulatory or

 

-22-



--------------------------------------------------------------------------------

administrative power or functions or pertaining to government (including,
without limitation, the Federal Deposit Insurance Corporation, the Comptroller
of the Currency or the Federal Reserve Board, any central bank or any comparable
authority, and any supranational bodies such as the European Union or the
European Central Bank) or, with respect to any specified Person, any arbitrator
or any quasi-governmental authority, body or agency with authority to bind such
specified Person at law.

“Gross Operating Expenses” means, for any period of time for any Hotel Property,
all costs and expenses of maintaining, conducting and supervising the operation
of such Hotel Property which are properly attributable to the period under
consideration under the Company’s system of accounting, including without
limitation (but without duplication): (i) the cost of all food and beverages and
Inventory sold or consumed; (ii) salaries and wages of personnel employed at
such Hotel Property, including costs of payroll taxes and employee benefits and
all other expenses not otherwise specifically referred to in this paragraph
which are referred to as “Administrative and General Expenses” in the Uniform
System; (iii) the cost of all other goods and services obtained by Manager in
connection with its operation of such Hotel Property including, without
limitation, heat and utilities, office supplies and all services performed by
third parties, including leasing expenses in connection with telephone and data
processing equipment; (iv) the cost of repairs to and maintenance of such Hotel
Property (excluding capital expenditures); (v) insurance premiums for all
insurance maintained with respect to such Hotel Property, including, without
limitation, property damage insurance, public liability insurance, and such
business interruption or other insurance as may be provided for protection
against claims, liabilities and losses arising from the use and operation of
such Hotel Property and losses incurred with respect to deductibles applicable
to the foregoing types of insurance; (vi) workers’ compensation insurance or
insurance required by similar employee benefits acts; (vii) all personal
property taxes, real estate taxes, assessments and any other ad valorem taxes
imposed on or levied in connection with such Hotel Property (less refunds,
offsets or credits thereof, and interest thereon, if any, received during the
period in question) and all other taxes, assessments and other governmental
charges (other than federal, state or local income taxes and franchise taxes or
the equivalent) payable by or assessed against the owner or ground lessee of
such Hotel Property or the applicable Manager or Operating Lessee with respect
to the operation of such Hotel Property and water and sewer charges; (viii) all
sums deposited into any maintenance or capital expenditure reserve, including
the amount of the applicable FF&E Reserve; (ix) legal fees related to the
operation of such Hotel Property; (x) except to the extent the same are normally
treated as capital expenditures under the Uniform System or GAAP, the costs and
expenses of technical consultants and specialized operational experts for
specialized services in connection with non-recurring work on operational,
functional, decorating, design or construction problems and activities,
including the fees (if any) of the applicable Manager in connection therewith,
such as ADA studies, life safety reviews, and energy efficiency studies;
(xi) all expenses for marketing such Hotel Property, including all expenses of
advertising, sales promotion and public relations activities; (xii) utility
taxes and other taxes (as those terms are defined in the Uniform System) and
municipal, county and state license and permit fees; (xiii) all fees (including
base and incentive fees), assessments, royalties and charges payable under the
applicable Management Agreement and Franchise Agreement (if any); (xiv)
reasonable reserves for uncollectible accounts receivable; (xv) credit card
fees, travel agent commissions and other third-party reservation fees and
charges; (xvi) all parking charges and other expenses associated with

 

-23-



--------------------------------------------------------------------------------

revenues received by the applicable Manager related to parking operations,
including valet services; (xvii) common expenses charges, common area
maintenance charges and similar costs and expenses; (xviii) rent payments under
any ground lease; and (xix) any other cost or charge classified as an Operating
Expense or an Administrative and General Expense under the Uniform System in the
applicable Management Agreement unless specifically excluded under the
provisions of this Agreement. Gross Operating Expenses shall not include
(a) depreciation and amortization except as otherwise provided in this
Agreement; (b) the cost of any item specified in the applicable Management
Agreement to be provided at Manager’s sole expense; (c) debt service;
(d) capital repairs and other expenditures which are normally treated as capital
expenditures under the Uniform System or GAAP; or (e) other recurring or
non-recurring ownership costs such as partnership or limited liability company
administration and costs of changes to business and liquor licenses.

“Gross Operating Revenues” means, for any period of time for any Hotel Property,
without duplication, all income and proceeds of sales of every kind (whether in
cash or on credit and computed on an accrual basis) received by the owner (or,
if such Hotel Property is ground leased, the ground lessee) of such Hotel
Property or the applicable Operating Lessee or Manager for the use, occupancy or
enjoyment of such Hotel Property or the sale of any goods, services or other
items sold on or provided from such Hotel Property in the ordinary course of
operation of such Hotel Property, including, without limitation, all income
received from tenants, transient guests, lessees, licensees and concessionaires
and other services to guests at such Hotel Property, and the proceeds from
business interruption insurance, but excluding the following: (i) any excise,
sales or use taxes or similar governmental charges collected directly from
patrons or guests, or as a part of the sales price of any goods, services or
displays, such as gross receipts, admission, cabaret or similar or equivalent
taxes; (ii) receipts from condemnation awards or sales in lieu of or under
threat of condemnation; (iii) proceeds of insurance (other than business
interruption insurance); (iv) other allowances and deductions as provided by the
Uniform System in determining the sum contemplated by this definition, by
whatever name, it may be called; (v) proceeds of sales, whether dispositions of
capital assets, FF&E or equipment (other than sales of Inventory in the ordinary
course of business); (vi) gross receipts received by tenants, lessees (other
than Operating Lessees), licensees or concessionaires of the owner (or, if such
Hotel Property is ground leased, the ground lessee) of such Hotel Property;
(vii) consideration received at such Hotel Property for hotel accommodations,
goods and services to be provided at other hotels although arranged by, for or
on behalf of, and paid over to, the applicable Manager; (viii) tips, service
charges and gratuities collected for the benefit of employees; (ix) proceeds of
any financing; (x) working capital provided by the Parent or any Subsidiary of
the Parent or the applicable Operating Lessee; (xi) amounts collected from
guests or patrons of such Hotel Property on behalf of tenants of such Hotel
Property and other third parties; (xii) the value of any goods or services in
excess of actual amounts paid (in cash or services) provided by the applicable
Manager on a complimentary or discounted basis; and (xiii) other income or
proceeds resulting other than from the use or occupancy of such Hotel Property,
or any part thereof, or other than from the sale of goods, services or other
items sold on or provided from such Hotel Property in the ordinary course of
business. Gross Operating Revenues shall be reduced by credits or refunds to
guests at such Hotel Property.

“Group Member” means a member of the Consolidated Group.

 

-24-



--------------------------------------------------------------------------------

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation) and
any Specified Cash Management Agreement.

“Guarantor and Collateral Release” has the meaning given that term in
Section 8.15.(a).

“Guarantors” means (a) the Company, (b) PK Domestic LLC, (c) each Subsidiary
Borrower and (d) the Subsidiary Guarantors.

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. Obligations in respect of customary performance guaranties and
Guaranties constituting Nonrecourse Indebtedness shall not be deemed to give
rise to Indebtedness or otherwise constitute a Guaranty except as otherwise
provided in the definition of “Nonrecourse Indebtedness”. As the context
requires, “Guaranty” shall also mean the Guaranty in the form of Exhibit F, to
be executed as may be required pursuant to Section 8.14. by the Guarantors in
favor of the Administrative Agent for its benefit and the benefit of the
Lenders, as the same may be supplemented, amended or otherwise modified from
time to time.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; (f) urea formaldehyde insulation; and (g) electrical equipment
which contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million.

 

-25-



--------------------------------------------------------------------------------

“HGV” means Hilton Grand Vacations, Inc.

“Hilton” means Hilton Worldwide Holdings Inc.

“Hilton/HGV Retained Liabilities” collectively has the meaning given to the
terms “HLT Retained Liabilities” and “Timeshare Liabilities” in the Distribution
Agreement.

“Hilton New York” means the Hotel Property commonly known as “New York Hilton
Midtown” located at 1335 Avenue of the Americas, New York, New York 10019.

“Hotel Property” means a Property on which there is located an operating hotel,
which shall include any operating business ancillary to such operating hotel
(including, without limitation, laundry services, employee housing, retail,
parking, golf courses, docking facilities and spa facilities).

“Hotel Sale Agreement” means any agreement providing for the sale of a Hotel
Property or Equity Interests in a Wholly Owned Subsidiary of the Company that
directly or indirectly owns in fee simple such Hotel Property, or is party to a
ground lease in respect thereof, to the extent such sale is permitted under this
Agreement.

“Incremental Facilities” has the meaning given that term in Section 2.17.(a).

“Incremental Facility Amendment” has the meaning given that term in
Section 2.17.(d).

“Incremental TL Commitment” means, as to each Incremental TL Lender at any time,
such Lender’s obligation to make Incremental Tranche Loans pursuant to
Sections 2.2. and 2.17.(d), in an amount up to, but not exceeding, the amount
set forth for such Lender on the applicable schedule to the Incremental Facility
Amendment as such Lender’s “Incremental TL Commitment”, or under such caption in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Incremental TL Commitment Percentage” means, with respect to any Incremental TL
Lender with respect to an Incremental TL Facility at any time, the ratio
(expressed as a percentage, carried out to the ninth decimal place) of such
Lender’s Incremental Tranche Credit Exposure with respect to the related
Incremental TL Tranche at such time to the Incremental Tranche Credit Exposures
of all Incremental TL Lenders with respect to such Incremental TL Tranche at
such time. The initial Incremental TL Percentages of each Incremental TL Lender
are set forth opposite the name of such Lender in the Assignment and Assumption
or Incremental Facility Amendment pursuant to which such Lender becomes a party
hereto, as applicable.

“Incremental TL Facility” means, with respect to each Incremental TL Tranche
established pursuant to Section 2.17. at any time, the aggregate Incremental TL
Commitments of

 

-26-



--------------------------------------------------------------------------------

all Incremental TL Lenders outstanding at such time with respect to such
Incremental TL Tranche, or, if such Incremental TL Commitments have been reduced
to zero at such time, the aggregate principal amount of the Incremental Tranche
Loans of all Incremental TL Lenders outstanding at such time with respect to
such Incremental TL Tranche.

“Incremental TL Lender” means a Lender (whether a then existing Lender or a new
Lender) having an Incremental TL Commitment.

“Incremental TL Tranches” has the meaning given that term in Section 2.17.(a).

“Incremental Tranche Credit Exposure” means, with respect to any Incremental TL
Lender at any time, an amount equal to the sum of (i) such Lender’s Incremental
TL Commitment then in effect plus (ii) the aggregate then unpaid principal
amount of such Lender’s Incremental Tranche Loans.

“Incremental Tranche A-1 Increase” has the meaning given that term in
Section 2.17.(a).

“Incremental Tranche A-2 Increase” has the meaning given that term in
Section 2.17.(a).

“Incremental Tranche Loan” means a term loan made by an Incremental TL Lender
pursuant to Section 2.17.(d).

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):

(a)    all obligations of such Person in respect of money borrowed or for the
deferred purchase price of property or services (other than (i) trade debt
incurred in the ordinary course of business and not more than ninety (90) days
past due unless being contested in good faith and (ii) bank drafts arising in
the ordinary course of business);

(b)    all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered (other than
(i) trade debt incurred in the ordinary course of business and not more than
ninety (90) days past due unless being contested in good faith and (ii) bank
drafts arising in the ordinary course of business);

(c)    Capitalized Lease Obligations of such Person;

(d)    all reimbursement obligations (contingent or otherwise) of such Person
under or in respect of any letters of credit or acceptances (whether or not the
same have been presented for payment);

 

-27-



--------------------------------------------------------------------------------

(e)    all Off-Balance Sheet Obligations of such Person;

(f)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment (excluding any such obligation to the extent the
obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock)) in respect of any Mandatorily Redeemable Stock
issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends;

(g)    all obligations of such Person in respect of any purchase obligation,
repurchase obligation, takeout commitment or forward equity commitment, in each
case evidenced by a binding agreement (excluding any such obligation (x) that
would not be required to be reflected as a liability on a balance sheet of such
Person prepared in accordance with GAAP or (y) to the extent the obligation can
be satisfied by the issuance of Equity Interests (other than Mandatorily
Redeemable Stock)); provided, however, that purchase obligations pursuant to
this clause (g) shall be included only to the extent that the amount of such
Person’s liability for the purchase price is not limited to the amount of any
associated deposit given by such Person;

(h)    net obligations under any Derivatives Contract (which shall be deemed to
have an amount equal to the Derivatives Termination Value thereof at such time
but in no event shall be less than zero); provided, that, for purposes of
calculation of any financial covenant in Section 10.1. this clause (h) shall
exclude any Derivatives Contract entered into as a hedge against existing
interest rate risk in respect of Indebtedness;

(i)    all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person (except for Guaranties of Customary
Non-Recourse Exceptions);

(j)    all Indebtedness of another Person secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property or assets owned by such Person, even though such Person
has not assumed or become liable for the payment of such Indebtedness or other
payment obligation (valued, in the case of any such Indebtedness as to which
recourse for the payment thereof is expressly limited to the property or assets
on which such Lien is granted, at the lesser of (i) the stated or determinable
amount of the Indebtedness that is so secured or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) and (ii) the Fair Market Value of such
property or assets); and

(k)    such Person’s Ownership Share of the Indebtedness of any Unconsolidated
Affiliate of such Person.

For the avoidance of doubt, Indebtedness of any Person shall include
Indebtedness of any partnership or joint venture in which such Person is a
general partner or joint venturer to the extent of such Person’s Ownership Share
of such partnership or joint venture (except if such Indebtedness, or portion
thereof, is recourse to such Person (other than with respect to Customary
Non-Recourse Exceptions), in which case the greater of such Person’s Ownership
Share of such Indebtedness or the amount of the recourse portion of the
Indebtedness, shall be included as Indebtedness of such Person).

 

-28-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Indebtedness of the Parent and its Subsidiaries
shall exclude any Guarantees of the Parent and its Subsidiaries or other
Indebtedness of the Parent and its Subsidiaries constituting Hilton/HGV Retained
Liabilities (solely to the extent Hilton, HGV or their respective Affiliates
(other than the Parent and its Subsidiaries) agree (or have agreed) to assume,
indemnify or reimburse the Parent or any of its Subsidiaries for such
obligations or payments made in respect of such Hilton/HGV Retained Liabilities
and the assumption, retention or indemnification of such Hilton/HGV Retained
Liabilities by Hilton, HGV or their respective Affiliates (other than the Parent
and its Subsidiaries) shall not be subject to dispute for a period greater than
45 days following the receipt of a written notice of an Agreement Dispute
pursuant to Article IX of the Distribution Agreement or otherwise determined to
be unenforceable).

“Indemnified Party” has the meaning given that term in Section 13.10.(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

“Indemnity Proceeding” has the meaning given that term in Section 13.10.(a).

“Information” has the meaning given that term in Section 13.9.

“Information Materials” has the meaning given that term in Section 9.6.

“Intellectual Property” has the meaning given that term in Section 7.1.(t).

“Intercreditor Agreement” means an intercreditor agreement or similar agreement
reasonably acceptable to the Administrative Agent between the Administrative
Agent and the administrative agent or collateral agent (or other representative)
on behalf of the lenders and secured parties under the Existing Credit Agreement
with respect to the Collateral, which agreement shall (x) acknowledge that the
Collateral shall secure equally and ratably the Obligations and the obligations
owing under the Existing Credit Agreement and (y) provide that the Secured
Parties and the lenders and secured parties under the Existing Credit Agreement
shall share equally and ratably with respect to any proceeds of the Collateral.

“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such Loan is made, or in the case of the Continuation of a LIBOR
Loan, the first day of the Interest Period for such Loan that is in effect upon
such Continuation, and ending on the seventh day thereafter, or on the
numerically corresponding day in the first, second, third or sixth calendar
month thereafter (in each case, subject to availability), as the Borrower
Representative may select in a Notice of Borrowing, Notice of Continuation or
Notice of Conversion, as the case may be, except that each Interest Period
(other than an Interest Period of seven days) that commences on the last
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the

 

-29-



--------------------------------------------------------------------------------

last Business Day of the appropriate subsequent calendar month. Notwithstanding
the foregoing: (a) no Interest Period shall, with respect to any Loan, extend
beyond the applicable Maturity Date and (b) each Interest Period that would
otherwise end on a day which is not a Business Day shall end on the immediately
following Business Day (or, if such immediately following Business Day falls in
the next calendar month, on the immediately preceding Business Day).

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended.

“Inventory” shall have the meaning ascribed to such term in the UCC, and
including within the term items which would be entered on a balance sheet under
the line items for “Inventories” or “China, glassware, silver, linen and
uniforms” under the Uniform System.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment to the extent that it constitutes Indebtedness. Except as expressly
provided otherwise, for purposes of determining compliance with any covenant
contained in a Loan Document, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.

“Investment Grade Pricing Effective Date” means the first Business Day following
the later of the date on which (a) the Investment Grade Ratings Criteria have
been satisfied and (b) the Borrower Representative has delivered to the
Administrative Agent (and the Administrative Agent shall promptly provide a copy
of such notice to the Lenders) a certificate signed by a Responsible Officer of
the Borrower Representative (i) certifying that the Investment Grade Ratings
Criteria have been satisfied (which certification shall also set forth the
Credit Rating(s) as in effect, if any, from each of S&P, Fitch and Moody’s as of
such date) and (ii) notifying the Administrative Agent that the Borrower
Representative has irrevocably elected to have the Ratings-Based Applicable
Margin apply to the pricing of the Loans.

“Investment Grade Ratings Criteria” means receipt by the Company of a Credit
Rating of BBB- or better from S&P or Baa3 or better from Moody’s, applicable to
the senior, unsecured, non-credit enhanced long-term debt of the Company.

“Japanese Yen” or “¥” means the lawful currency of Japan.

“Junior Claims” has the meaning given that term in Section 13.24.

 

-30-



--------------------------------------------------------------------------------

“Laundry Service Property” means any Property on which there is located solely
laundry services supporting one or more Hotel Properties.

“Lead Arranger” means BofA Securities.

“Lender” means each financial institution from time to time party hereto as a
“Lender” together with its respective successors and permitted assigns;
provided, however, that the term “Lender”, except as otherwise expressly
provided herein, shall exclude any Lender (or its Affiliates) in its capacity as
a Specified Derivatives Provider or Specified Cash Management Bank.

“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Specified Derivatives Providers, the Specified Cash Management Banks, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 12.5., any other holder from time to time of any Obligations
and, in each case, their respective successors and permitted assigns.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

“Level” has the meaning given that term in the definition of the terms
“Leverage-Based Applicable Margin” and “Ratings-Based Applicable Margin”, as the
context may require.

“Leverage-Based Applicable Margin” means, (i) with respect to any Tranche A-1
Loans and Tranche A-2 Loans, the percentage rate set forth below corresponding
to the Leverage Ratio as determined in accordance with Section 10.1.(a):

 

Level

 

Leverage Ratio

   Applicable Margin
for LIBOR Loans     Applicable Margin
for Base Rate Loans  

1

  Less than 3.50 to 1.00      1.35 %      0.35 % 

2

  Greater than or equal to 3.50 to 1.00 but less than 4.00 to 1.00      1.40 % 
    0.40 % 

3

  Greater than or equal to 4.00 to 1.00 but less than 5.00 to 1.00      1.50 % 
    0.50 % 

4

  Greater than or equal to 5.00 to 1.00 but less than 5.50 to 1.00      1.70 % 
    0.70 % 

5

  Greater than or equal to 5.50 to 1.00 but less than 6.00 to 1.00      1.85 % 
    0.85 % 

6

  Greater than or equal to 6.00 to 1.00 but less than 6.50 to 1.00      2.10 % 
    1.10 % 

7

  Greater than or equal to 6.50 to 1.00 but less than 7.00 to 1.00      2.35 % 
    1.35 % 

8

  Greater than or equal to 7.00 to 1.00      2.65 %      1.65 % 

 

-31-



--------------------------------------------------------------------------------

The Leverage-Based Applicable Margin shall be determined by the Administrative
Agent from time to time based on the Leverage Ratio as set forth in the
Compliance Certificate most recently delivered by the Borrower Representative
pursuant to Section 9.3. Any adjustment to the Leverage-Based Applicable Margin
shall be effective as of the first day of the calendar month immediately
following the month during which the Borrower Representative delivers to the
Administrative Agent the applicable Compliance Certificate pursuant to
Section 9.3. If the Borrower Representative fails to deliver a Compliance
Certificate pursuant to Section 9.3., the Leverage-Based Applicable Margin shall
equal the percentages corresponding to Level 8 until the first day of the
calendar month immediately following the month that the required Compliance
Certificate is delivered. Notwithstanding the foregoing, for the period from the
Closing Date through but excluding the date on which the Administrative Agent
first determines the Leverage-Based Applicable Margin as set forth above, the
Leverage-Based Applicable Margin shall be determined based on Level 2.
Thereafter, such Leverage-Based Applicable Margin shall be adjusted from time to
time as set forth in this definition, and with respect to any Incremental
Tranche Loans of any Type, the rate or rates per annum specified in the
applicable Incremental Facility Amendment. The provisions of this definition
shall be subject to Section 2.6.(c).

“Leverage Ratio” means, as of a given date, the ratio of (a) (i) Indebtedness of
the Parent determined as of such date minus (ii) Unrestricted Cash and Cash
Equivalents of the Parent in excess of $100,000,000 on such date, to
(b) Consolidated EBITDA of the Parent as at the end of the most recent Test
Period; provided, however, that for purposes of determining Consolidated EBITDA
for purposes of this clause (b), net earnings of any Hotel Property shall be
calculated on a pro forma basis for acquisitions and dispositions, such that
(i) in the case of a Hotel Property acquired during the calculation period,
Consolidated EBITDA attributable to such Hotel Property for the entire period
(including the actual historical Consolidated EBITDA of such Hotel Property
prior to the acquisition thereof) shall be included in the determination of
Consolidated EBITDA and (ii) in the case of a Hotel Property disposed of during
the calculation period, Consolidated EBITDA attributable to such Hotel Property
shall be excluded in the determination of Consolidated EBITDA for such period.

 

-32-



--------------------------------------------------------------------------------

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

“LIBOR Loan” means a Loan bearing interest at a rate based on clause (a) of the
definition of “Eurodollar Rate”.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 5.2(b).

“LIBOR Successor Rate Conforming Changes” has the meaning specified in
Section 5.2(b).

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance to provide security for any obligation, mortgage, deed to
secure debt, deed of trust, assignment of leases and rents, pledge, lien,
hypothecation, assignment, charge, privilege or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom, whether now owned or
hereafter acquired or arising; (b) any arrangement, express or implied, under
which any property of such Person, whether now owned or hereafter acquired or
arising, is transferred, sequestered or otherwise identified for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to the payment of the general, unsecured creditors of
such Person; and (c) the authorized filing of any financing statement under the
UCC or its equivalent in any jurisdiction, other than any precautionary filing
not otherwise constituting or giving rise to a Lien, including a financing
statement filed (i) in respect of a lease not constituting a Capitalized Lease
Obligation pursuant to Section 9-505 (or a successor provision) of the UCC or
its equivalent as in effect in an applicable jurisdiction or (ii) in connection
with a sale or other disposition of accounts or other assets not prohibited by
this Agreement in a transaction not otherwise constituting or giving rise to a
Lien.

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II. in the form of a Tranche A-1 Loan, a Tranche A-2 Loan or an Incremental
Tranche Loan. As the context requires, the term “Loan” may also refer to a Base
Rate Loan or LIBOR Loan (as applicable).

“Loan Document” means this Agreement, each Note, the Guaranty, each Collateral
Document, each Incremental Facility Amendment, each Intercreditor Agreement and
each other document or instrument now or hereafter executed and delivered by a
Loan Party in connection with, pursuant to or relating to this Agreement (other
than the Fee Letter, any Specified Derivatives Contract and any Specified Cash
Management Agreement), as the same may be amended, supplemented or otherwise
modified from time to time.

 

-33-



--------------------------------------------------------------------------------

“Loan Party” means the Parent, the Company, PK Domestic LLC, the Subsidiary
Borrowers and the Subsidiary Guarantors; provided, however, that the inclusion
of the Parent as a Loan Party shall be subject to the limitations set forth in
Section 13.23.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Major Renovation Property” means a Hotel Property undergoing renovations
(including all renovations that are part of an overall plan in respect of such
Hotel Property or that are similar or related to other renovations, even though
not performed at the same time) that:

(a) have resulted in, or are reasonably expected to result in, more than
twenty-five percent (25%) of the rooms in such Hotel Property not being
available for occupancy for a period of more than sixty (60) days, or

(b) have a projected cost involving expenditures during any 18-month period that
exceeds twenty-five percent (25%) of the book value of such Hotel Property (as
determined prior to the commencement of such renovations) or

(c) have resulted in, or are reasonably expected to result in, a reduction of
Net Operating Income of such Hotel Property of twenty-five percent (25%) or more
during any period of twelve (12) consecutive months (as compared to the period
of twelve (12) consecutive months immediately prior to the commencement of such
renovations).

A Hotel Property that ceases operations during renovation shall constitute a
Development/Redevelopment Property and shall not constitute a Major Renovation
Property.

“Management Agreement” means any agreement entered into by the Parent, a
Subsidiary or an Unconsolidated Affiliate under which it engages a Person to
advise it with respect to the management of a given Property and/or to manage a
given Property (including any associated owner’s agreement).

“Manager” means the Person engaged as a manager pursuant to a Management
Agreement.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable (except as a result of a change of
control or asset sale so long as any rights of the holder thereof upon the
occurrence of any such event shall be subject to the prior payment in full of
the Obligations and the termination of the Commitments), pursuant to a sinking
fund obligation or otherwise (other than an Equity Interest to the extent
redeemable in exchange for stock that is not Mandatorily Redeemable Stock at the
option of the issuer of such Equity Interest), (b) is convertible into or

 

-34-



--------------------------------------------------------------------------------

exchangeable or exercisable for Indebtedness or Mandatorily Redeemable Stock, or
(c) is redeemable at the option of the holder thereof, in whole or in part
(other than an Equity Interest which is redeemable solely in exchange for stock
that is not Mandatorily Redeemable Stock and cash in lieu of fractional shares),
in the case of each of clauses (a), (b) and (c) above, on or prior to the latest
Maturity Date of any then existing Tranche of Loans.

“Margin Stock” means “margin stock” or “margin securities” as such terms are
defined in Regulation T, Regulation U and Regulation X.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the Parent
and its Subsidiaries taken as a whole, (b) the ability of the Company and the
other Loan Parties, taken as a whole, to perform their payment or other material
obligations under any Loan Document, (c) the validity or enforceability of any
of the Loan Documents or (d) any of the rights and remedies of the Lenders and
the Administrative Agent under any of the Loan Documents.

“Material Collateral Subsidiary” means (a) each Eligible Property Subsidiary,
(b) each Wholly Owned Subsidiary of the Company that is a Material Domestic
Subsidiary (other than an Excluded Subsidiary) and (c) any other Subsidiary
designated by the Company in any Compliance Certificate as a Material Collateral
Subsidiary in order to ensure that, as of the end of the Test Period to which
such Compliance Certificate relates, the aggregate contribution to Total Asset
Value of all Wholly Owned Subsidiaries that are not Guarantors, Foreign
Subsidiaries or Excluded Subsidiaries does not exceed 1% of Total Asset Value.

“Material Contract” means any contract or other arrangement (other than (i) the
Loan Documents, Specified Derivatives Contracts and Specified Cash Management
Agreements and (ii) any contracts or other arrangements evidencing Indebtedness
of the Loan Parties and their respective Subsidiaries), to which any Loan Party
or any Subsidiary is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

“Material Domestic Subsidiary” means any Domestic Subsidiary of the Company
having assets (including any Equity Interests in any direct or indirect
Subsidiary of the Company that is a Material Domestic Subsidiary) with a Fair
Market Value (as determined by the Company in good faith) greater than or equal
to $5,000,000.

“Maturity Date” means, as the context may require, the Tranche A-1 Maturity Date
or the Tranche A-2 Maturity Date or, with respect to an Incremental TL Tranche,
the maturity date for the related Incremental Tranche Loans set forth in the
Incremental Facility Amendment establishing such Incremental TL Tranche.

“Merger” means the merger of the Target with and into Merger Sub pursuant to the
terms and conditions of the Merger Agreement.

 

-35-



--------------------------------------------------------------------------------

“Merger Agreement” means the Agreement and Plan of Merger dated as of May 5,
2019 by and among Parent, PK Domestic LLC, Merger Sub and the Target, including
all schedules and exhibits thereto.

“Merger Agreement Representations” means such of the representations and
warranties made by Target in the Merger Agreement that are material to the
interests of the Lenders, but solely to the extent that PK Domestic LLC has (or
an Affiliate of PK Domestic LLC has) the right to terminate PK Domestic LLC’s
(or an Affiliate’s of PK Domestic LLC) obligations under the Merger Agreement,
or to decline to consummate the Merger pursuant to the Merger Agreement as a
result of a breach of such representations and warranties.

“Merger Sub” means PK Domestic Sub LLC, a Delaware limited liability company.

“Moody’s” means Moody’s Investors Service, Inc. or any successors.

“Mortgage Receivable” means the principal amount of an obligation owing to a
Person that is secured by a mortgage, deed of trust, deed to secure debt or
similar security instrument granting a Lien on real property as security for the
payment of such obligation.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has any outstanding
liability or has within the preceding six plan years made contributions,
including for these purposes any Person which ceased to be a member of the ERISA
Group during such six-year period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person (unless such prohibition does not apply to
Liens securing the Obligations); provided, however, that (i) an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, (ii) an agreement relating to Unsecured
Indebtedness containing restrictions substantially similar to, or taken as a
whole, not more restrictive than, the restrictions contained in the Loan
Documents (as determined by the Company in good faith), (iii) Permitted Transfer
Restrictions and (iv) Permitted Sale Restrictions, in each case, shall not
constitute a Negative Pledge.

“Net Cash Proceeds” means (i) in the case of any Asset Sale or Casualty Event,
the aggregate amount of all cash and Cash Equivalents received (as and when
received) in connection with such transaction less (v) reasonable and customary
out-of-pocket fees and expenses incurred by the applicable Group Member in
connection therewith (including accounting and investment banking fees, payments
made in order to obtain a necessary consent or required by Applicable Law,
reasonable broker’s fees or commissions, legal fees, title insurance premiums
paid in connection therewith, survey costs and mortgage recording tax paid in
connection therewith, costs and expenses in connection with unwinding any
Derivatives

 

-36-



--------------------------------------------------------------------------------

Contract in connection therewith), (w) the principal amount, premium or penalty,
if any, interest and other amounts of any Indebtedness that is secured by the
applicable asset and that is required to be repaid in connection with such
transaction, (x) amounts provided as a reserve, in accordance with GAAP, against
any liabilities under any indemnification obligations or purchase price
adjustment associated with such Asset Sale or Casualty Event (provided that to
the extent and at the time any such amounts are released from such reserve
(other than in connection with a payment in respect of any such liability), such
amounts shall constitute Net Cash Proceeds), (y) cash escrows (until released
from escrow to any Group Member) from the sale price for such asset sale and
(z) the Company’s good faith estimate of any Tax Distributions and any income
taxes or transfer or similar taxes paid or reasonably estimated by such Group
Member to be actually payable within one (1) year of the date of the relevant
transaction as a result of any gain recognized in connection therewith; provided
that, if the amount of any estimated Tax Distributions and taxes pursuant to
this subclause (z) exceeds (A) with respect to Tax Distributions, the amount of
Tax Distributions actually paid in order to avoid income or excise taxes under
the Internal Revenue Code, or (B) with respect to income taxes the amount of
taxes actually required to be paid in cash in respect of such transaction, the
aggregate amount of such excess shall constitute Net Cash Proceeds, and (ii) in
the case of any issuance by a Group Member of Equity Interests or Specified
Indebtedness, the aggregate cash and Cash Equivalents received in connection
with such transaction less all taxes paid or reasonably estimated to be payable
and customary fees, commissions, investment banking fees, attorneys’ fees,
accountants’ fees, underwriting fees, costs, underwriting discounts and other
expenses incurred by a Group Member in connection therewith. Net Cash Proceeds
received by any Subsidiary of the Parent other than a Wholly Owned Subsidiary of
the Parent shall equal a percentage of the Net Cash Proceeds received by such
Subsidiary pursuant to clause (i) or (ii) above equal to the percentage that
corresponds to the Parent’s Ownership Share of such Subsidiary (or, if less, the
amount permitted by the organizational documents of such Subsidiary as in effect
on the Commitment Effective Date).

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the amount by which the Gross Operating Revenues of such Property for such
period exceed the Gross Operating Expenses of such Property for such period.

“New Lender Joinder Agreement” has the meaning given that term in
Section 2.17.(b).

“New Property” means each Hotel Property acquired by the Company or any
Subsidiary or any Unconsolidated Affiliate (as the case may be) from the date of
acquisition for a period of four full fiscal quarters after the acquisition
thereof, provided, however, that, upon the Seasoned Date for any New Property
(or any earlier date selected by the Company), such New Property shall be
converted to a Seasoned Property and shall cease to be a New Property.

“Non-Consenting Lender” has the meaning given that term in Section 13.7.(c).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

-37-



--------------------------------------------------------------------------------

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for Customary
Non-Recourse Exceptions) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness; provided, however,
except with respect to Indebtedness of any Loan Party or any Eligible Property
Subsidiary, such Indebtedness may be recourse to the Person or Persons that own
the assets encumbered by the Lien securing such Indebtedness so long as (x) such
Person or Persons do not own any assets that are not subject to such Lien (other
than assets customarily excluded from an all assets financing) and (y) in the
event such Person or Persons directly or indirectly own Equity Interests in any
other Person, all assets of such Person or Persons (other than assets
customarily excluded from an all assets financing) are also encumbered by the
Lien securing such financing.

“Note” means the collective reference to any promissory note evidencing Loans of
any Tranche made by the Borrowers in favor of any Lender substantially in the
form of Exhibit I.

“Notice of Borrowing” means a notice substantially in the form of Exhibit B (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.2.(b) evidencing the applicable Borrower’s request
for a borrowing of Loans, pursuant to Section 2.2.(b) or pursuant to
Section 2.17.(d) for the borrowing of an Incremental Tranche Loan, appropriately
completed and signed by a Responsible Officer of the Borrower Representative or
such other applicable Borrower.

“Notice of Continuation” means a notice substantially in the form of Exhibit C
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.10. evidencing the Borrowers’ request
for the Continuation of a LIBOR Loan, appropriately completed and signed by a
Responsible Officer of the Borrower Representative or such other applicable
Borrower.

“Notice of Conversion” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.11. evidencing the Borrowers’ request for the
Conversion of a Loan from one Type to another Type, appropriately completed and
signed by a Responsible Officer of the Borrower Representative or such other
applicable Borrower.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on,
all Loans; and (b) all other indebtedness, liabilities, obligations, covenants
and duties of any Borrower or any of the other Loan Parties owing to the
Administrative Agent or any Lender of every kind, nature and description, under
or in respect of this Agreement or any of the other Loan Documents, including,
without limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any

 

-38-



--------------------------------------------------------------------------------

promissory note. For the avoidance of doubt, “Obligations” shall not include any
indebtedness, liabilities, obligations, covenants or duties in respect of
Specified Derivatives Contracts or Specified Cash Management Agreements.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-Balance Sheet Obligations” means, with respect to any Person, liabilities
and obligations of such Person or any of its Subsidiaries in respect of
“off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation
S-K promulgated under the Securities Act) which such Person would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of such Person’s report on Form 10-Q or Form 10-K
(or their equivalents) which such Person is required to file with the SEC (or
any Governmental Authority substituted therefor).

“Operating Lessee” means, with respect to a Hotel Property, the Subsidiary of
the Company that leases such Hotel Property from a Subsidiary of the Company
that is the owner or ground lessee of such Hotel Property.

“Operating Property Value” means, at any date of determination,

(a) for each Seasoned Property, (i) the Adjusted NOI for such Property for the
applicable Test Period divided by (ii) the applicable Capitalization Rate
(provided that, unless the Company shall otherwise have irrevocably elected by
written notice to the Administrative Agent to have such Property valued as a
Seasoned Property pursuant to this clause (a) without giving effect to this
parenthetical, for the Hilton New York, (i) if the Appraisal used to determine
the Appraised Value is less than or equal to two years old, the Operating
Property Value of Hilton New York shall be equal to the Appraised Value set
forth in such Appraisal and (ii) if the Appraisal used to determine the
Appraised Value is more than two years old, such Property shall be a Seasoned
Property, and its Operating Property Value shall be determined pursuant to this
clause (a) without giving effect to clause (i) of this parenthetical),

(b) for each New Property, the GAAP book value for such New Property (until the
Seasoned Date, or earlier at the Company’s election), and

(c) for each Major Renovation Property, at the Company’s election, the Adjusted
NOI for such Property for the Test Period ended immediately prior to the
designation of such Property as a Major Renovation Property divided by (y) the
applicable Capitalization Rate; provided such Major Renovation Property shall
only be eligible for valuation pursuant to this clause (c) for six fiscal
quarters following the commencement of the renovation of such Major Renovation
Property.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

-39-



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.).

“Outside Date” means October 31, 2019.

“Outstanding Amount” means with respect to the Tranche A-1 Loans, Tranche A-2
Loans and any Incremental Tranche Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any prepayments or repayments of
such Loans occurring on such date.

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

“Parent” has the meaning given that term in the introductory paragraph hereof
and shall include the Parent’s successors and permitted assigns.

“Parent Entity” has the meaning given that term in Section 8.17.(a).

“Participant” has the meaning given that term in Section 13.6.(d).

“Participant Register” has the meaning given that term in Section 13.6.(d).

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Chesapeake Equity Restrictions” means restrictions on the pledge or
transfer of Equity Interests arising under Secured Indebtedness of the Specified
Chesapeake Subsidiaries existing as of June 14, 2019 to which PK Domestic LLC
and its Subsidiaries become subject on or after June 14, 2019 in connection with
the Merger (it being understood that such restrictions on the pledge or transfer
of Equity Interests may be amended after June 14,

 

-40-



--------------------------------------------------------------------------------

2019 in a manner customary for amendments to Secured Indebtedness of a target
being assumed in an acquisition transaction or otherwise not materially adverse
to the Lenders); provided that any such restrictions that (i) restrict the
pledge of the direct Equity Interests in one or more Eligible Property
Subsidiaries that own (or ground lease pursuant to a Qualified Ground Lease) an
Eligible Property included in the calculation of Unencumbered Asset Value or
(ii) otherwise limit the ability of one or more Eligible Property Subsidiaries
to become a Guarantor, shall not constitute Permitted Chesapeake Equity
Restrictions.

“Permitted Environmental Liens” means any Lien arising out of or related to any
Environmental Laws, which Lien consists solely of restrictions on the use of
real property that do not materially detract from the profitable operation of
such property in the business of the Parent, the Company and its other
Subsidiaries.

“Permitted Equity Issuance” means any issuance or sale by, or capital
contribution to, any Group Member of any Equity Interests of such Group Member,
that is (a) an issuance or sale of common stock of a Group Member to executives,
management or employees of a Group Member, including, without limitation,
pursuant to any employee stock option, stock purchase plan, employee benefit
plan or other similar arrangements in existence from time to time and (b) an
issuance of Equity Interests to the shareholders and option holders of the
Target and its Subsidiaries pursuant to the Merger Agreement.

“Permitted Equity Liens” means, with respect to any Equity Interests of a
Person, Permitted Liens of the type described in clauses (a)(i), (e), (h), (l)
or (m) of the definition of Permitted Liens.

“Permitted JV/Mortgage Restrictions” means, solely to the extent applicable to
any Subsidiary of the Parent (other than an Eligible Property Subsidiary),
restrictions on transfer, lien or pledge grants and changes in beneficial
ownership arising out of documents governing (i) any Subsidiary that is not a
Wholly Owned Subsidiary and any other joint venture (including buy-sell rights,
rights of first refusal, rights of first offer and other purchase rights) and
(ii) any permitted Secured Indebtedness of any Subsidiary or joint venture.

“Permitted Liens” means, with respect to any asset or property of a Person:

(a)    (i) Liens securing taxes, assessments and other charges or levies imposed
by any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws (other than Permitted
Environmental Liens)); (ii) the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which, in each case, (x) are not at the time
required to be paid or discharged under Section 8.6., (y) are promptly bonded
over in the amount of such claim, or (z) are being contested in good faith by
appropriate proceedings and adequate reserves with respect thereto are
maintained on the books of the Company in accordance with GAAP; or
(iii) Permitted Environmental Liens;

 

-41-



--------------------------------------------------------------------------------

(b)    Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or any similar Applicable Law;

(c)    Liens (i) consisting of encumbrances in the nature of zoning
restrictions, easements, and rights or restrictions of record on the use of real
property (including any condominium ownership form that is of record), or
(ii) securing non-material obligations (other than Liens securing Secured
Indebtedness) arising in the ordinary course of business in connection with the
use or ownership of any Hotel Property to the extent such obligation (A) is not
more than 30 days past the date on which the Company shall have knowledge that
such obligation is past due or (B) is bonded over in the amount of such
obligation as determined by the Administrative Agent in its reasonable
discretion, and in the case of each of clause (c)(i) and (c)(ii), which do not
materially detract from the value of such property or impair in any material
respect the intended use thereof in the business of such Person;

(d)    the rights of tenants and landlords under leases (including ground
leases) or subleases, managers under management agreements or franchisors under
franchise agreements, in each case, not interfering with the ordinary conduct of
business of such Person;

(e)    Liens in favor of the Administrative Agent for its benefit and the
benefit of the other Lender Parties;

(f)    judgment and attachment liens on Properties in respect of judgments and
attachments not constituting an Event of Default;

(g)    (i) Capitalized Lease Obligations and purchase money obligations in
respect of personal property, in an aggregate amount (excluding any purchase
money obligations associated with trade payables that do not constitute
Indebtedness) with respect to the Eligible Properties not to exceed 1.0% of the
Unencumbered Asset Value in the aggregate and (ii) any ground lease that
constitutes a Capitalized Lease Obligation;

(h)    to the extent constituting a Lien, any Permitted Transfer Restrictions
and any Permitted Sale Restrictions;

(i)    Liens identified in Schedule 1.1.(b) hereto;

(j)    Liens and other quasi-security arrangements arising under foreign law or
in any foreign jurisdiction and substantially similar in nature to the Liens
described in clauses (a) through (h);

(k)    solely with respect to any portion of a Property that is not a Core Hotel
Property, any other Lien not otherwise described in clauses (a) through (j)
above so long as such Lien does not secure (i) Indebtedness of the type
described in clauses (a), (b)(i), (b)(ii), (c) (other than to the extent
permitted pursuant to clause (g) above), (d) or (h) of the definition of
Indebtedness or (ii) any Guarantee of the Indebtedness described in the
foregoing sub-clause (i) of this clause (k);

 

-42-



--------------------------------------------------------------------------------

(l)    Liens on a pari passu basis securing the Existing Credit Agreement, so
long as such Liens are subject to an Intercreditor Agreement; and

(m)    Liens on Acceptable Preferred Equity Interests to the extent not granted
by the Parent or any of its Subsidiaries.

“Permitted Sale Restrictions” means obligations, encumbrances or restrictions
contained in any Hotel Sale Agreement restricting the creation of Liens on, or
the sale, transfer or other disposition of Equity Interests or property that is
subject to, such Hotel Property pending such sale; provided that the
encumbrances and restrictions apply only to the Subsidiary or assets that are
subject to such Hotel Sale Agreement.

“Permitted Transfer Restrictions” means (a) reasonable and customary
restrictions on transfer, mortgage liens, pledges and changes in beneficial
ownership arising under Management Agreements, Franchise Agreements and ground
leases entered into in the ordinary course of business (including in connection
with any acquisition or development of any applicable Hotel Property, without
regard to the transaction value), including rights of first offer or refusal
arising under such agreements and leases, in each case, that limit, but do not
prohibit, sale or mortgage transactions, (b) reasonable and customary
obligations, encumbrances or restrictions contained in agreements not
constituting Indebtedness entered into with limited partners or members of the
Company or of any other Subsidiary of the Parent imposing obligations in respect
of contingent obligations to make any tax “make whole” or similar payment
arising out of the sale or other transfer of assets reasonably related to such
limited partners’ or members’ interest in the Company or such Subsidiary
pursuant to “tax protection” or other similar agreements, (c) Permitted
Chesapeake Equity Restrictions and (d) restrictions arising under
Section 5.3(c), (d) or (i) of the Tax Matters Agreement (as defined in the
Distribution Agreement).

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“PK Domestic REIT” means PK Domestic REIT Inc., a Delaware corporation wholly
owned by the Company (except for the Acceptable Preferred Equity Interests).

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group or
with respect to which any member of the ERISA Group has outstanding liability or
(b) has at any time within the preceding six years been maintained, or
contributed to, by any Person which was at such time a member of the ERISA
Group.

“Pledge Agreement” means any pledge or security agreement entered into, after
the date of this Agreement between the Company and the Administrative Agent, for
the benefit of the Administrative Agent and the other Secured Parties, (as
required by this Agreement or any other Loan Document), in form and substance
reasonably satisfactory to the Administrative Agent, as the same may be amended,
restated or otherwise modified from time to time.

 

-43-



--------------------------------------------------------------------------------

“Pledged Subsidiary” means any Subsidiary Guarantor owned directly or indirectly
by the Company, the Equity Interests of which do not constitute Excluded Pledged
Collateral.

“Post-Default Rate” means, (a) in respect of any principal of any Loan that is
not paid when due, the rate otherwise applicable plus an additional two percent
(2%) per annum and (b) with respect to any other Obligation that is not paid
when due (whether at stated maturity, by acceleration, by mandatory prepayment
or otherwise) a rate per annum equal to the Base Rate as in effect from time to
time plus the Applicable Margin for Base Rate Loans plus two percent (2%).

“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent, the Company or any of their Subsidiaries. Preferred Dividends
shall not include dividends or distributions (a) paid or payable solely in
Equity Interests (other than Mandatorily Redeemable Stock) payable to holders of
such class of Equity Interests, (b) paid or payable to the Parent, the Company
or any of their Subsidiaries, or (c) constituting or resulting in the redemption
of Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

“Prepayment Receipt” has the meaning given that term in Section 2.9.(b).

“Principal Office” means Bank of America’s office located at 2380 Performance
Drive, Building C, Richardson, Texas 75082, or any other subsequent office that
the Administrative Agent shall have specified as the Principal Office by written
notice to the Borrower Representative and the Lenders.

“Property” means a parcel of real property and the improvements thereon owned or
ground leased (or other substantially comparable form of lease in the case of
real property located in a foreign jurisdiction) (in whole or in part) by the
Parent or any of its Subsidiaries (or, if applicable, Unconsolidated
Affiliates).

“Pro Rata Share” means, as to each Lender as of any date of determination, the
ratio, expressed as a percentage of (a)(i) the Tranche A-1 Credit Exposure of
such Lender plus (ii) the Tranche A-2 Credit Exposure of such Lender plus
(iii) the Incremental Tranche Credit Exposure of such Lender to (b) the Total
Credit Exposure.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

-44-



--------------------------------------------------------------------------------

“Public Lender” has the meaning given that term in Section 9.6.

“QFC Credit Support” has the meaning given that term in Section 13.25.

“QI” has the meaning given that term in the definition of “1031 Property”.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Ground Lease” means, with respect to a Core Hotel Property, a ground
lease (or, in the case of a Core Hotel Property located in a foreign
jurisdiction, other substantially comparable long-term leasehold interest) that:

(a)    either (i) has a remaining term (including renewal options that are
exercisable without condition) of not less than thirty-five (35) years at the
time the applicable Hotel Property is first included as an Eligible Property,
(ii) contains an unconditional end-of-term purchase option in favor of the
lessee for consideration that is less than 2.5% of the Fair Market Value of the
Hotel Property or (iii) provides that the lessee’s leasehold interest therein
automatically becomes a fee-owned interest at the end of the term (it being
acknowledged and agreed that the ground leases listed on Schedule 1.1.(a) shall
constitute Qualified Ground Leases notwithstanding their shorter terms);

(b)    with respect to any domestic Core Hotel Property, permits a leasehold
mortgage (it being acknowledged and agreed that any Permitted Transfer
Restrictions shall not violate this clause (b)); and

(c)    with respect to any domestic Core Hotel Property, provides that such
lease may not be terminated by the ground lessor without prior notice to the
leasehold mortgagee and an opportunity for such leasehold mortgagee to cure any
default by the lessee (including adequate time for the leasehold mortgagee to
obtain possession to effect such cure).

“Rating Agency” means S&P, Moody’s, Fitch or any other nationally recognized
securities rating agency selected by the Company and approved of by the
Administrative Agent in writing.

 

-45-



--------------------------------------------------------------------------------

“Ratings-Based Applicable Margin” means, (i) with respect to any Tranche A-1
Loans and Tranche A-2 Loans, the percentage rate set forth below corresponding
to the Credit Rating as set forth below:

 

Level

 

Credit Rating

   Applicable
Margin for
LIBOR Loans     Applicable
Margin for Base
Rate Loans  

1

  A-/A3/A or better      0.850 %      0.00 % 

2

  BBB+/Baa1/BBB+      0.900 %      0.00 % 

3

  BBB/Baa2/BBB      1.000 %      0.00 % 

4

  BBB-/Baa3/BBB-      1.250 %      0.25 % 

5

  Lower than BBB-/Baa3/BBB-/Unrated      1.650 %      0.65 % 

During any period for which the Company has received three (3) Credit Ratings
which are not equivalent, the Ratings-Based Applicable Margin will be determined
by (a) the highest Credit Rating if the highest Credit Rating and the second
highest Credit Rating differ by only one Level or (b) the average of the two
highest Credit Ratings if they differ by two or more Levels (unless the average
is not a recognized Level, in which case the Ratings-Based Applicable Margin
will be based on the Credit Rating one Level below the Level corresponding to
the highest Credit Rating). During any period for which the Company has received
only two (2) Credit Ratings and such Credit Ratings are not equivalent, the
Ratings-Based Applicable Margin will be determined by (i) the highest Credit
Rating if they differ by only one Level or (ii) the average of the two Credit
Ratings if they differ by two or more Levels (unless the average is not a
recognized Level, in which case the Ratings-Based Applicable Margin will be
based on the Credit Rating one Level below the Level corresponding to the higher
Credit Rating). During any period for which the Company has received no Credit
Rating from Fitch, if the Company also ceases to have a Credit Rating from one
of S&P or Moody’s, then the Ratings-Based Applicable Margin shall be determined
based on the remaining such Credit Rating. Notwithstanding any Credit Rating
from Fitch, during any period in which neither S&P nor Moody’s has provided a
Credit Rating corresponding to Level 4 or better to the Company the
Ratings-Based Applicable Margin shall be determined based on Level 5.

On the Investment Grade Pricing Effective Date, the Ratings-Based Applicable
Margin shall be determined based upon the Credit Rating(s) specified in the
certificate delivered pursuant to clause (ii) of the definition of “Investment
Grade Pricing Effective Date”. Thereafter, any change in the Company’s Credit
Rating which would cause it to move to a different Level shall be effective as
of the first day of the first calendar month immediately following receipt by
the Administrative Agent of written notice delivered by the Borrower
Representative in accordance with the Loan Documents that the Company’s Credit
Rating has changed; provided, however, that if the Borrower Representative has
not delivered such required notice but the Administrative Agent becomes aware
that the Company’s Credit Rating has changed, then the Administrative Agent may,
in its sole discretion and upon written notice to the Borrower Representative
and the Lenders, adjust the Level effective as of the first day of the first
calendar month following the date on which the Administrative Agent becomes
aware that the Company’s Credit Rating has changed, and (ii) with respect to any
Incremental Tranche Loans of any Type, the rate or rates per annum specified in
the applicable Incremental Facility Amendment.

 

-46-



--------------------------------------------------------------------------------

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Register” has the meaning given that term in Section 13.6.(c).

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulatory Change” means, with respect to any Lender, any change effective
after the Closing Date in Applicable Law (including, without limitation,
Regulation D of the Board) or the adoption or making after such date of any
interpretation, directive or request applying to a class of banks, including
such Lender, of or under any Applicable Law (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful) by any
Governmental Authority or monetary authority charged with the interpretation or
administration thereof or compliance by any Lender with any request or directive
regarding capital adequacy or liquidity. Notwithstanding anything herein to the
contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, and (b) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Regulatory Change” regardless of the date enacted,
adopted or issued.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” within the meaning of Section 856 of the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

“Required Delivery Date” means the date not later than the date on which the
Compliance Certificate is required to be delivered with respect to any fiscal
quarter (or fiscal year in the case of the fourth fiscal quarter) during which
any of the conditions in Section 8.14. shall apply (or such later date as the
Administrative Agent may agree).

“Requisite Lenders” means, as of any date, Lenders having greater than 50% of
the outstanding Loans and unutilized Commitments; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and

 

-47-



--------------------------------------------------------------------------------

excluded, and the pro rata shares of the Lenders shall be redetermined, for
voting purposes only, to exclude the pro rata shares of such Defaulting Lenders
and (ii) at all times when there are two or more Lenders (excluding Defaulting
Lenders), the term “Requisite Lenders” shall in no event mean less than two
Lenders.

“Requisite Tranche Lenders” means, as of any date with respect to any Tranche,
Lenders having greater than 50% of the outstanding Loans and unutilized
Commitments with respect to such Tranche; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and the pro rata shares of the Lenders shall be
redetermined, for voting purposes only, to exclude the pro rata shares of such
Defaulting Lenders and (ii) at all times when there are two or more Lenders
(excluding Defaulting Lenders) with respect to such Tranche, the term “Requisite
Tranche Lenders” shall in no event mean less than two Lenders with respect to
such Tranche.

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Loan Party and, solely for purposes of
notices given pursuant to Article II., any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restated Company Operating Agreement” means the proposed Fourth Amended and
Restated Limited Liability Company Agreement of the Company, substantially in
the form drafted as of December 6, 2016 and presented to the Administrative
Agent on or prior to the Closing Date, with such further amendments, supplements
or modifications acceptable to the Administrative Agent that are not (i) adverse
to the interests of the Administrative Agent or the Lenders in any material
respect or (ii) could reasonably be expected to have a Material Adverse Effect.

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any of its
Subsidiaries now or hereafter outstanding; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interests of the Parent
or any of its Subsidiaries now or hereafter outstanding; and (c) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of the Parent or any of its
Subsidiaries now or hereafter outstanding; in the case of each of (a), (b) and
(c), other than a payment, redemption, exchange or similar transaction to the
extent the consideration paid by the Parent or any of its Subsidiaries is shares
of Equity Interests that do not constitute Mandatorily Redeemable Stock.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (including, without limitation, at
the time of this Agreement, Crimea, Cuba, Iran, North Korea and Syria).

 

-48-



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
organized or resident in a Sanctioned Country or (c) any Person fifty percent
(50%) or more owned in the aggregate or otherwise controlled by any such Person
or Persons described in clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

“Scheduled Unavailability Date” has the meaning given that term in
Section 5.2.(b)(ii).

“Seasoned Date” means the first day on which an acquired Hotel Property has been
owned for four (4) full fiscal quarters following the date of acquisition.

“Seasoned Property” means (a) each Hotel Property (other than a New Property or
a Development/Redevelopment Property) owned in fee simple by, or subject to a
ground lease to, the Company or any of its Subsidiaries or Unconsolidated
Affiliates and (b) upon the occurrence of the Seasoned Date of any New Property
or election by the Company with respect to any New Property or
Development/Redevelopment Property, such Hotel Property.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any Property or (to the
extent hereinafter provided) any Equity Interests; provided, however, that
Indebtedness of the type described in clause (g) of the definition of
Indebtedness shall not constitute Secured Indebtedness. Notwithstanding the
foregoing, Indebtedness that is secured by a pledge of Equity Interests and not
by Property owned by the issuer of such Equity Interests shall constitute
Secured Indebtedness only if such Property also secures Indebtedness of such
issuer.

“Secured Parties” means the holders of the Obligations from time to time and
shall include (i) each Lender in respect of its Loans, (ii) the Administrative
Agent in respect of all other present and future obligations and liabilities of
the Borrowers and each Subsidiary of every type and description arising under or
in connection with this Agreement or any other Loan Document, (iii) each
Specified Derivatives Provider and each Specified Cash Management Bank,
(iv) each Indemnified Party, and (v) their respective successors and (in the
case of a Lender, permitted) transferees and assigns.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Solvency Certificate” means a certificate substantially in the form of Exhibit
E.

 

-49-



--------------------------------------------------------------------------------

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total existing debts and liabilities (including all contingent liabilities), as
such value and such liabilities are determined in accordance with Sections 101
of the Bankruptcy Code or Sections 1 and 2 of the Uniform Fraudulent Transfer
Act; (b) such Person is able to generally pay its debts or other obligations in
the ordinary course as they mature; and (c) such Person has capital not
unreasonably small to carry on its business and all business in which it
proposes to be engaged.

“Specified Cash Management Agreement” means any Cash Management Agreement that
is made or entered into at any time, or in effect at any time now or hereafter,
whether as a result of an assignment or transfer or otherwise, between or among
any Loan Party and any Specified Cash Management Bank, and which was not
prohibited by any of the Loan Documents when made or entered into.

“Specified Cash Management Bank” means any Person that (a) at the time it enters
into a Cash Management Agreement with a Loan Party, is a Lender or an Affiliate
of a Lender or (b) at the time it (or its Affiliate) becomes a Lender (including
on the Closing Date), is a party to a Cash Management Agreement with a Loan
Party, in each case in its capacity as a party to such Cash Management
Agreement.

“Specified Chesapeake Subsidiaries” means each of CHSP Los Angeles LLC (and CHSP
TRS Los Angeles LLC, its operating lessee), CHSP Chicago LLC (and CHSP TRS
Chicago LLC, its operating lessee), CHSP Boston II LLC (and CHSP TRS Boston II
LLC, its operating lessee), and CHSP Denver LLC (and CHSP TRS Denver LLC, its
operating lessee), each of which are Subsidiaries of the Target as of June 14,
2019.

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider, and which was not prohibited by
any of the Loan Documents when made or entered into.

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of a Loan Party under or in respect of any
Specified Derivatives Contract, whether direct or indirect, absolute or
contingent, due or not due, liquidated or unliquidated, and whether or not
evidenced by any written confirmation.

“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Specified Derivatives Contract
with a Loan Party, in each case in its capacity as a party to such Specified
Derivatives Contract.

“Specified Indebtedness” means any Indebtedness for borrowed money of a Group
Member issued or incurred after the Closing Date (excluding: (i) any such
Indebtedness which,

 

-50-



--------------------------------------------------------------------------------

taken together with all other such Indebtedness issued or incurred after the
Closing Date, does not exceed $15,000,000; (ii) revolving credit loans borrowed
under the Existing Credit Agreement in amounts not in excess of the revolving
commitments thereunder as in effect on the Commitment Effective Date;
(iii) Indebtedness incurred pursuant to the refinancing of any Indebtedness
existing on the Commitment Effective Date, in each case only to the extent that
such refinancing does not result in an increase of more than $15,000,000 in the
aggregate principal amount of such Indebtedness being refinanced (other than in
respect of accrued interest, fees, premiums and expenses with respect thereto);
(iv) purchase money indebtedness, equipment financings, working capital
facilities of Foreign Subsidiaries of the Company and overdraft facilities; and
(v) the assumption of indebtedness in connection with the Merger or any other
acquisition by any Group Member).

“Specified Representations” means the representations and warranties set forth
in Section 7.1.(a)(i) (solely with respect to the Loan Parties),
Section 7.1.(c), Section 7.1.(d)(ii)(x) (solely with respect to the Loan
Parties), Section 7.1.(d)(ii)(y), the second sentence of Section 7.1.(l),
Section 7.1.(q)(i), Section 7.1.(r), Section 7.1.(x)(ii), Section 7.1.(z)(ii)
and Section 7.1(cc).

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

“Spin-Off” means the spin-off of Park Hotels & Resorts Inc. from Hilton as a
separately-traded real estate investment trust traded on the New York Stock
Exchange.

“Spin-Off Transactions” means the Spin-Off and the related transactions
contemplated by, and in accordance with, the terms of the Distribution Agreement
and the other Ancillary Agreements as in effect on the Closing Date.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

“Subsidiary Borrower” means any Eligible Domestic Subsidiary or Eligible Foreign
Subsidiary that becomes a Subsidiary Borrower pursuant to Section 2.21. and that
has not ceased to be a Subsidiary Borrower pursuant to such Section.

“Subsidiary Guarantors” means each Subsidiary that hereafter joins in the
Guaranty by execution of an Accession Agreement (or Guaranty, as the case may
be) pursuant to Section 8.14.

 

-51-



--------------------------------------------------------------------------------

“Subsidiary Guaranty Documents” means, with respect to any Subsidiary that is
required to become a Guarantor or a Pledged Subsidiary pursuant to
Section 8.14., the following documents: (x) an Accession Agreement (or if the
Guaranty is not then in effect, the Guaranty) executed by such Subsidiary,
(y) during a Collateral Period, a joinder to the Pledge Agreement (in the form
contemplated thereby) (or if the Pledge Agreement is not then in effect, the
Pledge Agreement) executed by the Company or any Subsidiary of the Company that
owns any Equity Interests in such Subsidiary and (z) the items with respect to
such Subsidiary that would have been delivered under Sections 6.1.(I)(a)(iv)
through (viii) if such Subsidiary had been a Subsidiary Guarantor on the Closing
Date (in the case of Section 6.1.(I)(a)(iv), only to the extent requested by the
Administrative Agent), each in form and substance reasonably satisfactory to the
Administrative Agent.

“Substantial Amount” means, at the time of determination thereof, an amount in
excess of 15.0% of Total Asset Value as of the last day of the most recently
completed fiscal year of the Parent and its Subsidiaries.

“Supported QFC” has the meaning given that term in Section 13.25.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Syndication Agent” means Wells Fargo Bank, National Association, and its
successors and assigns.

“Target” means Chesapeake Lodging Trust, a Maryland REIT.

“Tax Distribution” means, with respect to any Disposition of Property, an amount
approximately equal to the taxable gain or net income from such Disposition to
be distributed by the Parent, and without duplication, any direct or indirect
Subsidiary of the Parent that has elected to be treated as a REIT (including,
but not limited to, PK Domestic REIT, for so long as it elects to be treated as
a REIT) in order to avoid income or excise taxes under the Internal Revenue
Code.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Test Period” means, as of any date of determination, the four fiscal quarter
period ending on the last day of the most recently ended fiscal quarter prior to
such date for which financial statements have been delivered or are required to
be delivered pursuant to this Agreement and the Loan Documents.

“Total Asset Value” means, without duplication, the sum of (a) the following
amounts with respect to the following assets owned by the Company and its
Subsidiaries: (i) the Operating Property Value of the Hotel Properties; (ii) the
amount of all Unrestricted Cash and Cash Equivalents; (iii) the book value of
all Development/Redevelopment Properties, Mortgage

 

-52-



--------------------------------------------------------------------------------

Receivables, Laundry Service Properties and Unimproved Land; and (iv) the
contract purchase price for all assets under contract for purchase (to the
extent included in Indebtedness); plus (b) the applicable Ownership Share of any
Unconsolidated Affiliate of the Parent of any asset described in clause
(a) above. For purposes of determining Total Asset Value, (u) to the extent the
amount of Total Asset Value attributable to Unconsolidated Affiliates would
exceed 15% of Total Asset Value, such excess shall be excluded, (v) to the
extent the amount of Total Asset Value attributable to Mortgage Receivables
would exceed 10% of Total Asset Value, such excess shall be excluded, (w) to the
extent the amount of Total Asset Value attributable to Development/Redevelopment
Properties would exceed 15% of Total Asset Value, such excess shall be excluded,
(x) to the extent the amount of Total Asset Value attributable to Major
Renovation Properties (elected to be valued pursuant to clause (c) of the
definition of Operating Property Value) would exceed 15% of Total Asset Value,
such excess shall be excluded, (y) to the extent the amount of Total Asset Value
attributable to Unimproved Land would exceed 2.5% of Total Asset Value, such
excess shall be excluded, and (z) to the extent the amount of Total Asset Value
attributable to Properties subject to limitation under the foregoing clauses
(u) through (y) would exceed 35% of Total Asset Value, such excess shall be
excluded.

“Total Credit Exposure” means, at any time, the sum of (i) the aggregate Tranche
A-1 Credit Exposures of all Lenders at such time plus (ii) the aggregate Tranche
A-2 Credit Exposures of all Lenders at such time plus (iii) the aggregate
Incremental Tranche Credit Exposures of all Lenders at such time.

“Tranche” means a category of Commitments and the related extensions of credit
thereunder. For purposes hereof, each of the following comprises a separate
Tranche: (a) Tranche A-1 Commitments and Tranche A-1 Loans, (b) Tranche A-2
Commitments and Tranche A-2 Loans, and (c) Incremental TL Commitments and
Incremental Tranche Loans.

“Tranche A-1 Commitment” means, as to each Tranche A-1 Lender at any time, such
Lender’s obligation to make Tranche A-1 Loans pursuant to Section 2.2., in an
amount up to, but not exceeding, the amount set forth for such Lender on
Schedule I as such Lender’s “Tranche A-1 Commitment” or under such caption in
the Assignment and Assumption or New Lender Joinder Agreement pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Tranche A-1 Commitment Percentage” means, with respect to any Tranche A-1
Lender at any time, the ratio (expressed as a percentage, carried out to the
ninth decimal place) of such Lender’s Tranche A-1 Credit Exposure at such time
to the Tranche A-1 Credit Exposures of all Tranche A-1 Lenders at such time. The
initial Tranche A-1 Commitment Percentages of each Tranche A-1 Lender are set
forth opposite the name of such Lender on Schedule I or in the Assignment and
Assumption or New Lender Joinder Agreement pursuant to which such Lender becomes
a party hereto, as applicable.

“Tranche A-1 Commitment Period” means the period from and including the Funding
Date to and including the Tranche A-1 Commitment Termination Date.

 

-53-



--------------------------------------------------------------------------------

“Tranche A-1 Commitment Termination Date” means the earliest to occur of (a) the
later of (i) the ninetieth (90th) day following the Closing Date and (ii) the
Outside Date, (b) the date on which the second (2nd) borrowing of Tranche A-1
Loans (if any) is made by the Borrowers and (c) the date the commitment of each
Tranche A-1 Lender to make Tranche A-1 Loans is terminated pursuant to this
Agreement.

“Tranche A-1 Credit Exposure” means, with respect to any Tranche A-1 Lender at
any time, an amount equal to (a) until the Funding Date, the aggregate amount of
such Lender’s Tranche A-1 Commitment at such time, (b) during the Tranche A-1
Commitment Period, the sum of (i) such Lender’s Tranche A-1 Commitment then in
effect plus (ii) the aggregate then unpaid principal amount of such Lender’s
Tranche A-1 Loans and (c) thereafter, the aggregate then unpaid principal amount
of such Lender’s Tranche A-1 Loans.

“Tranche A-1 Lender” means a Lender having a Tranche A-1 Commitment and/or
holding any Tranche A-1 Loans.

“Tranche A-1 Loan” means a loan made by a Tranche A-1 Lender to the Borrowers
pursuant to Section 2.2.(a)(i).

“Tranche A-1 Maturity Date” means August 28, 2021.

“Tranche A-1 Unused Fee” has the meaning given that term in Section 3.5.(a).

“Tranche A-2 Commitment” means, as to each Tranche A-2 Lender at any time, such
Lender’s obligation to make Tranche A-2 Loans pursuant to Section 2.2., in an
amount up to, but not exceeding, the amount set forth for such Lender on
Schedule I as such Lender’s “Tranche A-2 Commitment”, or under such caption in
the Assignment and Assumption or New Lender Joinder Agreement pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Tranche A-2 Commitment Percentage” means, with respect to any Tranche A-2
Lender at any time, the ratio (expressed as a percentage, carried out to the
ninth decimal place) of such Lender’s Tranche A-2 Credit Exposure at such time
to the Tranche A-2 Credit Exposures of all Tranche A-2 Lenders at such time. The
initial Tranche A-2 Commitment Percentages of each Tranche A-2 Lender are set
forth opposite the name of such Lender on Schedule I or in the Assignment and
Assumption or New Lender Joinder Agreement pursuant to which such Lender becomes
a party hereto, as applicable.

“Tranche A-2 Commitment Period” means the period from and including the Funding
Date to and including the Tranche A-2 Commitment Termination Date.

“Tranche A-2 Commitment Termination Date” means the earliest to occur of (a) the
later of (i) the ninetieth (90th) day following the Closing Date and (ii) the
Outside Date, (b) the date on which the second (2nd) borrowing of Tranche A-2
Loans (if any) is made by the Borrowers and (c) the date the commitment of each
Lender to make Tranche A-2 Loans is terminated pursuant to this Agreement.

 

-54-



--------------------------------------------------------------------------------

“Tranche A-2 Credit Exposure” means, with respect to any Tranche A-2 Lender at
any time, an amount equal to (a) until the Funding Date, the aggregate amount of
such Lender’s Tranche A-2 Commitment at such time, (b) during the Tranche A-2
Commitment Period, the sum of (i) such Lender’s Tranche A-2 Commitment then in
effect and (ii) the aggregate then unpaid principal amount of such Lender’s
Tranche A-2 Loans and (c) thereafter, the aggregate then unpaid principal amount
of such Lender’s Tranche A-2 Loans.

“Tranche A-2 Lender” means a Lender having a Tranche A-2 Commitment and/or
holding any Tranche A-2 Loans.

“Tranche A-2 Loan” means a loan made by a Tranche A-2 Lender to the Borrowers
pursuant to Section 2.2.(a)(ii).

“Tranche A-2 Maturity Date” means August 28, 2024.

“Tranche A-2 Unused Fee” has the meaning given that term in Section 3.5.(b).

“TRS Subsidiary” means (a) any direct or indirect Subsidiary of the Company that
is classified as a “taxable REIT subsidiary” under Section 856(l)(1) of the
Internal Revenue Code and (b) any Subsidiary or Unconsolidated Affiliate whose
Equity Interests are directly or indirectly owned by a Subsidiary described in
clause (a) of this definition.

“Type” with respect to any Loan, refers to whether such Loan or portion thereof
is a LIBOR Loan or a Base Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Adjusted NOI” means, for any period, the aggregate Adjusted NOI of
the Eligible Properties.

“Unencumbered Asset Value” means, for any period, the aggregate Operating
Property Value of the Eligible Properties at such time. For the avoidance of
doubt, only Eligible Properties shall be included in the calculation of
Unencumbered Asset Value. For purposes of determining Unencumbered Asset Value,
(v) to the extent the amount of Unencumbered Asset Value attributable to
Eligible Properties that are 1031 Properties would exceed 10% of Unencumbered
Asset Value, such excess shall be excluded, (w) to the extent the amount of
Unencumbered Asset Value attributable to Major Renovation Properties (elected to
be valued pursuant to clause (c) of the definition of Operating Property Value)
would exceed 15% of Unencumbered Asset Value, such excess shall be excluded,
(x) to the extent the amount of Unencumbered Asset Value attributable to
Eligible Properties subject to a Qualified Ground Lease (other than Hilton New
Orleans Riverside and Caribe Hilton) would exceed 30% of

 

-55-



--------------------------------------------------------------------------------

Unencumbered Asset Value, such excess shall be excluded (provided that any
Qualified Ground Lease that either (i) contains an unconditional end-of-term
purchase option in favor of the lessee for consideration that is less than or
equal to 2.5% of Total Asset Value or (ii) provides that the lessee’s leasehold
interest therein automatically becomes a fee simple-owned interest at the end of
the term shall not be included for purposes of this limitation) and (y) to the
extent the amount of Unencumbered Asset Value attributable to Eligible
Properties located outside of the United States would exceed 15% of Unencumbered
Asset Value, such excess shall be excluded. For the avoidance of doubt, Adjusted
NOI from Properties disposed of by the Company or any of its Subsidiaries during
the applicable Test Period shall be excluded.

“Unencumbered Leverage Increase Period” has the meaning given that term in
Section 10.1.(d).

“Unencumbered Leverage Ratio” has the meaning given that term in
Section 10.1.(d).

“Uniform System” means the Uniform System of Accounts for the Lodging Industry,
Eleventh Revised Edition 2014, as published by the American Hotel & Lodging
Association, as revised from time to time to the extent such revision has been
or is in the process of being generally implemented within such Uniform System
of Accounts.

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

“Unrestricted Cash and Cash Equivalents” means, (i) with respect to any Person,
cash and Cash Equivalents of such Person that are free and clear of all Liens
and not subject to any restrictions on the use thereof to pay Indebtedness and
other obligations of the such Person and (ii) with respect to the Company and
its Subsidiaries, the aggregate amount of Unrestricted Cash and Cash Equivalents
pursuant to the immediately preceding clause (i) of the Company and its
Subsidiaries (other than Excluded Subsidiaries), net of related tax obligations
for repatriation and transaction costs and expenses related thereto; provided
that Unrestricted Cash and Cash Equivalents shall (a) exclude cash and Cash
Equivalents subject to a Lien (other than Permitted Liens of the type described
in clause (c) of the definition thereof and customary rights of set-off and
statutory or common law provisions relating to bankers’ liens), (b) include any
committed cash reserves pursuant to any defeasance arrangement (but only so long
as the associated defeased obligations constitute Indebtedness) or any deposit
or escrow arrangement in respect of which a prepayment notice has been delivered
that results in any Existing Parent Debt or other Indebtedness existing on the
Closing Date and disclosed hereunder being due and payable not later than 30
days after such prepayment notice and (c) include cash and Cash Equivalents
representing the proceeds from the sale of an asset (the “Disposed Asset”; it
being understood that no Disposed Asset shall constitute an Eligible Property
from and after the date of such sale), which proceeds have been escrowed for a
period not in excess of 180 days in anticipation of the acquisition of a 1031
Property, net of related tax obligations for the cancellation of such
acquisition and transaction costs and expenses related thereto; provided that to
the extent the amount of Unrestricted Cash and Cash Equivalents attributable to
this clause (c) shall exceed 50% of the aggregate Unrestricted Cash and Cash
Equivalents, such excess shall be excluded.

 

-56-



--------------------------------------------------------------------------------

“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness; provided, however, that (i) any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness unless the same constitutes Secured
Indebtedness as provided in the last sentence of the definition of “Secured
Indebtedness”; and (ii) Indebtedness of the type described in clause (g) of the
definition of Indebtedness shall not constitute Unsecured Indebtedness.

“Unsecured Indebtedness Subsidiary” means any Subsidiary of the Company (other
than a Foreign Subsidiary that is not an Eligible Property Subsidiary) that is a
borrower or a guarantor, or otherwise has a payment obligation in respect of,
any Unsecured Indebtedness of the type described in any of clauses (a), (b)(i),
(b)(ii), (d), (h) (other than Indebtedness under any Derivatives Contract
entered into as a hedge against existing currency risk with respect to the
operation of any foreign Property) or (i) (to the extent constituting a
Guarantee of Indebtedness described in any of clauses (a), (b)(i), (b)(ii), (d)
or (h)) of the definition of Indebtedness (other than (a) obligations arising
under the Loan Documents, (b) Unsecured Indebtedness of Subsidiaries of the
Company that are not Guarantors in an aggregate principal amount not to exceed
$1,000,000 at any time, (c) subordinated intercompany Indebtedness owing to the
Parent, (d) intercompany Indebtedness between or among any of the Company and
its Subsidiaries, (e) Hilton/HGV Retained Liabilities (solely to the extent
Hilton, HGV or their respective Affiliates (other than the Parent and its
Subsidiaries) agree to assume, indemnify or reimburse the Parent or any of its
Subsidiaries for all obligations or payments made in respect of such Hilton/HGV
Retained Liabilities and the assumption, retention or indemnification of such
Hilton/HGV Retained Liabilities by Hilton, HGV or their respective Affiliates
(other than the Parent and its Subsidiaries) shall not be subject to dispute for
a period greater than 45 days following the receipt of a written notice of an
Agreement Dispute pursuant to Article IX of the Distribution Agreement or
otherwise determined to be unenforceable) and (f) Indebtedness of any non-Wholly
Owned Subsidiary the incurrence of which was not subject to the Control or
affirmative consent of the Company or any of its Subsidiaries); provided,
however, that any non-Wholly Owned Subsidiary of the Company that Guarantees
Unsecured Indebtedness described above in this definition of the Parent or any
Wholly Owned Subsidiary shall be an Unsecured Indebtedness Subsidiary.

“Unsecured Interest Expense” means, with respect to a Person and for any period
of four consecutive fiscal quarters, the actual Consolidated Interest Expense of
such Person for such period on all Unsecured Indebtedness of such Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Special Resolution Regimes” has the meaning given that term in
Section 13.25.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than (x) in the case of a corporation,
directors’ qualifying shares or

 

-57-



--------------------------------------------------------------------------------

(y) Acceptable Preferred Equity Interests) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

“Withholding Agent” means (a) the Company, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2. General; References to New York City Time.

References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary (including the
Company and any Subsidiary of the Company) and a reference to an “Affiliate”
means a reference to an Affiliate of the Parent (including any Affiliate of the
Company). Titles and captions of Articles, Sections, subsections and clauses in
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement. Unless otherwise indicated, (a) all references to
time are references to New York City time and (b) when any date specified herein
as the due date for a payment, notice or other deliverable is not a Business
Day, such due date shall be extended to the next following Business Day.

Section 1.3. GAAP Changes; Financial Covenant Calculations.

(a)    Changes in GAAP. Unless otherwise indicated, all accounting terms, ratios
and measurements shall be interpreted or determined in accordance with GAAP as
in effect on the Closing Date; provided that, if at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Borrower Representative or the Requisite
Lenders shall so request, the Administrative Agent, the Lenders and the Borrower
Representative shall negotiate in good faith to amend such ratio or requirement
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Requisite Lenders); provided further that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower
Representative shall provide to the Administrative Agent and the

 

-58-



--------------------------------------------------------------------------------

Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

(b)    Financial Covenant Calculations. Other than in connection with the
determination of Total Asset Value and Unrestricted Cash and Cash Equivalents
(which shall be determined for the Company and its Subsidiaries on a
consolidated basis), all financial covenants (and related definitions) set forth
in the Loan Documents shall be determined for the Parent and the Parent’s
Subsidiaries on a consolidated basis; provided that the financial attributes of
the Parent’s Unconsolidated Affiliates shall be considered only to the extent of
the Company’s Ownership Share therein. The calculation of liabilities shall not
include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities.
Therefore, the amount of liabilities shall be the historical cost basis, which
generally is the contractual amount owed adjusted for amortization or accretion
of any premium or discount. Notwithstanding anything in this Agreement to the
contrary, for the purposes of the financial covenants in Section 10.1.,
Capitalized Lease Obligations shall include only those lease obligations that
are classified as (i) a “Capital Lease” in accordance with GAAP prior to the
adoption of Accounting Standards Update (“ASU”) No. 2016-02, Leases (Topic 842)
(“ASU 2016-02”) and related ASUs or (ii) a “Finance Lease” in accordance with
GAAP to the extent the lease was not previously considered an “Operating Lease”
in accordance with GAAP prior to the adoption of ASU 2016-02 and related ASUs.
Accordingly, notwithstanding anything in this Agreement to the contrary, the
financial covenants in Section 10.1.shall ignore the adoption of ASU 2016-02
such that (i) Capitalized Lease Obligations shall specifically exclude any
operating lease liabilities under GAAP as in effect on the Closing Date and upon
the adoption of ASU 2016-02 and (ii) related operating lease assets shall
similarly be excluded.

Section 1.4. Interest Rates.

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any rate that is an alternative or
replacement or successor to any such rate (including, without limitation, any
LIBOR Successor Rate) or the effect of any of the foregoing, or of any LIBOR
Successor Rate Conforming Changes.

Section 1.5. Electronic Execution of Assignments and Certain Other Documents.

The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Notices of
Borrowing, Notices of Conversion, Notices of Continuations, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the

 

-59-



--------------------------------------------------------------------------------

Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any Applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

Section 1.6. Appointment of Borrower Representative.

PK Domestic LLC and each Subsidiary Borrower hereby appoints and designates the
Company as the Borrower Representative and the Company hereby accepts such
appointment and designation. As the Borrower Representative, the Company is
authorized to act as agent, attorney-in-fact and representative of the other
Borrowers solely for the purposes of (i) issuing Notices of Borrowing, Notices
of Conversion, Notices of Continuation and similar notices, (ii) giving
instructions with respect to the disbursement of the proceeds of the Loans,
electing interest rate options, giving and receiving all other notices and
consents under the Credit Documents, (iii) making and taking all other actions
(including in respect of compliance with covenants) on behalf of the other
Borrowers under the Credit Documents and (iv) all other purposes incidental to
any of the foregoing. PK Domestic LLC and each Subsidiary Borrower hereby agrees
that each notice, instruction, election, request, representation and warranty,
agreement, covenant, undertaking, consent and similar action made or taken by
the Borrower Representative under this Agreement or any of the Loan Documents
shall be deemed for all purposes to have been made or taken by such Borrower and
shall be binding upon and enforceable against such Borrower to the same extent
as if the same had been made or taken directly by such Borrower. Notwithstanding
the foregoing, the Company’s appointment as Borrower Representative does not
change the legal status of the other Borrowers with respect to the borrowing of
the Loans and obligor status under this Agreement.

ARTICLE II. CREDIT FACILITY

Section 2.1. [INTENTIONALLY OMITTED]

Section 2.2. Loans.

(a)    Making of Loans.

(i)    Tranche A-1 Loans. Subject to the terms and conditions hereof, each
Tranche A-1 Lender severally and not jointly agrees to make up to two (2) loans
(each such loan, a “Tranche A-1 Loan”) to any of the Borrowers in Dollars from
time to time on any Business Day during the Tranche A-1 Commitment Period in an
aggregate amount not to exceed such Lender’s Tranche A-1 Commitment. Each
borrowing shall consist of Tranche A-1 Loans made simultaneously by the Tranche
A-1 Lenders in accordance with their respective Tranche A-1 Commitment
Percentage of the requested

 

-60-



--------------------------------------------------------------------------------

borrowing (which requested borrowing shall not exceed the aggregate amount of
the Tranche A-1 Commitments of the Tranche A-1 Lenders). Tranche A-1 Loans may
be Base Rate Loans or LIBOR Loans, as further provided herein.

(ii)    Tranche A-2 Loans. Subject to the terms and conditions hereof, each
Tranche A-2 Lender severally and not jointly agrees to make up to two (2) loans
(each such loan, a “Tranche A-2 Loan”) to any of the Borrowers in Dollars from
time to time on any Business Day during the Tranche A-2 Commitment Period in an
aggregate amount not to exceed such Lender’s Tranche A-2 Commitment. Each
borrowing shall consist of Tranche A-2 Loans made simultaneously by the Tranche
A-2 Lenders in accordance with their respective Tranche A-2 Commitment
Percentage of the requested borrowing (which requested borrowing shall not
exceed the aggregate amount of the Tranche A-2 Commitments of the Tranche A-2
Lenders). Tranche A-2 Loans may be Base Rate Loans or LIBOR Loans, as further
provided herein.

Without limiting the joint and several obligations of the Borrowers, PK Domestic
LLC will be the direct Borrower of the Loans made on the Funding Date.

(b)    Requests for Loans. The Borrower Representative or the applicable
Borrower shall deliver to the Administrative Agent a Notice of Borrowing with
respect to each Loan (which for purposes of this subsection (b) shall include
(if and as applicable) each Incremental Tranche Loan). Such notice shall be
irrevocable once given and binding on the applicable Borrower. With respect each
Loan made by the Lenders, not later than 11:00 a.m. New York City time at least
one (1) Business Day prior to a borrowing of Loans that are to be Base Rate
Loans and not later than 11:00 a.m. New York City time at least three
(3) Business Days prior to a borrowing of Loans that are to be LIBOR Loans, the
Borrower Representative or the applicable Borrower shall notify the
Administrative Agent of such requested borrowing by hand delivery, electronic
mail or telecopy of a Notice of Borrowing or by telephone (which, in the case of
notification by telephone, shall be confirmed promptly by hand delivery,
electronic mail or telecopy to the Administrative Agent of a Notice of
Borrowing). Each borrowing of LIBOR Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each borrowing
of Base Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Notice of Borrowing, whether
telephonic or written, shall specify (i) the name of the applicable Borrower,
(ii) the Tranche of the Loans to be borrowed, (iii) the aggregate principal
amount of the Loans to be borrowed, (iv) the date such Loans are to be borrowed
(which must be a Business Day), (v) the Type of the requested Loans, and (vi) if
such Loans are to be LIBOR Loans, the initial Interest Period for such Loans.
Each Notice of Borrowing, whether telephonic or written, shall be irrevocable
once given and binding on the applicable Borrower. If the Borrower
Representative or the applicable Borrower fails to specify a Type of Loan in a
Notice of Borrowing, then the applicable Loans shall be made as Base Rate Loans
and if the Borrower Representative or the applicable Borrower requests a
borrowing of LIBOR Loans in any such Notice of Borrowing, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.

 

-61-



--------------------------------------------------------------------------------

(c)    Funding of Loans. Following receipt of a Notice of Borrowing, the
Administrative Agent shall promptly notify each applicable Lender of the amount
of its Applicable Commitment Percentage of the applicable Tranche. Each
applicable Lender shall deposit an amount equal to the Loan to be made or made
available by such Lender with the Administrative Agent at the Principal Office,
in immediately available funds by 11:00 a.m. New York City time on such other
date specified by the Borrower Representative or the applicable Borrower in any
Notice of Borrowing. The Administrative Agent shall make the proceeds of Loans
available to the applicable Borrower in the account specified by the Borrower
Representative or the applicable Borrower in the Disbursement Instruction Letter
(i) in the case of the borrowing on the Funding Date, as soon as practicable
upon (or contemporaneously with) the fulfillment of all applicable conditions
set forth in Section 6.1.(II), and (ii) in the case of any borrowing after the
Funding Date, subject to the fulfillment of all applicable conditions set forth
in Section 6.2., by not later than 2:00 p.m. New York City time (for any
borrowing after the Funding Date) on the date specified by the Borrower
Representative or the applicable Borrower in any Notice of Borrowing. The
Borrowers may not reborrow any portion of any Loan once repaid.

(d)    Obligation of Lenders. No Lender (which for purposes of this
subsection (d) shall include (if and as applicable) each Incremental TL Lender)
shall be responsible for the failure of any other Lender to advance its portion
of any Loan (which, for purposes of this subsection (d) shall include (if and as
applicable) each Incremental Tranche Loan) or to perform any other obligation to
be made or performed by such other Lender hereunder, and the failure of any
Lender to advance its portion of any Loan or to perform any other obligation to
be made or performed by it hereunder shall not relieve the obligation of any
other Lender to advance its portion of such Loan or to perform any other
obligation to be made or performed by such other Lender.

(e)    Assumptions Regarding Funding by Lenders. Unless the Administrative Agent
shall have been notified by any Lender that such Lender will not make available
to the Administrative Agent a Loan to be made by such Lender in connection with
any borrowing, the Administrative Agent may assume that such Lender will make
the proceeds of such Loan available to the Administrative Agent in accordance
with this Section, and the Administrative Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the applicable Borrower
the amount of such Loan to be provided by such Lender. In such event, if such
Lender does not make available to the Administrative Agent the proceeds of such
Loan, then such Lender and the Borrowers severally agree to pay to the
Administrative Agent on demand the amount of such Loan with interest thereon,
for each day from and including the date such Loan is made available to the
applicable Borrower but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by any Borrower, the interest rate applicable to
the Type of Loan elected by the Borrower Representative, in the Notice of
Borrowing. If any Borrower and such Lender shall pay the amount of such interest
to the Administrative Agent for the same or overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays to the
Administrative

 

-62-



--------------------------------------------------------------------------------

Agent the amount of such Loan, the amount so paid shall constitute such Lender’s
Loan included in the borrowing. Any payment by any Borrower shall be without
prejudice to any claim any Borrower may have against a Lender that shall have
failed to make available the proceeds of a Loan to be made by such Lender.

Section 2.3. [INTENTIONALLY OMITTED]

Section 2.4. [INTENTIONALLY OMITTED]

Section 2.5. [INTENTIONALLY OMITTED]

Section 2.6. Rates and Payment of Interest on Loans.

(a)    Rates. The Borrowers promise to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender to the Borrowers for the period from and including the date of
the making of such Loan to but excluding the date such Loan shall be paid in
full, at the following per annum rates:

(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Base Rate
Loans; and

(ii)    during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans.

Notwithstanding the foregoing, (a) automatically upon any Event of Default under
Section 11.1.(a), (e) or (f), or (b) at the option of the Requisite Lenders
(upon notice to the Borrower Representative) while any other Event of Default
exists, the Borrowers shall pay to the Administrative Agent for the account of
each Lender interest at the Post-Default Rate on the outstanding principal
amount of any Loan made by such Lender to Borrowers and on any other amount
payable by the Borrowers hereunder or under the Notes held by such Lender to or
for the account of such Lender (including, without limitation, accrued but
unpaid interest to the extent permitted under Applicable Law).

(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (x) (i) in the case of a LIBOR
Loan, on the last Business Day of the Interest Period applicable to such LIBOR
Loan (but in any event not less frequently than once every three calendar
months) and (ii) in the case of all other Loans, monthly in arrears on the first
day of each month, commencing with the first full calendar month occurring after
the date such Loan is made and (y) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrowers for all purposes, absent manifest error.

 

-63-



--------------------------------------------------------------------------------

(c)    Company Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower Representative (the “Company
Information”). If it is subsequently determined that any such Company
Information was incorrect (for whatever reason, including, without limitation,
because of a subsequent restatement of earnings by the Company) at the time it
was delivered to the Administrative Agent, and if the applicable interest rate
or fees calculated for any period were lower than they should have been had the
correct information been timely provided, then such interest rate and such fees
for such period shall be automatically recalculated using correct Company
Information. The Administrative Agent shall promptly notify the Borrower
Representative in writing of any additional interest and fees due because of
such recalculation, and the Borrowers shall pay such additional interest or fees
due to the Administrative Agent, for the account of each Lender, within ten
(10) Business Days of receipt of such written notice. Any recalculation of
interest or fees required by this provision shall survive the termination of
this Agreement, and this provision shall not in any way limit any of the
Administrative Agent’s or any Lender’s other rights under this Agreement.

Section 2.7. Number of Interest Periods.

There may be no more than five (5) Interest Periods with respect to any Tranche
of Loans outstanding at the same time.

Section 2.8. Repayment of Loans.

(a)    Tranche A-1 Loans. The applicable Borrower of the Tranche A-1 Loans shall
repay the entire outstanding principal amount of, and all accrued but unpaid
interest on, the Tranche A-1 Loans on the Tranche A-1 Maturity Date in Dollars
(or such earlier date on which the Tranche A-1 Loans become due or are declared
due in accordance with this Agreement). For the avoidance of doubt, all
Borrowers are jointly and severally liable for repayment obligations with
respect to each of the Tranche A-1 Loans.

(b)    Tranche A-2 Loans. The applicable Borrower of the Tranche A-2 Loans shall
repay the entire outstanding principal amount of, and all accrued but unpaid
interest on, the Tranche A-2 Loans on the Tranche A-2 Maturity Date in Dollars
(or such earlier date on which the Tranche A-2 Loans become due or are declared
due in accordance with this Agreement). For the avoidance of doubt, all
Borrowers are jointly and severally liable for repayment obligations with
respect to each of the Tranche A-2 Loans.

(c)    Incremental Tranche Loans. The applicable Borrower of any Incremental
Tranche Loans shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, Incremental Tranche Loans on the Maturity Date
for the related Incremental TL Tranche in Dollars (or such earlier date on which
the Incremental Tranche Loans become due or are declared due in accordance with
this Agreement). For the avoidance of doubt, all Borrowers are jointly and
severally liable for repayment obligations with respect to each of the
Incremental Tranche Loans.

 

-64-



--------------------------------------------------------------------------------

Section 2.9. Prepayments.

(a)    Optional. Subject to Section 5.4., the Borrowers may, upon notice to the
Administrative Agent, prepay any Loan in full or in part at any time without
premium or penalty. The Borrower Representative shall give the Administrative
Agent written notice (such notice must be in a form acceptable to the
Administrative Agent) by 11:00 a.m. New York City time (i) at least three
(3) Business Days prior to the prepayment in the case of any LIBOR Loan and
(ii) on the Business Day of the prepayment, in the case of any Base Rate Loan.
Any prepayment of LIBOR Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof and any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) and Tranche(s) of Loans to be prepaid and, if LIBOR
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Commitment Percentage in respect
of the relevant Tranche). If such notice is given by the Borrower
Representative, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that any notice of prepayment may be conditioned upon the consummation
of any financing or acquisition or similar transaction and, to the extent such
condition is not satisfied by the effective date specified therein, such notice
of prepayment may be revoked or the effective date specified therein may be
delayed. Any prepayment of a LIBOR Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 5.4. Each prepayment of the outstanding Loans pursuant to
this Section 2.9.(a) shall be applied as directed by the Borrower
Representative, and each such prepayment shall be paid to the Lenders in
accordance with their respective Applicable Commitment Percentages in respect of
each of the relevant Tranche(s).

(b)    Mandatory. Promptly upon (and in any event not later than three
(3) Business Days after) the receipt thereof by a Group Member after the Funding
Date, the Borrowers shall prepay the Outstanding Amount of the Tranche A-1 Loans
(or, to the extent that the aggregate Tranche A-1 Commitments have not been
reduced to zero, the Borrowers may, in their discretion, elect to reduce the
aggregate Tranche A-1 Commitments (in accordance with the provisions set forth
in Section 2.13.(a)) in lieu of prepaying the Outstanding Amount of the Tranche
A-1 Loans) in an amount equal to 100% of the Net Cash Proceeds of each of the
following (each, a “Prepayment Receipt”):

(i)    Asset Sales and Casualty Events on or after the Closing Date; provided,
however, that with respect to any Net Cash Proceeds of any Casualty Event, at
the election of the Borrowers (as notified by the Borrower Representative to the
Administrative Agent on or prior to the date of receipt of such Net Cash
Proceeds), a Group Member may apply, within 360 days after the receipt thereof,
such Net Cash Proceeds to replace or repair the equipment, fixed assets or real
property in respect of which such Net Cash Proceeds were received; and provided,
further, however, that any Net Cash Proceeds not so applied shall be immediately
applied to the prepayment of the Tranche A-1 Loans as set forth in this
Section 2.9.(b);

 

-65-



--------------------------------------------------------------------------------

(ii)    the sale or issuance (other than any Permitted Equity Issuance) on or
after the Closing Date of Equity Interests (including, without limitation, any
securities convertible or exchangeable into or exercisable for equity
securities, other equity-linked securities or hybrid debt-equity securities, any
forward sale of equity securities or similar transaction) in any Group Member to
any Person that is not a Group Member to the extent that such Net Cash Proceeds,
when taken together with the Net Cash Proceeds of all such issuances, exceeds
$15,000,000; and

(iii)    the issuance or incurrence on or after the Closing Date of Specified
Indebtedness of any Group Member owing to any Person that is not a Group Member.

(c)    No Effect on Derivatives Contracts. Except to the extent provided
pursuant to the terms of a Derivatives Contract, no repayment or prepayment of
the Loans pursuant to this Section shall affect any Person’s obligations under
such Derivatives Contract entered into for the purposes of hedging such Person’s
obligations with respect to the Loans.

Section 2.10. Continuation.

So long as no Default or Event of Default exists, the Borrower Representative
may on any Business Day, with respect to any LIBOR Loan elect to maintain such
Loan or any portion thereof as a LIBOR Loan by selecting a new Interest Period
for such Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the first day of such Interest Period. Each selection of a new
Interest Period shall be made by the Borrower Representative’s giving to the
Administrative Agent a Notice of Continuation not later than 11:00 a.m. New York
City time on the third (3rd) Business Day prior to the date of any such
Continuation. Any notice by the Borrower Representative of a Continuation shall
be by telecopy, electronic mail or other similar form of communication in the
form of a Notice of Continuation, specifying (a) the proposed date of such
Continuation, (b) the LIBOR Loans or portions thereof subject to such
Continuation and (c) the duration of the selected Interest Period, all of which
shall be specified in such manner as is necessary to comply with all limitations
on Loans outstanding hereunder. Each Notice of Continuation shall be irrevocable
by and binding on the Borrowers once given. Promptly after receipt of a Notice
of Continuation, the Administrative Agent shall notify each Lender of the
proposed Continuation. If the Borrower Representative shall fail to select in a
timely manner a new Interest Period for any LIBOR Loan in accordance with this
Section, such Loan will automatically, on the last day of the current Interest
Period therefor, Continue as a LIBOR Loan with an Interest Period of one month;
provided, however that if a Default or Event of Default exists, unless repaid
such Loan will automatically Convert into a Base Rate Loan on the last day of
the current Interest Period therefor, notwithstanding the first sentence of
Section 2.11. or the Borrower Representative’s failure to comply with any of the
terms of such Section 2.11.

 

-66-



--------------------------------------------------------------------------------

Section 2.11. Conversion.

So long as no Default or Event of Default exists, the Borrower Representative
may on any Business Day, upon the Borrower Representative’s giving of a Notice
of Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of written communication, Convert all or a portion of a Loan of one
Type into a Loan of another Type; provided, however, that a Base Rate Loan may
not be Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $5,000,000 and integral multiples of $1,000,000 in excess of that
amount. Each Conversion of LIBOR Loans into Base Rate Loans shall be in an
aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount. Any Conversion of a LIBOR Loan into a Base Rate Loan
shall be made on, and only on, the last day of an Interest Period for such LIBOR
Loan. Each such Notice of Conversion shall be given not later than 11:00 a.m.
New York City time three (3) Business Days prior to the date of any proposed
Conversion of Base Rate Loans into LIBOR Loans or of any proposed Conversion of
LIBOR Loans into Base Rate Loans. Promptly after receipt of a Notice of
Conversion, the Administrative Agent shall notify each Lender of the proposed
Conversion. Subject to the restrictions specified above, each Notice of
Conversion shall be by telecopy, electronic mail or other similar form of
written communication in the form of a Notice of Conversion specifying (a) the
requested date of such Conversion, (b) the Type of Loan to be Converted, (c) the
portion of such Type of Loan to be Converted, (d) the Type of Loan such Loan is
to be Converted into and (e) if such Conversion is into a LIBOR Loan, the
requested duration of the Interest Period of such Loan. If the Borrower
Representative shall elect a conversion to LIBOR Loans but fail to select an
Interest Period for any LIBOR Loan in accordance with this Section, the Borrower
Representative shall be deemed to have selected an Interest Period of one month
and if the Borrower Representative fails to give a timely notice requesting a
Conversion to LIBOR Loans, then the applicable Loans shall be Continued as Base
Rate Loans. Each Notice of Conversion shall be irrevocable by and binding on the
Borrowers once given.

Section 2.12. Notes.

(a)    Notes. In the case of each Lender that has notified the Borrower
Representative (through the Administrative Agent) in writing that it elects to
receive a Note with respect to any of its Commitments, the applicable Loans made
by such Lender shall, in addition to this Agreement, also be evidenced by such
Note, payable to the order of such Lender in a principal amount equal to the
amount of its applicable Commitment(s), and otherwise duly completed, executed
and delivered by the Borrowers to such Lender (through the Administrative
Agent).

(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrowers, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrowers absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrowers under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.

 

-67-



--------------------------------------------------------------------------------

(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
Representative of (i) written notice from a Lender that a Note of such Lender
has been lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss,
theft or destruction, an unsecured agreement of indemnity from such Lender in
form reasonably satisfactory to the Borrower Representative, or (B) in the case
of mutilation, upon surrender and cancellation of such Note, the Borrowers shall
at their own expense execute and deliver to such Lender a new Note dated the
date of such lost, stolen, destroyed or mutilated Note.

Section 2.13. Termination or Reduction of Commitments.

(a)    Optional. The Borrower Representative shall have the right to terminate
or reduce the aggregate unused amount of either Tranche of Commitments at any
time and from time to time without penalty or premium upon not less than three
(3) Business Days prior written notice to the Administrative Agent of each such
termination or reduction, which notice shall specify the effective date thereof,
which Tranche of Commitments is being terminated or reduced and the amount of
any such reduction (or, in the case of any termination in full of any Tranche of
Commitments, such later notice as is reasonably acceptable to the Administrative
Agent) (which in the case of any partial reduction of either Tranche of
Commitments shall not be less than $5,000,000 and integral multiples of
$1,000,000 in excess of that amount in the aggregate) and shall be irrevocable
once given and effective only upon receipt by the Administrative Agent of any
notice satisfying such requirements (a “Commitment Reduction Notice”); provided,
that any Commitment Reduction Notice may be conditioned upon the consummation of
any financing or acquisition or similar transaction and, to the extent such
condition is not satisfied by the effective date specified therein, such
Commitment Reduction Notice may be revoked or the effective date specified
therein may be delayed. Promptly after receipt of a Commitment Reduction Notice
the Administrative Agent shall notify each Lender of the proposed termination or
Commitment reduction. Without limitation of the provisions of Section 2.17., any
Commitments, once reduced or terminated pursuant to this Section, may not be
increased or reinstated. The Borrowers shall pay all fees on the Commitments
subject to such termination or reduction accrued to the date of such reduction
or termination of such Commitments to the Administrative Agent for the account
of the Lenders. Any reduction of a Tranche of Commitments shall be applied to
the applicable Tranche of Commitments of each Lender according to its Applicable
Commitment Percentage.

(b)    Mandatory.

(i)    The Tranche A-1 Commitment of a Tranche A-1 Lender shall be automatically
and permanently reduced by the amount of each Tranche A-1 Loan made by such
Lender. The aggregate unfunded Tranche A-1 Commitments shall be automatically
and permanently reduced to zero on the Tranche A-1 Commitment Termination Date.

 

-68-



--------------------------------------------------------------------------------

(ii)    The Tranche A-2 Commitment of a Tranche A-2 Lender shall be
automatically and permanently reduced by the amount of each Tranche A-2 Loan
made by such Lender. The aggregate unfunded Tranche A-2 Commitments shall be
automatically and permanently reduced to zero on the Tranche A-2 Commitment
Termination Date.

(iii)    On or prior to the Funding Date, the aggregate unfunded Tranche A-1
Commitments shall be automatically and permanently reduced by the amount of each
Prepayment Receipt received by a Group Member on or after the Closing Date and
on or prior to the Funding Date. Any reduction of the Tranche A-1 Commitments
pursuant to this Section 2.13.(b)(iii) shall be applied to the Tranche A-1
Commitments of each Tranche A-1 Lender according to its Tranche A-1 Commitment
Percentage.

(iv)    The Incremental TL Commitment of an Incremental TL Lender shall be
automatically and permanently reduced by the amount of each Incremental Tranche
Loan made by such Lender.

Section 2.14. [INTENTIONALLY OMITTED]

Section 2.15. [INTENTIONALLY OMITTED]

Section 2.16. [INTENTIONALLY OMITTED]

Section 2.17. Incremental Facilities.

(a)    At any time on or after the Funding Date, the Borrower Representative
shall have the right to request increases in the amount of the aggregate Tranche
A-1 Commitments (“Incremental Tranche A-1 Increase”), to request increases in
the amount of the aggregate Tranche A-2 Commitments (“Incremental Tranche A-2
Increase”) or to add one or more new pari passu term loan tranches (“Incremental
TL Tranches”, and together with each Incremental Tranche A-1 Increase and
Incremental Tranche A-2 Increase, the “Incremental Facilities”) (or any
combination of the foregoing) by providing written notice to the Administrative
Agent; provided, however, that any such Incremental Facilities shall not exceed
$400,000,000 in the aggregate. Each such Incremental Facility must be an
aggregate minimum amount of $25,000,000 and integral multiples of $1,000,000 in
excess thereof and, with respect to any Incremental Tranche A-1 Increase or
Incremental Tranche A-2 Increase, shall identify the applicable Tranche(s) to be
increased. The Lead Arranger, in consultation with the Borrower Representative,
shall manage all aspects of the syndication of such Incremental Facilities,
including decisions as to the selection of the existing Lenders and/or other
banks, financial institutions and other institutional lenders to be approached
with respect to Incremental Facilities among such existing Lenders and/or other
banks, financial institutions and other institutional lenders. Notwithstanding
the foregoing, participation in all or any portion of such Incremental Facility
may be offered by the Lead Arranger to any existing Lender in the applicable
Tranche selected by the Borrower Representative or to any other bank, financial
institution or other institutional lender selected by the Borrower
Representative, subject to the approval of the Administrative Agent, in each
case to the extent set forth in

 

-69-



--------------------------------------------------------------------------------

clause (v) of subsection (f) below. No Lender shall be obligated in any way
whatsoever to increase any of its Commitments or to provide any other
Incremental Facility, as applicable, and any new Lender becoming a party to this
Agreement in connection with any such requested increase must be an Eligible
Assignee, and any such Eligible Assignee shall become a Lender.

(b)    If a new Lender becomes a party to this Agreement as a Tranche A-1 Lender
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel (a “New Lender Joinder Agreement”), or
if any existing Tranche A-1 Lender is increasing its Tranche A-1 Commitment,
such Lender shall on the date it becomes a Tranche A-1 Lender hereunder or, in
the case of an existing Tranche A-1 Lender, increases its Tranche A-1 Commitment
(and as a condition thereto) purchase from the other Tranche A-1 Lenders its
Tranche A-1 Commitment Percentage (determined with respect to the Tranche A-1
Lenders’ respective Tranche A-1 Commitments and after giving effect to the
increase of Tranche A-1 Commitments) of any outstanding Tranche A-1 Loans, by
making available to the Administrative Agent for the account of such other
Tranche A-1 Lenders, in immediately available funds, an amount equal to the sum
of (A) the portion of the Outstanding Amount of such Tranche A-1 Loans to be
purchased by such Lender, plus (B) interest accrued and unpaid to and as of such
date on such portion of the Outstanding Amount of such Tranche A-1 Loan. The
Borrowers shall pay to the Tranche A-1 Lenders amounts payable, if any, to such
Tranche A-1 Lenders under Section 5.4. as a result of the prepayment of any such
Tranche A-1 Loans.

(c)    If a new Lender becomes a party to this Agreement as a Tranche A-2 Lender
pursuant to a New Lender Joinder Agreement, or if any existing Tranche A-2
Lender is increasing its Tranche A-2 Commitment, such Lender shall on the date
it becomes a Tranche A-2 Lender hereunder or, in the case of an existing Tranche
A-2 Lender, increases its Tranche A-2 Commitment (and as a condition thereto)
purchase from the other Tranche A-2 Lenders its Tranche A-2 Commitment
Percentage (determined with respect to the Tranche A-2 Lenders’ respective
Tranche A-2 Commitments and after giving effect to the increase of Tranche A-2
Commitments) of any outstanding Tranche A-2 Loans, by making available to the
Administrative Agent for the account of such other Tranche A-2 Lenders, in
immediately available funds, an amount equal to the sum of (A) the portion of
the Outstanding Amount of such Tranche A-2 Loans to be purchased by such Lender,
plus (B) interest accrued and unpaid to and as of such date on such portion of
the Outstanding Amount of such Tranche A-2 Loan. The Borrowers shall pay to the
Tranche A-2 Lenders amounts payable, if any, to such Tranche A-2 Lenders under
Section 5.4. as a result of the prepayment of any such Tranche A-2 Loans.

(d)    Incremental Tranche Loans shall be made in accordance with the conditions
and procedures set forth in subsections (b) through (e) of Section 2.2.
Incremental TL Tranches and Incremental Tranche Loans may be made hereunder
pursuant to an amendment or an amendment and restatement (an “Incremental
Facility Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrowers, each Incremental TL Lender (including any
new Lender becoming a party to this Agreement as an Incremental TL Lender) with
respect to such Incremental TL Tranche and the Administrative Agent.
Notwithstanding anything to the contrary in Section 13.7., the Incremental
Facility

 

-70-



--------------------------------------------------------------------------------

Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.17. Each Incremental TL Tranche and the related
Incremental Tranche Loans will be on such terms (including as to amortization
and maturity) as are agreed to by the Borrowers and each Incremental TL Lender
with respect to such Incremental TL Tranche and, if the terms of such
Incremental TL Tranche and the related Incremental Tranche Loans (other than
final maturity) are not the same as any then existing Tranche, such terms shall
be reasonably acceptable to the Administrative Agent and each Incremental TL
Lender, but such Incremental Tranche Loans will not in any event have a maturity
date earlier than the latest Maturity Date of any then existing Tranche.

(e)    Incremental TL Commitments, and the Loans made pursuant thereto, shall be
on the same terms (and subject to the same terms and conditions) as the Tranche
of Commitments being increased and the existing Loans thereunder. Loans made
pursuant to any Incremental Facilities shall rank pari passu in right of
payment, and shall be secured and guaranteed on a pari passu basis, with the
then existing Loans.

(f)    The effectiveness of Incremental Facilities under this Section are
subject to the following conditions precedent: (v) the approval (which approval
shall not be unreasonably withheld or delayed) of any new Lender (other than an
Eligible Assignee) by the Administrative Agent, (w) no Default or Event of
Default shall be in existence on the effective date of such Incremental
Facility, (x) the representations and warranties made or deemed made by the
Company or any other Loan Party in any Loan Document to which such Loan Party is
a party shall be true and correct in all material respects (unless such
representation and warranty is qualified by materiality, in which event such
representation and warranty shall be true and correct in all respects) on the
effective date of such increase with the same force and effect as if made on and
as of such date, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (unless
such representation and warranty is qualified by materiality, in which event
such representation and warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances permitted under the Loan Documents, (y) the Borrowers shall pay
any applicable fees as are payable in connection with such Incremental Facility
and (z) the Administrative Agent shall have received each of the following, in
form and substance reasonably satisfactory to the Administrative Agent: (i) if
not previously delivered to the Administrative Agent, copies certified by the
secretary or assistant secretary (or other individual performing similar
functions) of (A) all corporate, partnership, member or other necessary action
taken by the Borrowers to authorize such Incremental Facility and (B) all
corporate, partnership, member or other necessary action taken by each Guarantor
authorizing the guaranty of such Incremental Facility; (ii) a supplement to this
Agreement executed by the Borrowers and any Lender providing such Incremental
Facility which supplement may include such amendments to this Agreement as the
Administrative Agent deems reasonably necessary or appropriate to implement the
transactions contemplated by this Section 2.17., together with the consent of
the Guarantors thereto; (iii) if requested by the Administrative Agent or any
new Lender or Lender providing such Incremental Facility, an opinion of counsel
to the Loan

 

-71-



--------------------------------------------------------------------------------

Parties, and addressed to the Administrative Agent and the Lenders covering such
matters as reasonably requested by the Administrative Agent; (iv) if requested
by any Incremental TL Lender, a new Note executed by the Borrowers, payable to
such Lender in the amount of its Incremental TL Commitment; (v) if requested by
any existing Lender increasing any of its Commitments, a replacement Note
executed by the Borrowers, payable to such Lender, in the amount of such
Lender’s applicable Commitment at the time of the effectiveness of the
applicable increase in the aggregate amount of the applicable Commitment; and
(vi) upon the reasonable request of any Incremental TL Lender, all necessary
information in connection with the Patriot Act, the Beneficial Ownership
Regulation (including a Beneficial Ownership Certification), “know your
customer” requirements, and other customary requirements, in each case to be
delivered by the Loan Parties not later than five (5) Business Days prior to the
date such Incremental Facility becomes effective to the extent such information
is requested not later than ten (10) Business Days prior to such date. In
connection with any Incremental Facility pursuant to this Section 2.17., any
Lender becoming a party hereto shall (1) execute such documents and agreements
as the Administrative Agent may reasonably request and (2) in the case of any
Lender that is organized under the laws of a jurisdiction outside of the United
States of America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.

Section 2.18. Funds Transfer Disbursements.

Each Borrower hereby authorizes the Administrative Agent to disburse the
proceeds of any Loan made by the Lenders or any of their Affiliates pursuant to
the Loan Documents as requested by the Borrower Representative to the account
designated in the Disbursement Instruction Letter or to such other account
designated by the Borrower Representative in an updated Disbursement Instruction
Letter delivered to the Administrative Agent.

Section 2.19. [INTENTIONALLY OMITTED]

Section 2.20. [INTENTIONALLY OMITTED]

Section 2.21. Designation of Subsidiary Borrowers.

(a)    Subject to Sections 2.21.(b) and 6.4., the Borrower Representative may at
any time and from time to time upon not less than five (5) Business Days’ prior
written notice to the Administrative Agent (or such shorter period as the
Administrative Agent may agree) designate any Eligible Domestic Subsidiary or
Eligible Foreign Subsidiary as a Subsidiary Borrower by delivery to the
Administrative Agent of a Borrowing Subsidiary Agreement (which document may
include certain limitations of the obligations of a Foreign Subsidiary signatory
thereto in respect of this Agreement which are required pursuant to applicable
laws of the jurisdiction of organization of such Foreign Subsidiary and which
are mutually agreed upon by the Administrative Agent and the Borrower
Representative) executed by such Subsidiary and the Borrower Representative and
the satisfaction of the other conditions precedent set forth in Section 6.4.,
and upon such delivery and satisfaction such Subsidiary

 

-72-



--------------------------------------------------------------------------------

shall for all purposes of this Agreement be a Subsidiary Borrower and a party to
this Agreement until the Borrower Representative shall have executed and
delivered to the Administrative Agent a Borrowing Subsidiary Termination with
respect to such Subsidiary, whereupon such Subsidiary shall cease to be a
Subsidiary Borrower and a party to this Agreement. Notwithstanding the preceding
sentence, no Borrowing Subsidiary Termination will become effective as to any
Subsidiary Borrower at a time when a Default or Event of Default exists. As soon
as practicable upon receipt of a Borrowing Subsidiary Agreement, the
Administrative Agent shall furnish a copy thereof to each Lender. Without
limiting the foregoing and except as otherwise expressly provided in
Section 13.7., in connection with the initial designation of any Borrower as a
Subsidiary Borrower that is a Foreign Subsidiary, this Agreement may be amended
pursuant to an amendment or an amendment and restatement (a “Foreign Subsidiary
Borrower Amendment”) executed by the Borrower Representative, the applicable
Foreign Subsidiary and the Administrative Agent, without the consent of any
other Lenders, in order to effect such amendments to this Agreement as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and its counsel, to effect this Section 2.21. as it relates to such Foreign
Subsidiary or its home jurisdiction. Such Foreign Subsidiary Borrower Amendment
may be in addition to, or in substitution for, a Borrowing Subsidiary Agreement.

(b)    Notwithstanding anything to the contrary in this Agreement, if any Lender
determines that, as a result of any applicable law, rule, regulation or treaty
or any applicable request, rule, requirement, guideline or directive (whether or
not having the force of law) of any Governmental Authority, it is or it becomes
unlawful, or shall otherwise determine that it would constitute a violation of
such Lender’s internal policies, for such Lender to perform any of its
obligations as contemplated by this Agreement with respect to any Subsidiary
Borrower or any Eligible Foreign Subsidiary or for such Lender to fund or
maintain any participation or any Loan to any Subsidiary Borrower or any
Eligible Foreign Subsidiary:

(i)    such Lender shall promptly notify the Administrative Agent upon becoming
aware of such event;

(ii)    (x) such Eligible Foreign Subsidiary shall not be permitted to become a
Subsidiary Borrower and (y) the obligations of all Lenders to make, convert or
continue any participations and Loans to such Subsidiary Borrower shall be
suspended, as the case may be, in each case until such Lender notifies the
Administrative Agent and the Borrower Representative that the circumstances
giving rise to such determination no longer exist; and

(iii)    the Borrowers shall repay any outstanding participations or Loans made
to such Subsidiary Borrower on the last day of the Interest Period for each Loan
occurring after the Administrative Agent has notified the Borrower
Representative or, if earlier, the date specified by the Lender in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by law).

 

-73-



--------------------------------------------------------------------------------

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

(a)    Payments by Borrowers. Except to the extent otherwise provided herein,
all payments of principal, interest, Fees and other amounts to be made by the
Borrowers, or the Borrower Representative on behalf of the Borrowers, under this
Agreement, the Notes or any other Loan Document shall be made in Dollars, in
immediately available funds, without setoff, deduction or counterclaim
(excluding Taxes required to be withheld pursuant to Section 3.10.), to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. New York
City time on the date on which such payment shall become due (each such payment
made after such time on such due date to be deemed to have been made on the next
succeeding Business Day). Subject to Section 11.4., the Borrower Representative
shall, at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrowers hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. In the event the
Administrative Agent fails to pay such amounts to such Lender on the Business
Day of receipt of such amounts if received by the Administrative Agent by 11:00
a.m. New York City time on such day or, if received by the Administrative Agent
later than 11:00 a.m. New York City time, then within one Business Day of
receipt of such amounts, the Administrative Agent shall pay interest on such
amount until paid at a rate per annum equal to the Federal Funds Rate from time
to time in effect. If the due date of any payment under this Agreement or any
other Loan Document would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
shall continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.

(b)    [Intentionally Omitted]

(c)    Presumptions Regarding Payments by Borrowers. Unless the Administrative
Agent shall have received notice from the Borrower Representative prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that Borrowers will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the applicable Lenders the amount due. In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent on demand that
amount so distributed to such Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

-74-



--------------------------------------------------------------------------------

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein, including, without limitation,
Sections 3.9.(c), 3.9.(h), 5.6. and 13.7.(d): (a) each borrowing from a Tranche
under Section 2.2.(a) shall be made from the Lenders under that Tranche, each
payment of the fees under the second sentence of Section 3.5.(a) or the second
sentence of Section 3.5.(b) shall be made for the account of such Lenders, and
each termination or reduction of the amount of a Tranche of Commitments under
Section 2.13. shall be applied to the applicable Commitments of the Lenders
under that Tranche, pro rata according to the amounts of their respective
applicable Commitments; (b) each payment or prepayment of the principal of Loans
outstanding under a Tranche shall be made for the account of the Lenders under
that Tranche pro rata in accordance with the respective unpaid principal amounts
of such Loans held by them; provided that, subject to Section 3.9., if
immediately prior to giving effect to any such payment the Outstanding Amount of
the Loans outstanding under a Tranche shall not be held by the Lenders under
that Tranche pro rata in accordance with their respective Commitments in effect
at the time such Loans were made, then such payment shall be applied to such
Loans in such manner as shall result, as nearly as is practicable, in the
Outstanding Amount of such Loans being held by such Lenders pro rata in
accordance with such respective applicable Commitments; (c) each payment of
interest on Loans outstanding under a Tranche shall be made for the account of
the Lenders under that Tranche pro rata in accordance with the amounts of
interest on such Loans then due and payable to such Lenders; and (d) the making,
Conversion and Continuation of Loans outstanding under a Tranche of a particular
Type (other than Conversions provided for by Sections 5.1.(c) and 5.5.) shall be
made pro rata among the Lenders under that Tranche according to the Outstanding
Amounts of their Loans under that Tranche and the then current Interest Period
for each Lender’s portion of each such Loan of such Type shall be coterminous.

Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
under this Agreement or shall obtain payment on any other Obligation owing by
any Borrower or any other Loan Party through the exercise of any right of
set-off, banker’s lien, counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by or on
behalf of any Borrower or any other Loan Party to a Lender (other than any
payment in respect of Specified Derivatives Obligations) not in accordance with
the terms of this Agreement and such payment should be distributed to the
Lenders in accordance with Section 3.2. or Section 11.4., as applicable, such
Lender shall promptly purchase from the other Lenders participations in (or, if
and to the extent specified by such Lender, direct interests in) the Loans made
by the other Lenders or other Obligations owed to such other Lenders in such
amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
payment (net of any reasonable expenses which may actually be incurred by such
Lender in obtaining or preserving such benefit) in accordance with the
requirements of Section 3.2. or Section 11.4., as applicable. To such end, all
the Lenders shall make appropriate adjustments among themselves (by the resale
of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. Each Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,

 

-75-



--------------------------------------------------------------------------------

counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrowers.

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5. Fees.

(a)    The Borrowers will pay to the Administrative Agent, for the account of
each Tranche A-1 Lender in accordance with its Tranche A-1 Commitment
Percentage, a per annum unused fee (the “Tranche A-1 Unused Fee”) of 0.25% (25
basis points) times the actual daily amount of the aggregate Tranche A-1
Commitments then outstanding, which fee began accruing on August 3, 2019. The
Tranche A-1 Unused Fee shall be payable in full on the earlier of (i) the date
that aggregate Tranche A-1 Commitments have been reduced to zero pursuant to
Section 2.13.(a) or the first sentence of Section 2.13.(b)(i) and (ii) the
Tranche A-1 Commitment Termination Date.

(b)    The Borrowers will pay to the Administrative Agent, for the account of
each Tranche A-2 Lender in accordance with its Tranche A-2 Commitment
Percentage, a per annum unused fee (the “Tranche A-2 Unused Fee”) of 0.25% (25
basis points) times the actual daily amount of the aggregate Tranche A-2
Commitments then outstanding, which fee began accruing on August 3, 2019. The
Tranche A-2 Unused Fee shall be payable in full on the earlier of (i) the date
that aggregate Tranche A-2 Commitments have been reduced to zero pursuant to
Section 2.13.(a) or the first sentence of Section 2.13.(b)(ii) and (ii) the
Tranche A-2 Commitment Termination Date.

(c)    The Borrowers shall pay to Lead Arranger and the Administrative Agent for
their respective accounts fees in the amounts and at the times specified in the
Fee Letter.

(d)    All fees paid pursuant to this Section 3.5. shall be nonrefundable under
any circumstances.

Section 3.6. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of three hundred sixty (360) days and the actual number of days
elapsed, except that interest on Base Rate Loans shall be computed on the basis
of a year of 365 or 366 days, as applicable, and the actual number of days
elapsed.

 

-76-



--------------------------------------------------------------------------------

Section 3.7. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by any Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless such Borrower or other Loan Party (or the Borrower Representative on
behalf of such Borrower or other Loan Party) shall notify the respective Lender
in writing that such Borrower elects to have such excess sum returned to it
forthwith. It is the express intent of the parties hereto that the Borrowers not
pay and the Lenders not receive, directly or indirectly, in any manner
whatsoever, interest in excess of that which may be lawfully paid by the
Borrowers under Applicable Law. The parties hereto hereby agree and stipulate
that the only charge imposed upon the Borrowers for the use of money in
connection with this Agreement is and shall be the interest specifically
described in Section 2.6.(a)(i) and (ii). Notwithstanding the foregoing, the
parties hereto further agree and stipulate that all agency fees, syndication
fees, facility fees, closing fees, underwriting fees, default charges, late
charges, funding or “breakage” charges, increased cost charges, attorneys’ fees
and reimbursement for costs and expenses paid by the Administrative Agent or any
Lender to third parties or for damages incurred by the Administrative Agent or
any Lender, in each case in connection with the transactions contemplated by
this Agreement and the other Loan Documents, are charges made to compensate the
Administrative Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Administrative Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money. All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.

Section 3.8. [INTENTIONALLY OMITTED].

Section 3.9. Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and in
Section 13.7.

(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.4. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower Representative may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has

 

-77-



--------------------------------------------------------------------------------

failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; third, if so determined by the Administrative Agent
and the Borrower Representative, to be held in a deposit account and released
pro rata in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement; fourth, to the payment
of any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to any Borrower as a result of any judgment of a
court of competent jurisdiction obtained by such Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made when the applicable conditions set forth in Article VI.
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this subsection shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(c)    Certain Fees. No Defaulting Lender shall be entitled to receive the Fee
payable under Section 3.5.(a) or (b) for any period during which that Lender is
a Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been paid to that Defaulting Lender).

(d)    [Intentionally Omitted]

(e)    [Intentionally Omitted]

(f)    Defaulting Lender Cure. If the Borrower Representative and the
Administrative Agent agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with their Applicable Commitment
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to Fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that, subject to Section 13.22.,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(g)    [Intentionally Omitted]

 

-78-



--------------------------------------------------------------------------------

(h)    Purchase of Defaulting Lender’s Commitments. During any period that a
Lender is a Defaulting Lender, the Borrower Representative may, by the Borrower
Representative’s giving written notice thereof to the Administrative Agent, such
Defaulting Lender and the other Lenders, demand that such Defaulting Lender, and
upon such demand such Defaulting Lender shall promptly, so long as such
assignment shall not conflict with Applicable Law, assign its Commitments, its
Loans and all of its other interests, rights and obligations under this
Agreement and the Loan Documents to an Eligible Assignee subject to and in
accordance with the provisions of Section 13.6.(b). No party hereto shall have
any obligation whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. In addition, any Lender that is not a Defaulting
Lender may, but shall not be obligated to, in its sole discretion, acquire the
face amount of all or a portion of such Defaulting Lender’s Commitments and
Loans via an assignment subject to and in accordance with the provisions of
Section 13.6.(b). In connection with any such assignment, such Defaulting Lender
shall promptly execute all documents reasonably requested to effect such
assignment, including an appropriate Assignment and Assumption and,
notwithstanding Section 13.6.(b), shall pay to the Administrative Agent an
assignment fee in the amount of $7,500 (or such lesser amount as the
Administrative Agent shall agree). The exercise by the Borrower Representative
of its rights under this Section shall be at the Borrowers’ sole cost and
expense and at no cost or expense to the Administrative Agent or any of the
Lenders.

Section 3.10. Foreign Lenders; Taxes.

(a)    Applicable Law. For purposes of this Section, the term “Applicable Law”
includes FATCA.

(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by such Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)    Payment of Other Taxes by the Borrowers. The Borrowers and the Guarantors
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

(d)    Indemnification by the Borrowers. The Borrowers and the other Guarantors
shall jointly and severally indemnify each Recipient, within thirty (30) days
after demand therefor, for

 

-79-



--------------------------------------------------------------------------------

the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower Representative by
a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error; provided that the determinations in such statement are made on a
reasonable basis and in good faith.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that a
Borrower or a Guarantor has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Borrowers and
the other Loan Parties to do so), (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 13.6. relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this subsection.

(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Borrower or any Guarantor to a Governmental Authority pursuant to this
Section, such Borrower or such Guarantor shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(g)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower Representative and the Administrative Agent, at the time
or times reasonably requested by the Borrower Representative or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
Representative or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested

 

-80-



--------------------------------------------------------------------------------

by the Borrower Representative or the Administrative Agent as will enable the
Borrower Representative or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in the immediately following clauses (ii)(A),
(ii)(B) and (ii)(D)) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing:

(A)    any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), an electronic copy of an executed IRS Form W-9 (or any
successor form) certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:

(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy of an executed IRS Form
W-8BEN or IRS Form W-8BEN-E (as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(II)    an electronic copy of an executed IRS Form W-8ECI;

(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit M-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of

 

-81-



--------------------------------------------------------------------------------

Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
any Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” related to any Borrower described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E
(as applicable); or

(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy of an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN, or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit M-2 or Exhibit M-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit M-4 on behalf of each such direct and
indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), an electronic copy of any other
form prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrower Representative or the Administrative Agent to determine the withholding
or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower Representative and the
Administrative Agent at the time or times prescribed by Applicable Law and at
such time or times reasonably requested by the Borrower Representative or the
Administrative Agent such documentation prescribed by Applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower Representative or
the Administrative Agent as may be necessary for the Borrower Representative and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

-82-



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

ARTICLE IV. [INTENTIONALLY OMITTED.]

ARTICLE V. YIELD PROTECTION, ETC.

Section 5.1. Additional Costs; Capital Adequacy.

(a)    Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement or the Commitments of such Lender or the Loans
made by such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Regulatory Change (taking into

 

-83-



--------------------------------------------------------------------------------

consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy or liquidity), then from time to time,
within thirty (30) days after written demand by such Lender, the Borrowers will
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection (a), the Borrowers shall promptly pay to the
Administrative Agent on its own account or for the account of a Lender from time
to time such amounts as the Administrative Agent or such Lender may determine to
be necessary to compensate the Administrative Agent or such Lender for any costs
incurred by the Administrative Agent or such Lender that it reasonably
determines are attributable to its making or maintaining, continuing or
converting of any Loans or its obligation to make, maintain, continue or convert
any Loans hereunder, any reduction in any amount receivable by the
Administrative Agent or such Lender under this Agreement or any of the other
Loan Documents in respect of any of such Loans or such obligation or the
maintenance by the Administrative Agent or such Lender of capital or liquidity
in respect of its Loans or its Commitments (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that:

(i)    subjects the Administrative Agent or any Lender to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

(ii)    imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
or other similar reserve requirement applicable to any other category of
liabilities or category of extensions of credit or other assets by reference to
which the interest rate on LIBOR Loans is determined to the extent utilized when
determining LIBOR for such Loans) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, or other credit
extended by, or any other acquisition of funds by such Lender (or its parent
corporation), or any commitment of such Lender (including, without limitation,
the Commitments of such Lender hereunder);

(iii)    has or would have the effect of reducing the rate of return on capital
of such Lender to a level below that which such Lender could have achieved but
for such Regulatory Change (taking into consideration such Lender’s policies
with respect to capital adequacy and liquidity); or

(iv)    imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender.

 

-84-



--------------------------------------------------------------------------------

(c)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans, or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower Representative (with a copy to the
Administrative Agent), the obligation of such Lender to make or Continue LIBOR
Loans and/or the obligation of such Lender to Convert Base Rate Loans into,
LIBOR Loans hereunder shall be suspended until such Regulatory Change ceases to
be in effect (in which case the provisions of Section 5.5. shall apply).

(d)    [Intentionally Omitted]

(e)    Notification and Determination of Additional Costs. Each of the
Administrative Agent and each Lender, as the case may be, agrees to notify the
Borrower Representative of any event occurring after the Closing Date entitling
the Administrative Agent or such Lender to compensation under any of the
preceding subsections of this Section as promptly as practicable; provided,
however, that the failure of the Administrative Agent or such Lender to give
such notice shall not release any Borrower from any of its obligations
hereunder; provided further, that none of the Administrative Agent or the
Lenders shall be entitled to claim any additional cost, reduction in amounts,
loss, tax or other additional amount under this Article V. if such Person fails
to provide such notice to the Borrower Representative within 180 days of the
date the Administrative Agent or such Lender, as the case may be, becomes aware
of the occurrence of the event giving rise to the additional cost, reduction in
amounts, loss, tax or other additional amount; provided further that, if such
occurrence giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof. The Administrative Agent and each Lender,
as the case may be, agrees to furnish to the Borrower Representative, and in the
case of a Lender, to the Administrative Agent as well) a certificate setting
forth in reasonable detail the basis and amount of each request for compensation
under this Section. Determinations by the Administrative Agent or such Lender,
as the case may be, of the effect of any Regulatory Change shall be (i) made in
good faith (and not on an arbitrary or capricious basis) and consistent with
such Person’s general practices under similar circumstances in respect of
similarly situated customers (it being agreed that none of the Administrative
Agent or any Lender shall be required to disclose any confidential or
proprietary information in connection with such determination or the making of
such claim) and (ii) conclusive and binding for all purposes, absent manifest
error. The Borrowers shall pay the Administrative Agent and/or any such Lender,
as the case may be, the amount shown as due on any such certificate within
thirty (30) days after receipt thereof.

 

-85-



--------------------------------------------------------------------------------

Section 5.2. Suspension of LIBOR Loans.

(a)    Anything herein to the contrary notwithstanding (other than
Section 5.2.(b)), if, on or prior to the determination of LIBOR for any Interest
Period:

(i)    the Administrative Agent shall determine (which determination shall be
conclusive) that reasonable and adequate means do not exist for ascertaining
LIBOR for such Interest Period;

(ii)    the Administrative Agent reasonably determines (which determination
shall be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein;

(iii)    the Administrative Agent reasonably determines (which determination
shall be conclusive absent manifest error) that the relevant rates of interest
referred to in the definition of LIBOR upon the basis of which the rate of
interest for LIBOR Loans for such Interest Period is to be determined are not
likely to adequately cover the cost to the Lenders of making or maintaining
LIBOR Loans for such Interest Period; or

(iv)    the Requisite Lenders advise the Administrative Agent that the relevant
rates of interest referred to in the definition of LIBOR for such Interest
Period as determined by the Administrative Agent, will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their LIBOR Loans for
such Interest Period;

then the Administrative Agent shall give the Borrower Representative and each
Lender prompt notice thereof and, so long as such condition remains in effect,
(i) the Lenders shall be under no obligation to, and shall not, make additional
LIBOR Loans, Continue LIBOR Loans or Convert Loans into LIBOR Loans and the
Borrowers shall, on the last day of each current Interest Period for each
outstanding LIBOR Loan, either prepay such Loan or Convert such Loan into a Base
Rate Loan.

(b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower Representative or
Requisite Lenders notify the Administrative Agent (with, in the case of the
Requisite Lenders, a copy to the Borrower Representative) that the Borrower
Representative or Requisite Lenders (as applicable) have determined, that:

(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including because the LIBOR Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or

(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

 

-86-



--------------------------------------------------------------------------------

(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 5.2.(b), are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. on the fifth (5th) Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrowers unless, prior to such time, Lenders comprising the
Requisite Lenders have delivered to the Administrative Agent written notice that
such Requisite Lenders do not accept such amendment. Such LIBOR Successor Rate
shall be applied in a manner consistent with market practice; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent in consultation with
the Borrower Representative.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower
Representative and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain LIBOR Loans shall be suspended (to the extent of the affected
LIBOR Loans or Interest Periods), and (y) the Eurodollar Rate component shall no
longer be utilized in determining the Base Rate. Upon receipt of such notice,
the Borrower Representative may revoke any pending request for a borrowing of,
Conversion to or Continuation of LIBOR Loans (to the extent of the affected
LIBOR Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Borrower Representative, to reflect the adoption of such LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent

 

-87-



--------------------------------------------------------------------------------

determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement in consultation with the Borrower
Representative).

Section 5.3. Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it is unlawful for such Lender to honor its obligation to make or maintain LIBOR
Loans hereunder, then such Lender shall promptly notify the Borrower
Representative and the Administrative Agent and such Lender’s obligation to make
or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 5.5. shall be applicable).

Section 5.4. Compensation.

The Borrowers shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its reasonable discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

(i)    any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

(ii)    any failure by the Borrowers for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 6.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan an amount equal to the then present
value of (A) the amount of interest that would have accrued on such Loan for the
remainder of the Interest Period at the rate applicable to such Loan, less
(B) the amount of interest that would accrue on the same Loan for the same
period if LIBOR were set on the date on which such LIBOR Loan was repaid,
prepaid or Converted or the date on which the Borrowers failed to borrow,
Convert or Continue such LIBOR Loan, as applicable. The Borrowers shall also pay
any customary administrative fees charged by such Lender in connection with the
foregoing. Upon the request of the Borrower Representative, the Administrative
Agent shall provide the Borrower Representative with a statement setting forth
in reasonable detail the basis for requesting such compensation and the method
for determining the amount thereof. Any such statement shall be conclusive
absent manifest error, provided that that the determinations in such statement
are made on a reasonable basis and in good faith.

 

-88-



--------------------------------------------------------------------------------

Section 5.5. Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c), Section 5.2., or Section 5.3., then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(c), Section 5.2., or Section 5.3., on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower Representative and, if applicable, the Administrative Agent) and,
unless and until such Lender or the Administrative Agent, as applicable, gives
notice as provided below that the circumstances specified in Section 5.1.(c),
Section 5.2., or Section 5.3. that gave rise to such Conversion no longer exist:

(i)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(ii)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower Representative and, if applicable, the Administrative Agent, that the
circumstances specified in Section 5.1.(c), 5.2. or 5.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

Section 5.6. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10. or 5.1., and the
Requisite Lenders are not also doing the same, (b) any Lender is a
Non-Consenting Lender or (c) the obligation of any Lender to make or Continue
LIBOR Loans or to Convert Base Rate Loans into LIBOR Loans, shall be suspended
pursuant to Section 5.1.(c) or 5.3. but the obligation of the Requisite Lenders
shall not have been suspended under such Sections, then the Company may demand
that such Lender (the “Affected Lender”), and upon such demand the Affected
Lender shall promptly, assign its Commitments, its Loans and all of its other
interests, rights and obligations under this Agreement and the Loan Documents to
an Eligible Assignee subject to and

 

-89-



--------------------------------------------------------------------------------

in accordance with the provisions of Section 13.6.(b) for a purchase price equal
to (x) the aggregate principal balance of all Loans then owing to the Affected
Lender, plus (y) any accrued but unpaid interest thereon and accrued but unpaid
fees owing to the Affected Lender, or any other amount as may be mutually agreed
upon by such Affected Lender and Eligible Assignee. Each of the Administrative
Agent and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section and the Affected Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Assumption, but at no time shall the Administrative
Agent, such Affected Lender or any other Lender be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. The exercise by the Company of its rights under this Section shall be
at the Borrowers’ sole cost and expense and at no cost or expense to the
Administrative Agent, the Affected Lender or any of the other Lenders. The terms
of this Section shall not in any way limit the Borrowers’ obligation to pay to
any Affected Lender compensation owing to such Affected Lender pursuant to this
Agreement (including, without limitation, pursuant to Sections 3.10., 5.1. or
5.4.) with respect to any period up to the date of replacement.

Section 5.7. Change of Lending Office.

Each Lender agrees that it will, in good faith, use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate an alternate Lending Office with respect to any of its Loans affected
by the matters or circumstances described in Sections 3.10., 5.1. or 5.3. to
reduce the liability of the Borrowers or avoid the results provided thereunder,
so long as such designation is not disadvantageous to such Lender as determined
by such Lender in its sole discretion, except that such Lender shall have no
obligation to designate a Lending Office located in the United States of
America.

Section 5.8. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
Loans in an amount equal to the amount of such Loans and having a maturity
comparable to the relevant Interest Period; provided, however, that each Lender
may fund each of its LIBOR Loans in any manner it sees fit and the foregoing
assumption shall be used only for calculation of amounts payable under this
Article.

ARTICLE VI. CONDITIONS PRECEDENT

Section 6.1. Initial Conditions Precedent.

(I)    Conditions to Closing Date. The effectiveness of this Agreement is
subject to the satisfaction or waiver of the following conditions precedent (and
upon the satisfaction or waiver of such conditions, the Closing Date shall be
deemed to have occurred):

(a)    The Administrative Agent shall have received each of the following:

(i)    counterparts of this Agreement executed by each of the parties hereto;

 

-90-



--------------------------------------------------------------------------------

(ii)    if requested by any Lender pursuant to Section 2.12.(a) at least three
(3) days prior to the date hereof, a Note executed by the Borrowers, payable to
such Lender and complying with the terms of Section 2.12.(a);

(iii)    a fully executed copy of the Merger Agreement;

(iv)    an opinion of Hogan Lovells LLP, counsel to the Company and the other
Loan Parties, addressed to the Administrative Agent and the Lenders and in form
and substance reasonably satisfactory to the Administrative Agent;

(v)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership or other comparable
organizational document (if any) of each Loan Party certified as of a recent
date by the Secretary of State of the state of formation of such Loan Party;

(vi)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

(vii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, in the case
of each Borrower, authorized to execute and deliver on behalf of such Borrower
Notices of Borrowing, Notices of Conversion and Notices of Continuation;

(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

(ix)    [intentionally omitted];

(x)    [intentionally omitted];

(xi)    a Solvency Certificate from the chief financial officer of the Parent;

(xii)    [intentionally omitted];

 

-91-



--------------------------------------------------------------------------------

(xiii)    (a) GAAP audited consolidated balance sheets and related statements of
income, changes in equity and cash flows of the Parent for the fiscal years
ended December 31, 2016, December 31, 2017 and December 31, 2018 and (b) GAAP
unaudited consolidated balance sheets and related statements of income, changes
in equity and cash flows of the Parent for each subsequent fiscal quarter ending
after December 31, 2018 and at least 45 days prior to the Closing Date; provided
that the Parent’s public filing of any required financial statements with the
SEC shall constitute delivery of such financial statements for purposes of this
Section 6.1.(I)(a)(xiii);

(xiv)    to the extent invoiced at least one (1) Business Day prior to the
Closing Date, evidence that all accrued costs, fees and expenses (including
legal fees and expenses and the fees and expenses of any other advisors required
to be reimbursed under the Commitment Letter) and other compensation due and
payable to the Administrative Agent, the Lead Arranger and the Lenders on the
Closing Date shall have been paid; and

(xv)    all necessary information in connection with the Patriot Act, the
Beneficial Ownership Regulation (including a Beneficial Ownership
Certification), “know your customer” requirements, and other customary
requirements, in each case to be delivered by the Loan Parties not later than
five (5) Business Days prior to the Closing Date to the extent such information
is requested not later than ten (10) Business Days prior to the Closing Date;
and

(b)    (i) there shall not have occurred on or after the Commitment Effective
Date any amendments, modifications or waivers by PK Domestic LLC or any of its
Affiliates of, or consents by PK Domestic LLC or any of its Affiliates under,
the Merger Agreement that are materially adverse to the Lenders or the Lead
Arranger in their respective capacities without the consent of the Lead
Arranger, such consent not to be unreasonably withheld, delayed or conditioned
(it being understood and agreed that (a) any (i) increase in the aggregate cash
consideration to be paid under the Merger Agreement (the “Cash Merger
Consideration”), if funded with equity shall not be deemed to be materially
adverse to the interests of the Lenders and the Lead Arranger and shall not
require the consent of the Lead Arranger to the extent funded by equity only and
(ii) any decrease in the Cash Merger Consideration shall not be deemed to be
materially adverse to the interests of the Lenders and the Lead Arranger if such
decrease shall reduce dollar-for-dollar the Lenders’ Commitments (allocated
first to the Lenders’ Tranche A-1 Commitments and second to the Lenders’ Tranche
A-2 Commitments, in each case, ratably in accordance with each Lender’s
Applicable Commitment Percentage) and (b) any (i) amendment or modification to
the definition of “Company Material Adverse Effect” (as such term is defined in
the Merger Agreement), (ii) consent or waiver given by the Company or any
affiliate thereof as to any matter that would but for such consent constitute a
“Company Material Adverse Effect”, or (iii) action or omission taken at the
request of the Company or any affiliate thereof that would but for such request
constitute a “Company Material Adverse Effect”, shall in each case be deemed to
be materially adverse to the Lenders);

 

-92-



--------------------------------------------------------------------------------

(ii)    the Specified Representations shall be true and correct in all material
respects as of the Closing Date; and

(iii)    no Event of Default shall exist as of the Closing Date under
Section 11.1.(e) (solely with respect to the Parent and the Borrowers) or
Section 11.1.(f) (solely with respect to the Parent and the Borrowers).

(II)     Conditions to Funding on the Funding Date. The obligation of each
Lender to make its initial Loans hereunder is subject to satisfaction or waiver
of the following conditions precedent (and upon the satisfaction or waiver of
such conditions, the Funding Date shall be deemed to have occurred):

(a)    the Closing Date shall have occurred;

(b)    the Merger shall have been consummated, or substantially simultaneously
with the funding of the initial Loans under this Agreement shall be consummated,
in accordance with the Merger Agreement, without giving effect to any
amendments, modifications or waivers by PK Domestic LLC or any of its Affiliates
of, or consents by PK Domestic LLC or any of its Affiliates under, the Merger
Agreement that are materially adverse to the Lenders or the Lead Arranger in
their respective capacities without the consent of the Lead Arranger, such
consent not to be unreasonably withheld, delayed or conditioned (it being
understood and agreed that (x) any (i) increase in the Cash Merger
Consideration, if funded with equity shall not be deemed to be materially
adverse to the interests of the Lenders and the Lead Arranger and shall not
require the consent of the Lead Arranger to the extent funded by equity only and
(ii) any decrease in the Cash Merger Consideration shall not be deemed to be
materially adverse to the interests of the Lenders and the Lead Arranger if such
decrease shall reduce dollar-for-dollar the Lenders’ Commitments (allocated
first to the Lenders’ Tranche A-1 Commitments and second to the Lenders’ Tranche
A-2 Commitments, in each case, ratably in accordance with each Lender’s
Applicable Commitment Percentage) and (y) any (i) amendment or modification to
the definition of “Company Material Adverse Effect” (as such term is defined in
the Merger Agreement), (ii) consent or waiver given by the Company or any
affiliate thereof as to any matter that would but for such consent constitute a
“Company Material Adverse Effect”, or (iii) action or omission taken at the
request of the Company or any affiliate thereof that would but for such request
constitute a “Company Material Adverse Effect”, shall in each case be deemed to
be materially adverse to the Lenders);

(c)    since the date of the Merger Agreement, there shall not have been an
Event (as such term is defined in the Merger Agreement) that has had or would
reasonably be expected to have, individually or in the aggregate, a “Company
Material Adverse Effect”;

(d)    the Specified Representations shall be true and correct in all material
respects as of the Funding Date;

(e)    the Merger Agreement Representations shall be true and correct in all
respects as of the Funding Date;

 

-93-



--------------------------------------------------------------------------------

(f)    no Event of Default shall exist as of the Funding Date under
Section 11.1.(e) (solely with respect to the Parent and the Borrowers) or
Section 11.1.(f) (solely with respect to the Parent and the Borrowers);

(g)    the Administrative Agent shall have received a Solvency Certificate from
the chief financial officer of the Parent;

(h)    to the extent invoiced at least one (1) Business Day prior to the Funding
Date (or at least three (3) Business Days prior to the Funding Date in the case
of costs and expenses required to be reimbursed under the Commitment Letter),
evidence that all accrued costs, fees and expenses (including legal fees and
expenses and the fees and expenses of any other advisors) and other compensation
due and payable to the Administrative Agent, the Lead Arranger and the Lenders
on the Funding Date shall have been paid;

(i)    the Administrative Agent shall have received a Disbursement Instruction
Letter; and

(j)    the Administrative Agent shall have received a timely Notice of
Borrowing.

For the avoidance of doubt, the absence of a Default or Event of Default is not
a condition precedent to the Funding Date.

In connection with the foregoing, the Administrative Agent may request, and PK
Domestic LLC shall deliver, a certificate signed by a Responsible Officer of PK
Domestic LLC that the foregoing conditions in clauses (a) through (f) have been
satisfied.

Section 6.2. Conditions Precedent to All Loans After the Funding Date.

The obligations of the Lenders to make any Loans after the Funding Date are
subject to the further conditions precedent that:

(a)    no Default or Event of Default shall exist as of the date of the making
of such Loan or would exist immediately after giving effect thereto;

(b)    the representations and warranties made or deemed made by each Borrower
or any other Loan Party in any Loan Documents to which such Loan Party is a
party, shall be true and correct in all material respects (unless such
representation and warranty is qualified by materiality, in which event such
representation and warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan with the same force and effect as if made
on and as of such date, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (unless such representation and warranty is qualified by materiality,
in which event such representation and warranty shall have been true and correct
in all respects) on and as of such earlier date) and except for changes in
factual circumstances permitted under the Loan Documents; and

(c)    the Administrative Agent shall have received a timely Notice of
Borrowing.

 

-94-



--------------------------------------------------------------------------------

Each giving of a Notice of Borrowing, and the consummation of each borrowing of
Loans referenced in this Section 6.2. shall constitute a representation to the
Administrative Agent and the Lenders at the time such Loan is made that all
conditions to the making of such Loan contained in Section 6.1.II. (in the case
of the borrowing on the Funding Date) or Section 6.2. (in all subsequent cases)
have been satisfied.

Section 6.3. Confirmation of Conditions.

The making of its initial Loan by a Lender shall constitute a confirmation by
such Lender to the Administrative Agent and the other Lenders that insofar as
such Lender is concerned the Borrowers have satisfied the conditions precedent
for initial Loans set forth in Section 6.1.II.

Section 6.4. Conditions to Designation of a Subsidiary Borrower.

The designation of a Subsidiary Borrower pursuant to Section 2.21. is subject to
the condition precedent that the Borrower Representative or such proposed
Subsidiary Borrower shall have furnished or caused to be furnished to the
Administrative Agent:

(a)    a duly executed Borrowing Subsidiary Agreement and, if applicable,
Foreign Subsidiary Borrower Amendment and any other Loan Documents reasonably
requested by the Administrative Agent;

(b)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership or other comparable
organizational document (if any) of such Subsidiary certified as of a date not
earlier than thirty (30) days prior to the effective date of such Borrowing
Subsidiary Agreement by the Secretary of State of the state of formation (or
similar Governmental Authority) of such Subsidiary;

(c)    a certificate of good standing (or certificate of similar meaning) with
respect to such Subsidiary issued as of a date not earlier than thirty (30) days
prior to the effective date of such Borrowing Subsidiary Agreement by the
Secretary of State of the state of formation (or similar Governmental Authority)
of such Subsidiary and certificates of qualification to transact business or
other comparable certificates issued as of a recent date by each Secretary of
State (and any state department of taxation, as applicable) of each state (or
similar Governmental Authority) in which such Subsidiary Borrower is required to
be so qualified and where failure to be so qualified could reasonably be
expected to have a Material Adverse Effect;

(d)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of such Subsidiary
with respect to each of the officers of such Subsidiary authorized to execute
and deliver the Borrowing Subsidiary Agreement, the Foreign Subsidiary Borrower
Amendment (if applicable), Notices of Borrowing, Notices of Conversion, Notices
of Continuation and any other Loan Documents to which such Subsidiary Borrower
is becoming a party;

(e)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Subsidiary of (A) the by-laws
of such Subsidiary, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement,

 

-95-



--------------------------------------------------------------------------------

if a limited or general partnership, or other comparable document in the case of
any other form of legal entity and (B) all corporate, partnership, member or
other necessary action taken by such Subsidiary to authorize the execution,
delivery and performance of the Borrowing Subsidiary Agreement, the Foreign
Subsidiary Borrower Amendment (if applicable), and any other Loan Documents to
which it is a party;

(f)    opinions of counsel to such Subsidiary (or, to the extent requested by
the Administrative Agent, counsel to the Administrative Agent to the extent such
opinions are customary for counsel to the Administrative Agent to provide in the
applicable jurisdiction), addressed to the Administrative Agent and the Lenders
and in form and substance reasonably satisfactory to the Administrative Agent,
with respect to the laws of its jurisdiction of organization and such other
matters as are reasonably requested by the Administrative Agent;

(g)    if requested by any Lender pursuant to Section 2.12.(a), a replacement
Note executed by the Borrowers, including such Subsidiary Borrower, payable to
each Lender that has requested Notes, and complying with the terms of,
Section 2.12.(a);

(h)    such other instruments and documents as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably request;

(i)    not less than fifteen (15) Business Days prior to the date such
Subsidiary shall be proposed to become a Borrower hereunder, all documentation
and other information requested by the Administrative Agent and each Lender in
order to comply with applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act and the
Beneficial Ownership Regulation (including a Beneficial Ownership
Certification); and

(j)    all legal matters (including with respect to withholding tax) incident to
such Subsidiary becoming a Subsidiary Borrower shall be satisfactory to the
Administrative Agent and its counsel in their commercially reasonable
discretion.

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

Section 7.1. Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans, each Borrower represents and warrants to the
Administrative Agent and each Lender as follows:

(a)    Organization; Power; Qualification. Each of the Loan Parties and the
other Subsidiaries (i) is a corporation, limited liability company, partnership
or other legal entity, duly organized or formed, validly existing and, where the
concept is applicable, in good standing under the jurisdiction of its
incorporation or formation, except where the failure of such Person (other than
any Loan Party or Eligible Property Subsidiary) to be so organized, formed,
validly existing or in good standing could not reasonably be expected to have,
in each

 

-96-



--------------------------------------------------------------------------------

instance, a Material Adverse Effect, (ii) has the power and authority to own or
lease its respective properties and to carry on its respective business as now
being and hereafter proposed to be conducted, except where the failure of such
Person (other than any Loan Party or Eligible Property Subsidiary) to do so
could not reasonably be expected to have, in each instance, a Material Adverse
Effect and (iii) is duly qualified and is in good standing as a foreign
corporation, partnership or other legal entity, and authorized to do business,
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification or authorization and where the failure
to be so qualified or authorized could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(b)    Ownership Structure.

(i)    Part I of Schedule 7.1.(b) is, as of the Closing Date, a complete and
correct list of (x) all Loan Parties (other than the Parent) and all Eligible
Property Subsidiaries and (y) all other Subsidiaries (other than Subsidiaries
that, in the aggregate, contribute less than $10,000,000 to Total Asset Value)
setting forth for each such Subsidiary, (A) the jurisdiction of organization of
such Subsidiary, (B) each Person holding any Equity Interest in such Subsidiary,
(C) the nature of the Equity Interests held by each such Person, (D) the
percentage of ownership of such Subsidiary represented by such Equity Interests
and (E) whether such Subsidiary is a Parent Entity, a Borrower, an Eligible
Property Subsidiary, an Excluded Subsidiary and/or a Foreign Subsidiary.

(ii)    The Parent (or its applicable Subsidiary) owns, free and clear of all
Liens (other than Liens permitted pursuant to Section 10.2.(a)(ii)) and has the
unencumbered right to vote, all outstanding Equity Interests in any Parent
Entity or the Company owned directly or indirectly by the Parent.

(iii)    As of the Closing Date, except as disclosed in Schedule 7.1.(b), (A)
all of the issued and outstanding capital stock of each Person identified in
Schedule 7.1.(b) as organized as a corporation under the laws of any
jurisdiction of the United States of America, a State thereof or the District of
Columbia is validly issued, fully paid and nonassessable and (B) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
Loan Party (other than the Parent) or any Eligible Property Subsidiary
identified in Schedule 7.1.(b).

(iv)    As of the Closing Date, Part II of Schedule 7.1.(b) correctly sets forth
all Unconsolidated Affiliates of the Parent (other than Unconsolidated
Affiliates that, in the aggregate, contribute less than $10,000,000 to Total
Asset Value), including the correct legal name of such Person, the type of legal
entity which each such Person organized under the laws of any jurisdiction of
the United States is, and all Equity Interests in such Person held directly or
indirectly by the Parent.

 

-97-



--------------------------------------------------------------------------------

(v)    As of the Closing Date, there are no Subsidiaries required to be
Subsidiary Guarantors or Subsidiary Borrowers that are not party to this
Agreement.

(c)    Authorization of Agreement, Notes, Loan Documents and Borrowings. Each
Borrower has the right and power, and has taken all necessary action to
authorize it, to borrow and obtain other extensions of credit hereunder. Each
Borrower and each other Loan Party has the right and power, and has taken all
necessary action to authorize it, to execute, deliver and perform each of the
Loan Documents and the Fee Letter to which it is a party in accordance with
their respective terms and to consummate the transactions contemplated hereby
and thereby. The Loan Documents and the Fee Letter to which each Borrower or any
other Loan Party is a party have been duly executed and delivered by the duly
authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
contained herein or therein and as may be limited by equitable principles
generally.

(d)    Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement, the Notes, the other Loan Documents to which any
Loan Party is a party and the Fee Letter in accordance with their respective
terms and the borrowings and other extensions of credit hereunder do not and
will not, by the passage of time, the giving of notice, or both: (i) require any
Governmental Approval (other than any required filing with the SEC or filings or
recordations required in connection with the perfection of any Lien on the
Collateral in favor of the Administrative Agent) or violate any Applicable Law
(including, without limitation, Environmental Laws) relating to any Loan Party
or any Eligible Property Subsidiary; (ii) conflict with, result in a breach of
or constitute a default under (x) the organizational documents of any Loan Party
or any Eligible Property Subsidiary, (y) the Existing Credit Agreement or
(z) any material indenture, agreement or instrument to which any Loan Party is a
party or by which it or any of its respective properties may be bound; or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any Property now owned or hereafter acquired by any Loan Party, any
Eligible Property Subsidiary or any other Subsidiary (other than Liens in favor
of the Administrative Agent pursuant to any Collateral Document).

(e)    Compliance with Law; Governmental Approvals. Each Loan Party and each
other Subsidiary is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws (including, without
limitation, Environmental Laws) relating to it except for any noncompliance
which could not, individually or in the aggregate, reasonably be expected to
result in a Default or Event of Default or have a Material Adverse Effect.

(f)    Title to Properties; Liens.

(i)    Schedule 7.1.(f)(i) is, as of the Closing Date, a complete and correct
listing of all Hotel Properties of the Loan Parties and their Subsidiaries.

 

-98-



--------------------------------------------------------------------------------

(ii)    Schedule 7.1.(f)(ii) is, as of the Closing Date, a complete and correct
listing of all Hotel Properties designated by the Company as Eligible
Properties.

(iii)    Each of the Loan Parties and all other Subsidiaries have good,
marketable and legal title to, or a valid leasehold interest in, their
respective assets (A) constituting Eligible Properties (subject to Permitted
Liens), (B) constituting Equity Interests in any Eligible Property Subsidiary
(subject to Permitted Equity Liens) and (C) all other assets (subject to Liens
permitted pursuant to Section 10.2.), except where failure to possess such title
or leasehold interest of any such asset under this clause (C) could,
individually or in the aggregate, reasonably be expected to result in a Default
or Event of Default or have a Material Adverse Effect.

(iv)    No Eligible Property is subject to any Lien other than Permitted Liens.

(v)    None of the Equity Interests in any Eligible Property Subsidiary is
subject to any Lien other than Permitted Equity Liens.

(vi)    No Equity Interest in any Parent Entity (other than the Parent) or the
Company is subject to any Lien other than Permitted Equity Liens and, to the
extent constituting Liens, Permitted JV/Mortgage Restrictions.

(vii)    Unless otherwise waived in accordance with the terms of this Agreement,
each Eligible Property satisfies all applicable requirements under the
definition thereof.

(g)    Existing Indebtedness. Schedule 7.1.(g) is, as of the Closing Date, a
complete and correct listing of all Indebtedness (including all Guarantees) for
borrowed money or, in respect of Derivatives Contracts, of each of the Loan
Parties and the other Subsidiaries, in each case with an outstanding principal
amount (or notional amount, in the case of any Derivatives Contracts) of
$5,000,000 or more (other than the Obligations, intercompany Indebtedness among
the Company and its Subsidiaries and Hilton/HGV Retained Liabilities). As of the
Closing Date, except as set forth in Schedule 7.1.(g), no monetary default
exists under any such Indebtedness and, to the knowledge of any Responsible
Officer, neither the Company nor any of its Subsidiaries have received notice of
any other default under any such Indebtedness.

(h)    Material Contracts. Schedule 7.1.(h) is, as of the Closing Date, a true,
correct and complete listing of all Material Contracts. As of the Closing Date,
no event or condition which would permit any party (other than the Parent and
its Subsidiaries) to any such Material Contract to terminate such Material
Contract exists.

(i)    Litigation. Except as set forth on Schedule 7.1.(i), there are no
actions, suits, investigations or proceedings pending (nor have any actions,
suits or proceedings been threatened in writing) against or in any other way
relating adversely to or affecting, any Loan Party, any other Subsidiary or any
of their respective property or relating to this Agreement or any other Loan
Document in any court or before any arbitrator of any kind or before or by any
other Governmental Authority which, (i) could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or (ii) in any
manner draws into question the validity or enforceability of any Loan Documents
or the Fee Letter.

 

-99-



--------------------------------------------------------------------------------

(j)    Taxes. All federal and state income and other material tax returns of
each Loan Party and each other Subsidiary required by Applicable Law to be filed
have been duly filed, and all federal and state income and other material taxes,
assessments and other governmental charges or levies upon, each Loan Party and
each other Subsidiary and their respective properties, income, profits and
assets which are due and payable have been paid, except any such nonpayment or
non-filing which is at the time permitted under Section 8.6. All charges,
accruals and reserves on the books of the Parent and the Subsidiaries in respect
of any taxes or other governmental charges are in accordance with GAAP.

(k)    Financial Statements. The Company has furnished to the Administrative
Agent copies of the audited combined consolidated balance sheet of the Parent
and its consolidated Subsidiaries for the fiscal year ended December 31, 2018
and the unaudited condensed combined consolidated balance sheet of the Parent
and its consolidated Subsidiaries for each subsequent fiscal quarter ending
after December 31, 2018 and at least 45 days prior to the Closing Date, together
with (in each case) the related consolidated statements of comprehensive income,
equity and cash flow for the fiscal year and fiscal quarters ended on such date,
respectively. Such balance sheet and statements (including in each case related
schedules and notes) are complete and correct in all material respects and
present fairly in all material respects, in accordance with GAAP consistently
applied throughout the applicable periods, the consolidated financial position
of the Parent and its consolidated Subsidiaries as at the date thereof and the
results of operations and the cash flow for such period (subject, in the case of
the unaudited statements, to changes resulting from normal year end audit
adjustments and the inclusion in the final audited statements of footnotes that
were not contained in the unaudited statements). Neither the Parent nor any of
its Subsidiaries has on the Closing Date any material contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments that
are required to be included on its financial statements in accordance with GAAP
as of the dates referenced for the foregoing financial statements, except (i) as
referred to or reflected or provided for in the foregoing financial statements
and (ii) to the extent arising under the Distribution Agreement and the
Ancillary Agreements.

(l)    No Material Adverse Change. Since December 31, 2018, there have been no
events, changes, circumstances or occurrences that have had, individually or in
the aggregate, a Material Adverse Effect. As of the Closing Date, and as of the
Funding Date (after giving effect to the Merger and the initial borrowings
hereunder and the application of the proceeds thereof), the Parent and its
Subsidiaries, on a consolidated basis, are Solvent.

 

-100-



--------------------------------------------------------------------------------

(m)    Financial Information for Eligible Properties. The financial information
delivered by the Company pertaining to each of the Eligible Properties to the
Administrative Agent in accordance with Section 9.4.(d)(ii) fairly presents in a
summary form in accordance with Section 9.4.(d)(ii), and otherwise presents
accurately in all material respects, the Net Operating Income of each such
Eligible Property for the period then ended.

(n)    ERISA. Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect:

(i)    each Benefit Arrangement is in compliance with the applicable provisions
of ERISA, the Internal Revenue Code and other Applicable Laws;

(ii)    with respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715; and

(iii)    (A) no ERISA Event has occurred or, to the knowledge of any Responsible
Officer, is expected to occur; (B) there are no pending, or to the knowledge of
any Responsible Officer, threatened, claims, actions, audits, examinations or
lawsuits by any Governmental Authority, plan participant or beneficiary with
respect to a Benefit Arrangement; (C) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (D) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

(o)    Absence of Default.

(i)    None of the Loan Parties or the Eligible Property Subsidiaries is in
material default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents.

(ii)    No event has occurred, which has not been remedied, cured or waived,
which, in any case, constitutes a Default or an Event of Default.

(p)    Environmental Laws.

(i)    Each of the Loan Parties and the other Subsidiaries: (A) is in compliance
with all Environmental Laws applicable to its business, operations and the
Properties, (B) has obtained all Governmental Approvals which are required under
Environmental Laws, and each such Governmental Approval is in full force and
effect, and (C) is in compliance with all terms and conditions of such
Governmental Approvals, where with respect to each of the immediately preceding
clauses (A) through (C) the failure to obtain or to comply with could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

-101-



--------------------------------------------------------------------------------

(ii)    Except for any of the following matters that could not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect,
no Responsible Officer has any knowledge of, or has received notice of, any
past, present, or pending releases, events, conditions, circumstances,
activities, practices, incidents, facts, occurrences, actions, or plans that,
with respect to the Parent or any Subsidiary, their respective businesses,
operations or with respect to the Properties, may: (A) cause or contribute to an
actual or alleged violation of or noncompliance with Environmental Laws,
(B) cause or contribute to any other potential common law or legal claim or
other liability, or (C) cause any of the Properties to become subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Law or require the filing or recording of any notice, approval or
disclosure document under any Environmental Law and, with respect to the
immediately preceding clauses (A) through (C) is based on or related to the
on-site or off-site manufacture, generation, processing, distribution, use,
treatment, storage, disposal, transport, removal, clean up or handling, or the
emission, discharge, release or threatened release of any wastes or Hazardous
Material, or any other requirement under Environmental Law.

(iii)    There is no civil, criminal, or administrative action, suit, demand,
claim, hearing, notice, or demand letter, mandate, order, lien, request,
investigation, or proceeding pending or, to the knowledge of a Responsible
Officer, threatened, against any Loan Party or any other Subsidiary relating in
any way to Environmental Laws which reasonably could be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(iv)    None of the Eligible Properties and, except to the extent that such
listing could not reasonably be expected to have a Material Adverse Effect, none
of the other Properties is listed on or proposed for listing on the National
Priority List promulgated pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 and its implementing regulations, or any
state or local priority list promulgated pursuant to any analogous state or
local law.

(v)    To the knowledge of a Responsible Officer, no Hazardous Materials
generated at or transported from any of the Properties is or has been
transported to, or disposed of at, any location that is listed or proposed for
listing on the National Priority List or any analogous state or local priority
list, or any other location that is or has been the subject of a clean-up,
removal or remedial action pursuant to any Environmental Law, except to the
extent that such transportation or disposal could not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect.

(q)    Investment Company. No Loan Party, nor any other Subsidiary is (i) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (ii) subject
to any other Applicable Law which purports to regulate or restrict its ability
to borrow money or obtain other extensions of credit or to consummate the
transactions contemplated by this Agreement or to perform its obligations under
any Loan Document to which it is a party.

 

-102-



--------------------------------------------------------------------------------

(r)    Margin Stock. No Loan Party or any other Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying “margin stock” within the meaning of Regulation U.

(s)    Affiliate Transactions. Except as permitted by Section 10.8. or as
otherwise set forth on Schedule 7.1.(s), no Loan Party nor any other Subsidiary
is a party to or bound by any agreement or arrangement with any Affiliate.

(t)    Intellectual Property. Each of the Loan Parties and each other Subsidiary
owns or has the right to use or require the manager of its Hotel Property to
use, under valid license agreements, management agreements or otherwise, all
patents, licenses, franchises, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, trade secrets and
copyrights that are material to the business of the Parent and its Subsidiaries,
taken as whole (collectively, “Intellectual Property”), without known conflict
with any patent, license, franchise, trademark, trademark right, service mark,
service mark right, trade secret, trade name, copyright, or other proprietary
right of any other Person, in each case, except where the effect of such failure
to own or have the right to use or require the manager of its Hotel Property to
use, or the effect of such conflict, could not reasonably be expected to have a
Material Adverse Effect. The Loan Parties have taken all such steps as they deem
reasonably necessary to protect their respective rights under and with respect
to such Intellectual Property, except to the extent the failure to take such
steps could not reasonably be expected to have a Material Adverse Effect. No
claim has been asserted by any Person with respect to the use of any such
Intellectual Property or challenging or questioning the validity or
effectiveness of any such Intellectual Property that could reasonably be
expected to have a Material Adverse Effect.

(u)    Business. As of the Closing Date, the Loan Parties and the other
Subsidiaries are engaged in the business of acquiring, developing, owning,
operating, and, leasing lodging properties and other properties ancillary to the
operation of lodging properties, together with other business activities and
investments reasonably related or incidental thereto.

(v)    Broker’s Fees. Except as set forth in the Fee Letter, no broker’s or
finder’s fee, commission or similar compensation will be payable by the Loan
Parties with respect to the transactions contemplated hereby. No other similar
fees or commissions will be payable by any Loan Party for any other services
rendered to any Loan Party or any other Subsidiaries ancillary to the
transactions contemplated hereby.

(w)    Insurance. The Parent and its Subsidiaries maintain insurance in
compliance with the provisions of Section 8.5.

(x)    Accuracy and Completeness of Information.

(i)    All written information, reports and data (other than financial
projections, other forward looking statements and information of a general
economic or industry nature) furnished to the Administrative Agent or any Lender
by, on behalf of, or at the direction of, any Loan Party or any other Subsidiary
were, at the time the same were so

 

-103-



--------------------------------------------------------------------------------

furnished, complete and correct in all material respects, or, in the case of
financial statements, presented fairly in all material respects in accordance
with GAAP consistently applied throughout the periods involved in each case, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods (subject, as to interim statements, to
changes resulting from normal year-end audit adjustments and the inclusion in
the final audited statements of footnotes that were not contained in the interim
statements). All financial projections and other forward looking statements
prepared by or on behalf of any Loan Party or any other Subsidiary that have
been made available to the Administrative Agent or any Lender were prepared in
good faith based on assumptions believed to be reasonable at the time made, but
with it being understood that such projections and statements are not a
guarantee of future performance, that such future performance may vary
materially from such projections and that no Loan Party makes any representation
that such projections will in fact be realized. No document furnished or written
statement made to the Administrative Agent or any Lender in connection with the
negotiation, preparation or execution of, or pursuant to, this Agreement or any
of the other Loan Documents contains or will contain any untrue statement of a
fact material to the creditworthiness of any Loan Party or any other Subsidiary
or omits or will omit, when taken together with all other information furnished,
to state a material fact necessary in order to make the statements contained
therein in light of the circumstances under which they are or will be made, not
materially misleading.

(ii)    As of the Funding Date, the information included in each Beneficial
Ownership Certification (if any) is true and correct in all respects.

(y)    Not Plan Assets; No Prohibited Transactions. None of the assets of the
Company, any other Loan Party or any other Subsidiary constitute “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. Assuming that no Lender funds any amount
payable by it hereunder with “plan assets,” as that term is defined in 29 C.F.R.
2510.3-101, as modified by Section 3(42) of ERISA, the execution, delivery and
performance of this Agreement, the other Loan Documents and the Fee Letter, and
the extensions of credit and repayment of amounts hereunder and thereunder, do
not and will not constitute non-exempt “prohibited transactions” under ERISA or
the Internal Revenue Code.

(z)    OFAC; Anti-Corruption Laws and Sanctions.

(i)    None of (i) the Parent, the Company, any Subsidiary or, to the knowledge
of the Parent, the Company or such Subsidiary, any of their respective
directors, officers, employees or affiliates, or (ii) to the knowledge of any
Responsible Officer, any agent or representative of the Parent, the Company or
any Subsidiary that will act in any capacity in connection with or benefit from
any Loan, (A) is a Sanctioned Person or currently the subject or target of any
Sanctions, (B) except to the extent in compliance with all applicable Sanctions,
has its assets located in a Sanctioned Country, (C) except to the extent in
compliance with all applicable Sanctions, directly or indirectly derives
revenues from investments in, or transactions with, Sanctioned Persons or
Sanctioned Countries or

 

-104-



--------------------------------------------------------------------------------

(D) has taken any action, directly or indirectly, that would result in a
violation by such Persons of any Anti-Corruption Laws. Each of the Parent, the
Company and their Subsidiaries has implemented and maintains in effect policies
and procedures (including policies and procedures implemented and maintained by
the managers of Hotel Properties) reasonably designed to ensure compliance by
the Parent, the Company and their Subsidiaries and their respective directors,
officers, employees, agents and Affiliates with the Anti-Corruption Laws. Each
of the Parent, the Company and their Subsidiaries, and to the knowledge of any
Responsible Officer, each director, officer, employee, agent and Affiliate of
the Parent, the Company and each such Subsidiary, is in compliance with the
Anti-Corruption Laws in all material respects.

(ii)    No proceeds of any Loan have been used, directly or indirectly, by the
Parent, the Company, any Borrower, any of its Subsidiaries or any of its or
their respective directors, officers, employees and agents (A) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, including any payments (directly or indirectly) to a
Sanctioned Person or a Sanctioned Country or (C) in any manner that would result
in the violation of any Sanctions applicable to any party hereto.

(aa)    REIT Status. The Parent (i) has at all times operated its business in a
manner not to prevent it from qualifying for status as a REIT under the Internal
Revenue Code and (ii) commencing on the effective date of the Parent’s election
to qualify as a REIT under the Internal Revenue Code, the Parent has qualified
as, and has not revoked its election to be treated as, a REIT and has been in
compliance with all requirements and conditions imposed under the Internal
Revenue Code to allow the Parent to maintain its status as a REIT.

(bb)    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

(cc)    Use of Proceeds. The proceeds of the Loans will be used solely in
accordance with Section 8.8.

Section 7.2. Representations as to Subsidiary Borrowers.

With respect to any Foreign Subsidiary that may from time to time become a
Subsidiary Borrower hereunder, each of the Company and such Subsidiary Borrower
represents and warrants to the Administrative Agent and the Lenders that:

(a)    With respect to its obligations under this Agreement and the other Loan
Documents to which it is a party (collectively as to such Subsidiary Borrower,
the “Applicable Foreign Borrower Documents”), the execution, delivery and
performance by such Subsidiary Borrower of the Applicable Foreign Borrower
Documents constitute and will constitute private and commercial acts and not
public or governmental acts. Neither such Subsidiary Borrower nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Subsidiary Borrower is organized and existing in
respect of its obligations under the Applicable Foreign Borrower Documents.

 

-105-



--------------------------------------------------------------------------------

(b)    The Applicable Foreign Borrower Documents are in proper legal form under
the laws of the jurisdiction in which such Subsidiary Borrower is organized and
existing for the enforcement thereof against such Subsidiary Borrower under the
Applicable Laws of such jurisdiction, and to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Borrower Documents. It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Borrower Documents that the Applicable Foreign Borrower Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Subsidiary Borrower is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Borrower Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Borrower Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.

(c)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Subsidiary
Borrower is organized and existing either (i) on or by virtue of the execution
or delivery of the Applicable Foreign Borrower Documents or (ii) on any payment
to be made by such Subsidiary Borrower pursuant to the Applicable Foreign
Borrower Documents, except as has been disclosed to the Administrative Agent.

(d)    The execution, delivery and performance of the Applicable Foreign
Borrower Documents executed by such Subsidiary Borrower are, under applicable
foreign exchange control regulations of the jurisdiction in which such
Subsidiary Borrower is organized and existing, not subject to any notification
or authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

Section 7.3. Survival of Representations and Warranties, Etc.

All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Closing Date, the Funding
Date, at and as of the date of the each Loan and the date on which any
Incremental Facility is effectuated pursuant to Section 2.17., except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (unless such representation and
warranty is qualified by materiality, in which event such representation and
warranty shall have been true and correct in all respects) on and as of such
earlier date) and except for changes in factual circumstances permitted under
the Loan Documents. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans.

 

-106-



--------------------------------------------------------------------------------

ARTICLE VIII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7., the Company shall, and as
applicable, shall cause the other Loan Parties to, (and, with respect to
Sections 8.8.(b), 8.12., 8.13., 8.16., 8.17. and 13.24., the Parent shall)
comply with the following covenants:

Section 8.1. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 10.4., the Company shall, and shall
cause each other Loan Party and each other Subsidiary to, (i) preserve and
maintain its respective existence, (ii) preserve and maintain its rights,
franchises, licenses and privileges in the jurisdiction of its incorporation or
formation and (iii) qualify and remain qualified and authorized to do business
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification and authorization; except, in the case
of clauses (i) (solely with respect to any such Person other than the Loan
Parties and Eligible Property Subsidiaries), (ii) and (iii) (other than
maintenance of good standing in the jurisdiction of organization of such Loan
Party or Subsidiary), where the failure to do so could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 8.2. Compliance with Applicable Laws.

The Company shall, and shall cause each other Borrower, each other Loan Party
and each other Subsidiary to, comply with all Applicable Laws, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 8.3. Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Company
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve all of its properties, including, but not limited to,
all Intellectual Property necessary to the conduct of its respective business,
and maintain in good repair, working order and condition all tangible
properties, ordinary wear and tear and casualty events excepted and (b) from
time to time make or cause to be made all needed and appropriate repairs,
renewals, replacements and additions to such properties, so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times, except in the cases of clauses (a) and (b) where the failure to do
so could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

-107-



--------------------------------------------------------------------------------

Section 8.4. Conduct of Business.

The Company shall, and shall cause the other Loan Parties and each other
Subsidiary to, carry on its respective businesses as described in
Section 7.1.(u) and not enter into any other line of business not incidental or
reasonably related thereto.

Section 8.5. Insurance.

The Company shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance on a replacement cost basis with financially
sound and reputable insurance companies against such risks and in such amounts
as is customarily maintained by similar businesses and similar locations or as
may be required by Applicable Law. The Company shall from time to time deliver
to the Administrative Agent upon request a detailed list, together with copies
of all policies of the insurance then in effect, stating the names of the
insurance companies, the amounts and rates of the insurance, the dates of the
expiration thereof and the properties and risks covered thereby.

Section 8.6. Payment of Taxes and Claims.

The Company shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge (a) prior to delinquency all federal and state
income taxes and all other material taxes, assessments and governmental charges
or levies imposed upon it or upon its income or profits or upon any properties
belonging to it and (b) by not later than 30 days past due date therefor all
lawful claims of materialmen, mechanics, carriers, warehousemen and landlords
for labor, materials, supplies and rentals which, if unpaid, could become a Lien
on any properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim (x) which is being contested in good faith by appropriate proceedings
which operate to suspend the collection thereof and for which adequate reserves
have been established on the books of such Person in accordance with GAAP or
(y) in respect of which the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

Section 8.7. Books and Records; Inspections.

The Company shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries in conformity with GAAP shall be made of all dealings and
transactions in relation to its business and activities. Subject to limitations,
if any, imposed under regulatory or confidentiality requirements and agreements
to which the Parent or one of its Subsidiaries is subject or could otherwise
reasonably be expected to contravene attorney–client privilege or constitute
attorney work product, the Company shall, and shall cause each other Loan Party
and each other Subsidiary to, permit representatives of the Administrative Agent
or any Lender to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the Company’s
presence if an Event of Default does not then exist), all at such reasonable
times during business

 

-108-



--------------------------------------------------------------------------------

hours and as often as may reasonably be requested and, so long as no Event of
Default exists, with reasonable prior notice. The Company shall be obligated to
reimburse (a) the Administrative Agent for its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the exercise of its
rights under this Section once per calendar year and (b) the Administrative
Agent and the Lenders for their reasonable and documented out-of-pocket costs
and expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default exists.
The Company hereby authorizes and instructs its accountants to discuss the
financial affairs of the Parent, the Company, any other Loan Party or any other
Subsidiary with the Administrative Agent or any Lender.

Section 8.8. Use of Proceeds.

(a)    The Borrowers will use the proceeds of the Tranche A-1 Loans and the
Tranche A-2 Loans solely to (i) fund, in full or in part, the payment of Cash
Merger Consideration payable by PK Domestic LLC under the Merger Agreement,
(ii) repay certain outstanding indebtedness of the Target and/or its
Subsidiaries and (iii) to pay fees and expenses in connection with the closing
of this Agreement and the Merger. The Borrowers will use the proceeds of
Incremental Tranche Loans solely for the general corporate purposes of the
Parent and its Subsidiaries. No Borrower shall, and shall not permit any other
Loan Party or any other Subsidiary to, use any part of such proceeds to purchase
or carry, or to reduce, retire or refinance any credit incurred to purchase or
carry, any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock.

(b)    Neither the Parent nor any Borrower shall use, and shall ensure that none
of its or their Subsidiaries or its or their respective directors, officers,
employees and agents shall use, the proceeds of any Loan (i) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

Section 8.9. Environmental Matters.

The Company shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. The Company shall, and shall cause each other Loan
Party and each other Subsidiary to, promptly take all actions and pay or arrange
to pay all costs necessary for it and for the Properties to comply in all
material respects with all Environmental Laws and all Governmental Approvals,
including actions to remove and dispose of all Hazardous Materials and to clean
up the Properties as required under Environmental Laws, except where the failure
to comply could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. The Company shall, and shall cause the
Loan Parties and the other Subsidiaries to, promptly take all actions necessary
to prevent the imposition of any Liens arising out of or related to any
Environmental

 

-109-



--------------------------------------------------------------------------------

Laws in each case to the extent the failure to take such actions could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Nothing in this Section shall impose any obligation or liability
whatsoever on the Administrative Agent or any Lender.

Section 8.10. Further Assurances.

At the Company’s sole cost and expense and upon request of the Administrative
Agent, the Company shall, and shall cause each other Loan Party to, duly execute
and deliver or cause to be duly executed and delivered, to the Administrative
Agent such further instruments, documents and certificates consistent with the
existing terms and conditions of the Loan Documents, and do and cause to be done
such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Administrative Agent to carry out more effectively the
provisions and purposes of this Agreement and the other Loan Documents.

Section 8.11. Material Contracts.

The Company shall, and shall cause each other Loan Party and each other
Subsidiary to, duly and punctually perform and comply with its obligations under
any Material Contract, except where the failure to do so could reasonably be
expected to have a Material Adverse Effect.

Section 8.12. REIT Status.

The Parent shall operate its business in a manner not to prevent it from
qualifying for taxation as a REIT under the Internal Revenue Code and the Parent
shall maintain its status as, and elect to be treated as, a REIT under the
Internal Revenue Code.

Section 8.13. Exchange Listing.

The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System.

Section 8.14. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.

(a)    Unsecured Indebtedness Subsidiaries as Guarantors.

(i)    Unsecured Indebtedness Subsidiary Guarantee Requirement. Not later than
(A) the date on which any Subsidiary of the Company becomes an Unsecured
Indebtedness Subsidiary in respect of Indebtedness in an aggregate principal
amount of $10,000,000 or more or (B) the thirtieth (30th) day following the
Required Delivery Date for any fiscal quarter in which any Subsidiary of the
Company becomes an Unsecured Indebtedness Subsidiary in respect of Indebtedness
in an aggregate principal amount of less than $10,000,000 (in each case, or such
later date as the Administrative Agent shall reasonably determine), the Company
shall cause such Unsecured Indebtedness Subsidiary to become a Guarantor and
deliver or cause to be delivered to the Administrative Agent the applicable
Subsidiary Guaranty Documents. Notwithstanding anything to the contrary in this
Section 8.14.(a) or otherwise in this Agreement, in no event shall any Excluded
Subsidiary or Foreign Subsidiary (other than a Subsidiary Borrower) be required
to become a Guarantor.

 

-110-



--------------------------------------------------------------------------------

(ii)    Release of Unsecured Indebtedness Subsidiary Guarantors. The Company may
request in writing that the Administrative Agent release, and upon receipt of
such request the Administrative Agent shall promptly release, an Unsecured
Indebtedness Subsidiary from the Guaranty, if: (i) such Subsidiary has ceased to
be, or simultaneously with its release from the Guaranty will cease to be, a
Subsidiary or an Unsecured Indebtedness Subsidiary; (ii) such Subsidiary
Guarantor is not otherwise required to be a party to the Guaranty under this
Section 8.14.; (iii) no Default or Event of Default shall then be in existence
or would occur as a result of such release, including, without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 10.1.; and (iv) the Administrative Agent shall have
received such written request at least ten (10) Business Days (or such shorter
period as may be acceptable to the Administrative Agent) prior to the requested
date of release. Delivery by the Company to the Administrative Agent of any such
request shall constitute a representation by the Company that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request. The Administrative Agent agrees to furnish
to the Company, promptly after the Company’s request and at the Company’s sole
cost and expense, any release, termination, or other agreement or document as is
reasonably satisfactory to the Administrative Agent and necessary or advisable
to evidence the foregoing release as may be reasonably requested by the Company.

(b)    Collateral Period Guarantee Requirement. During any Collateral Period, in
addition to, and without limiting the requirements in Section 8.14.(a), the
Company shall cause each Material Collateral Subsidiary to become a Guarantor
and deliver or cause to be delivered to the Administrative Agent the applicable
Subsidiary Guaranty Documents on or prior to the following dates (or such later
date as the Administrative Agent may agree):

(i)    the Collateral Trigger Date; and

(ii)    not later than the thirtieth (30th) day following the applicable
Required Delivery Date for any fiscal quarter in which any Subsidiary becomes a
Material Collateral Subsidiary.

(c)    Collateral Period Pledge Requirement. During any Collateral Period, on or
prior to the times specified below (or such later date as the Administrative
Agent shall reasonably determine), the Company will cause all of the issued and
outstanding Equity Interests (other than any Excluded Pledged Collateral) of
each Borrower (other than the Company) and each Material Collateral Subsidiary
(collectively, the “Collateral”), to be subject to a first priority, perfected
Lien (subject to Liens permitted pursuant to Section 10.2.) in favor of the
Administrative Agent to secure the Obligations in accordance with the terms and
conditions of the Collateral Documents or such other pledge and security
documents as the Administrative Agent shall reasonably request:

(i)    the Collateral Trigger Date; and

 

-111-



--------------------------------------------------------------------------------

(ii)    within thirty (30) days following the occurrence of any date any
Borrower becomes party hereto or any Unsecured Indebtedness Subsidiary or
Material Collateral Subsidiary shall be required during the Collateral Period to
become a Guarantor pursuant to Sections 8.14.(a) or 8.14.(b).

(d)    Further Assurances. During a Collateral Period, and without limiting the
foregoing, the Company will, and will cause each Loan Party that owns any
Collateral to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements), which may be required by Applicable Law and
which the Administrative Agent may, from time to time during a Collateral
Period, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents and to ensure perfection and priority of
the Liens created or intended to be created by the Collateral Documents, all at
the expense of the Company; provided, however, that no Pledged Subsidiary shall
be permitted to certificate its Equity Interests or make an election under
Article 8 of the UCC unless such certificates are promptly delivered to the
Administrative Agent, together with an endorsement in blank. Notwithstanding
anything to the contrary contained herein, to the extent that any Loan Party
grants a Lien on any assets of such Loan Party pursuant to the terms of the
Existing Credit Agreement, such Loan Party shall contemporaneously grant a Lien
on such assets in accordance with the provisions of this Agreement. All Liens in
the Collateral shall be pari passu with the Liens granted in connection with the
Existing Credit Agreement, and shall, in all respects, be subject to an
Intercreditor Agreement.

(e)    Release of Subsidiary Guarantors and Collateral During Collateral Period.
Without limiting the release provisions in Section 8.14.(a), the Company may
request in writing that the Administrative Agent release, and upon receipt of
such request the Administrative Agent shall promptly release, (x) a Subsidiary
Guarantor from the Guaranty and (y) the Equity Interests in any Pledged
Subsidiary from the Pledge Agreement, so long as: (i) such Subsidiary Guarantor
meets, or will meet simultaneously with its release from the Guaranty, all of
the provisions of the definition of the term “Excluded Subsidiary” or “Excluded
Foreign Subsidiary” or has ceased to be, or simultaneously with its release from
the Guaranty will cease to be, a Wholly Owned Subsidiary, an Unsecured
Indebtedness Subsidiary or a Material Collateral Subsidiary; (ii) the Equity
Interests in such Pledged Subsidiary meets, or will meet simultaneously with its
release from the Pledge Agreement, the definition of the term “Excluded Pledged
Collateral”; (iii) such Subsidiary Guarantor or Pledged Subsidiary is not
otherwise required to be a party to the Guaranty under Section 8.14. or have its
Equity Interests pledged pursuant to the Pledge Agreement under Section 8.14.;
(iv) no Default or Event of Default shall then be in existence or would occur as
a result of such release, including, without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 10.1.; and (v) the Administrative Agent shall have received such written
request at least ten (10) Business Days (or such shorter period as may be
acceptable to the Administrative Agent) prior to the requested date of release.
Delivery by the Company to the Administrative Agent of any such request shall
constitute a representation by the Company that the matters set forth in the
preceding sentence

 

-112-



--------------------------------------------------------------------------------

(both as of the date of the giving of such request and as of the date of the
effectiveness of such request) are true and correct with respect to such
request. The Administrative Agent agrees to furnish to the Company, promptly
after the Company’s request and at the Company’s sole cost and expense, any
release, termination, or other agreement or document evidencing the foregoing
release as may be reasonably requested by the Company; provided, that no such
release shall be effective unless and until (or substantially contemporaneously
therewith) a corresponding release under the Existing Credit Agreement is
effective.

Section 8.15. Collateral Release Upon Termination of Collateral Period.

(a)    Obligation to Release. On or after any Collateral Release Date, and so
long as no Default or Event of Default is then continuing and no subsequent
Collateral Trigger Date has occurred, the Administrative Agent shall, subject to
the satisfaction of the requirements of Section 8.15.(b), promptly release all
of (i) the Liens granted to the Administrative Agent pursuant to the
requirements of Section 8.14. and the Collateral Documents and (ii) the
Subsidiary Guarantors (other than any Unsecured Indebtedness Subsidiary (except
an Unsecured Indebtedness Subsidiary that solely has obligations under the Loan
Documents and any Unsecured Indebtedness in respect of which such Subsidiary
Guarantor shall be released as a borrower or guarantor or other obligor
substantially concurrently with the release hereunder)) from their obligations
under the Guaranty (the “Guarantor and Collateral Release”). Upon the release of
any Person and/or any Collateral pursuant to this Section 8.15., the
Administrative Agent shall (to the extent applicable) deliver to the Company,
upon the Company’s request and at the Company’s expense, such documentation as
may be reasonably satisfactory to the Administrative Agent and otherwise
necessary or advisable to evidence the release of such Person and/or such
Collateral from its obligations under the Loan Documents.

(b)    Collateral Release Request and Certificate. The Company shall have
delivered to the Administrative Agent, on or prior to the date that is five
(5) Business Days (or such shorter period of time as agreed to by the
Administrative Agent) before the date on which the Guarantor and Collateral
Release is to be effected, written notice that it is requesting the Guarantor
and Collateral Release, which notice shall identify the Subsidiary Guarantors
and the Collateral to be released and the proposed effective date for the
Guarantor and Collateral Release, together with a certificate signed by a
Responsible Officer of the Company (such certificate, a “Collateral Release
Certificate”), certifying that:

(i)    the Leverage Ratio is less than or equal to 6.50 to 1.00 as of the end of
any two consecutive fiscal quarter period and as reflected on the most recently
delivered Compliance Certificate delivered pursuant to Section 9.3.;

(ii)    no Subsidiary Guarantor to be released is an Unsecured Indebtedness
Subsidiary (except an Unsecured Indebtedness Subsidiary that solely has
obligations under the Loan Documents and any Unsecured Indebtedness in respect
of which such Subsidiary Guarantor shall be released as a borrower or guarantor
or other obligor substantially concurrently with the release hereunder); and

 

-113-



--------------------------------------------------------------------------------

(iii)    at the time of the delivery of notice requesting such release, on the
proposed effective date of the Guarantor and Collateral Release and immediately
before and immediately after giving effect to the Guarantor and Collateral
Release, (x) no Default or Event of Default has occurred and is continuing or
would result therefrom and (y) the representations and warranties contained in
Article VII. and in the other Loan Documents are true and correct in all
material respects (unless such representation and warranty is qualified by
materiality, in which event such representation and warranty shall be true and
correct in all respects) on and as of the effective date of the Guarantor and
Collateral Release with the same force and effect as if made on and as of such
date, except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects (unless
such representation and warranty is qualified by materiality, in which event
such representation and warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances permitted under the Loan Documents, and except that for purposes
of this Section 8.15., the representations and warranties contained in
subsection (k) of Section 7.1. shall be deemed to refer to the most recent
statements furnished pursuant to Sections 9.1. and 9.2.

Section 8.16. Compliance with Anti-Corruption Laws and Sanctions.

The Parent and each Borrower will maintain in effect and enforce policies and
procedures (including policies and procedures implemented and maintained by the
managers of Hotel Properties) reasonably designed to ensure compliance by the
Parent, such Borrower, their respective Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

Section 8.17. Limitation on the Parent’s Assets, Liabilities and Activities.

(a)    Parent Assets. For so long as the Parent is not a Guarantor, neither the
Parent nor any Subsidiary of the Parent that owns, directly or indirectly, any
Equity Interests of the Company (each, a “Parent Entity”) shall own any assets
other than:

(i)    Equity Interests in any other Parent Entity that is a Wholly Owned
Subsidiary of the Parent or the Company;

(ii)    cash and other assets of nominal value incidental to its status as a
public company or its ownership of the Equity Interests described in clauses
(i) and (iii) of this Section 8.17.(a);

(iii)    other assets or Equity Interests with an aggregate book value not to
exceed $25,000,000, or with the Administrative Agent’s approval, in the
aggregate for this clause (iii) not to exceed $50,000,000;

 

-114-



--------------------------------------------------------------------------------

(iv)    assets to be disposed or transferred pursuant to the Distribution
Agreement, including any such assets held for the benefit of the other parties
to the Distribution Agreement;

(v)    assets maintained on a temporary or pass-through basis that are held
(x) for subsequent payment of dividends, other Restricted Payments or repayment
of Indebtedness of the Parent not prohibited by this Agreement or any other Loan
Document or (y) for contribution to the Company or any of its Subsidiaries, in
each case, for a period not in excess of ten (10) Business Days for any such
asset; or

(vi)    contract rights (x) arising under the Distribution Agreement and the
Ancillary Agreements, (y) related to the Parent’s status as a public company or
(z) arising pursuant to any merger, purchase, acquisition or other similar
agreement in relation to transactions permitted under this Agreement.

(b)    Parent Liabilities. For so long as the Parent is not a Guarantor, no
Parent Entity shall incur, assume or permit to exist any liabilities other than:

(i)    liabilities (x) incidental to its status as a publicly traded real estate
investment trust under the Internal Revenue Code and not constituting
liabilities in respect of Indebtedness for borrowed money (including liabilities
associated with employment contracts, executive officer and director
indemnification agreements and employee benefit matters), indemnification
obligations pursuant to purchase and sale agreements, banker engagement letters,
tax liabilities and legacy liabilities arising pursuant to contracts entered
into in the ordinary course of business prior to (and not in contemplation of)
the Spin-Off, and liabilities under the Existing Credit Agreement (to the extent
consistent with the liabilities of the Parent hereunder), this Agreement or any
other Loan Document, (y) arising pursuant to the (A) Merger Agreement or (B) any
other merger, purchase, acquisition or other similar agreements of the type
consistent with liabilities arising pursuant to the Merger Agreement (together
with other liabilities incidental thereto), in each case other than liabilities
constituting Indebtedness, or (z) that are less than or substantially equivalent
to the Parent’s (or any Parent Entity’s) liabilities under this Agreement that
arise under any documentation evidencing Indebtedness (including the Existing
Credit Agreement as in effect on the Closing Date and the other loan documents
entered (or required to be entered) into pursuant to the Existing Credit
Agreement as in effect on the Closing Date) of the Company or any of its
Subsidiaries that is pari passu to the Obligations;

(ii)    nonconsensual obligations imposed by operation of Applicable Law;

(iii)    obligations of the Parent (1) in the form of guarantees of Customary
Non-Recourse Exceptions, (2) constituting contingent obligations in relation to
ground or building leases either (x) in existence on the Closing Date in respect
of which the Parent was a primary obligor prior to the Spin-Off or
(y) thereafter to the extent acceptable to the Administrative Agent, (3) solely
to the extent neither the Company nor any of its Subsidiaries shall have any
liabilities or other obligations in respect thereof, in relation to

 

-115-



--------------------------------------------------------------------------------

the Existing Parent Debt, (4) in respect of Hilton/HGV Retained Liabilities
retained, assumed or indemnified by Hilton or HGV pursuant to the Distribution
Agreement or the Ancillary Agreements to the extent such retention, assumption
or indemnification of such Hilton/HGV Retained Liabilities by Hilton, HGV or
their respective Affiliates (other than the Parent and its Subsidiaries) shall
not be subject to dispute for a period greater than 45 days following the
receipt of a written notice of an Agreement Dispute pursuant to Article IX of
the Distribution Agreement or otherwise determined to be unenforceable, (5) in
respect of liabilities of the Parent (other than to the extent constituting
Indebtedness) (x) with respect to “Ownership Liabilities” (as defined in the
Distribution Agreement) or (y) pursuant to the Ancillary Agreements entered into
by the Parent on or prior to the Revolving Credit Effective Date (as defined in
the Existing Credit Agreement as in effect on the Closing Date), (6) arising
under preferred equity (other than Mandatorily Redeemable Stock) issued by any
Parent Entity, and (7) not constituting Indebtedness, that may be satisfied
solely by the issuance of any common equity or preferred equity (other than
Mandatorily Redeemable Stock) of the Parent in relation to transaction otherwise
permitted hereunder; and

(iv)    other immaterial obligations, immaterial intercompany obligations or
other intercompany obligations owing by any Parent Entity to the Company or any
Subsidiary of the Company.

(c)    Parent Business Activities. For so long as the Parent is not a Guarantor,
no Parent Entity shall engage in any business or activity other than the
ownership of outstanding Equity Interests of any other Parent Entity or the
Company and the Company’s Subsidiaries, the issuance and sale of its Equity
Interests and, in each case, activities incidental thereto or incidental to the
ownership of assets and liabilities permitted under clauses (a) and (b) above.

(d)    Contribution of Indebtedness Proceeds. The Parent Entities shall cause
100% of the net cash proceeds received (including into escrow) from the
incurrence of Indebtedness (including hybrid securities and debt securities
convertible to equity) or the issuance of Equity Interests by any Parent Entity
to be contributed to the Company within three (3) Business Days of receipt
thereof.

(e)    Cure Period and Parent Guaranty Trigger Event. If at any time any of the
requirements set forth in the preceding Section 8.17.(a)-(d) are not satisfied,
each Parent Entity shall promptly and in any event within five (5) Business Days
of the earlier of (A) the first date a Responsible Officer obtains knowledge
that such requirements were not satisfied or (B) the date upon which the Company
has received written notice that such requirements were not satisfied by the
Administrative Agent, either (i) satisfy such requirements or (ii) deliver to
the Administrative Agent each of the following in form and substance
satisfactory to the Administrative Agent: (x) an Accession Agreement (or if the
Guaranty is not then in effect, the Guaranty) executed by such Parent Entity and
(y) the items that would have been delivered under Section 6.1.(I)(a)(iv)
through (viii) and (xiv) if such Parent Entity had been a Loan Party on the
Closing Date.

 

-116-



--------------------------------------------------------------------------------

ARTICLE IX. INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7., the Company shall, or shall cause
the Parent or any other Loan Party, as applicable, to, furnish to the
Administrative Agent for distribution to each of the Lenders:

Section 9.1. Quarterly Financial Statements.

For each of the first, second and third fiscal quarters of the Parent, within
forty-five (45) days after the closing of each such quarter, the unaudited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of operations,
stockholders’ equity and cash flows of the Parent and its Subsidiaries for such
period, setting forth in each case in comparative form the figures as of the end
of and for the corresponding periods of the previous fiscal year, all of which
shall be certified by the chief financial officer or chief executive officer of
the Parent, in his or her opinion, to present fairly in all material respects,
in accordance with GAAP, the consolidated financial position of the Parent and
its Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year-end audit adjustments and the inclusion in the
final year-end statements of footnotes that were not contained in the quarterly
financial statements).

Section 9.2. Year End Statements.

For each fiscal year of the Parent, within ninety (90) days after the end of
each fiscal year of the Parent, commencing with the fiscal year ending
December 31, 2019, the audited consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of operations, stockholders’ equity and cash flows of
the Parent and its Subsidiaries for such fiscal year, setting forth in
comparative form the figures as at the end of and for the previous fiscal year,
all of which shall be certified by (a) the chief financial officer or chief
executive officer of the Parent, in his or her opinion, to present fairly in all
material respects, in accordance with GAAP, the financial position of the Parent
and its Subsidiaries as at the date thereof and the result of operations for
such period and (b) Ernst & Young LLP or any other independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent, whose certificate shall be unqualified.

Section 9.3. Compliance Certificate.

Commencing with the financial statements for the fiscal quarter ending
September 30, 2019, not later than forty-five (45) days after the end of each of
the first, second and third fiscal quarters of the Parent and not later than
ninety (90) days after the end of each fiscal year of the Parent, a certificate
substantially in the form of Exhibit L (a “Compliance Certificate”) executed on
behalf of the Company by the chief executive officer or chief financial officer
of the Company (a) setting forth as of the end of such quarterly accounting
period or fiscal year, as the case may be, the calculations required to
establish whether the Company was in compliance with the financial covenants
contained in Section 10.1.; (b) stating that, to the best of his or her

 

-117-



--------------------------------------------------------------------------------

knowledge, information or belief, after due inquiry, no Default or Event of
Default exists, or, if such is not the case, specifying such Default or Event of
Default and its nature, when it occurred and the steps being taken by the
Company with respect to such event, condition or failure, (c) identifying each
Eligible Property and (d) describing any items that would not appear on the
consolidated balance sheet of the Company.

Section 9.4. Other Information.

(a)    Promptly upon request from the Administrative Agent, copies of all
management letters, if any, received from the independent public accountants of
the Parent (and any responses thereto);

(b)    Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports relating to material business developments which any Loan
Party or any other Subsidiary shall file with the SEC (or any Governmental
Authority substituted therefor) or any national securities exchange;

(c)    Promptly upon the mailing thereof to the shareholders of the Parent
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Parent, the Company, any Subsidiary or any other Loan Party;

(d)    Concurrently with (i) the delivery of the quarterly and annual financial
statements provided for in Sections 9.1. and 9.2., statements of profit and loss
for all Hotel Properties on a combined basis for the preceding calendar quarter
and (ii) the delivery of the annual financial statements provided for in
Section 9.2., statements of profit and loss for all Eligible Properties on an
individual basis for the preceding fiscal year, in each case, such statements
shall set forth in summary form (excluding any underlying calculations used to
determine any of the following) the amounts of the Gross Operating Revenues,
Gross Operating Expenses, NOI, FF&E Reserves, and Adjusted NOI, along with the
average daily rate, occupancy levels and revenue per available room, in each
case, on a combined basis (or, in the case of clause (ii), for such Eligible
Property) certified as true, correct and complete by a senior officer of the
Company;

(e)    No later than sixty (60) days after the beginning of each fiscal year of
the Parent, projected balance sheets, operating statements, profit and loss
projections, sources and uses of cash statement and statements of Consolidated
EBITDA and Funds From Operations, for the Parent and its Subsidiaries on a
consolidated basis for such fiscal year, all itemized in reasonable detail in
such form as may be reasonably satisfactory to the Administrative Agent. The
foregoing shall be accompanied by pro forma calculations, together with detailed
assumptions, required to establish whether or not the Parent, the Company and,
when appropriate, their consolidated Subsidiaries (as applicable), will be in
compliance with the covenants contained in Section 10.1. at the end of each
fiscal quarter of such fiscal year; it being understood and agreed that the
projections and pro forma calculations shall be furnished for informational
purposes only and shall not be a basis for determining or declaring the
occurrence, existence or continuation of any Default or Event of Default;

 

-118-



--------------------------------------------------------------------------------

(f)    If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Company setting forth details as to such occurrence and
the action, if any, which the Company or applicable member of the ERISA Group is
required or proposes to take;

(g)    To the extent any Responsible Officer becomes aware of the same,
(i) prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator in respect of (A) Indebtedness of the
Parent and its Subsidiaries of the type and amount subject to the provisions of
Section 11.1.(d), (B) any Loan Document or (C) against or in any other way
relating adversely to, or adversely affecting, any Loan Party or any other
Subsidiary of the Parent, the Company or any of their respective properties,
assets or businesses which such proceeding or investigation under this clause
(C) could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; and prompt notice of the receipt of notice that any
United States income tax returns of any Loan Party or any other Subsidiary are
being audited;

(h)    At the time of delivery of each Compliance Certificate (but without
limitation of the provisions of Section 10.7.), a copy of any amendment to the
articles of incorporation or formation, bylaws, partnership agreement or other
similar organizational documents of the Parent or the Company that was effective
on or before the last day of the prior fiscal quarter (unless previously
delivered to the Administrative Agent);

(i)    Prompt notice of any change in the business, assets, liabilities,
financial condition or results of operations of the Parent, the Company or any
other Subsidiary which has had or could be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect;

(j)    Prompt notice upon any Responsible Officer having knowledge of the
occurrence of any Default or Event of Default;

(k)    Prompt notice upon any Responsible Officer having knowledge of the
occurrence of any order, judgment or decree in excess of $25,000,000 having been
entered against any Loan Party or other Subsidiary or any of their properties or
assets (other than with respect to Hilton/HGV Retained Liabilities);

(l)    Prompt notice upon any Responsible Officer having knowledge of the
occurrence of any notification of a violation of any Applicable Law or
regulation or any inquiry shall have been received by any Loan Party or any
other Subsidiary from any Governmental Authority, in each case, that could
reasonably be expected to have a Material Adverse Effect;

 

-119-



--------------------------------------------------------------------------------

(m)    Promptly upon the request of the Administrative Agent, evidence of the
Company’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail reasonably
satisfactory to the Administrative Agent;

(n)    From and after the Investment Grade Pricing Effective Date, promptly,
upon any change in the Company’s Credit Rating, a certificate stating that such
Credit Rating has changed and the new Credit Rating that is in effect;

(o)    (x) Promptly, upon each request, information identifying the Parent, the
Company and any other Borrower as a Lender may request in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act and the Beneficial Ownership
Regulation and (y) prompt written notice of any change in the information
provided in the Beneficial Ownership Certification delivered to any Lender that
would result in a change to the list of beneficial owners identified in such
certification;

(p)    Promptly, and in any event within three (3) Business Days after a
Responsible Officer of the Company obtains knowledge thereof, written notice of
the occurrence of any of the following: (i) the Parent, the Company, any Loan
Party or any other Subsidiary shall receive notice that any violation of or
noncompliance with any Environmental Law has or may have been committed or is
threatened; (ii) the Parent, the Company, any Loan Party or any other Subsidiary
shall receive notice that any administrative or judicial complaint, order or
petition has been filed or other proceeding has been initiated, or is about to
be filed or initiated against any such Person alleging any violation of or
noncompliance with any Environmental Law or requiring any such Person to take
any action in connection with the release or threatened release of Hazardous
Materials; (iii) the Parent, the Company, any Loan Party or any other Subsidiary
shall receive any notice from a Governmental Authority or private party alleging
that any such Person may be liable or responsible for any costs associated with
a response to, or remediation or cleanup of, a release or threatened release of
Hazardous Materials or any damages caused thereby; or (iv) the Parent, the
Company, any Loan Party or any other Subsidiary shall receive notice of any
other fact, circumstance or condition that could reasonably be expected to form
the basis of an environmental claim, except in the case of each of clauses (i),
(ii), (iii) and (iv), where such notice(s), whether individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;

(q)    Promptly upon the request of the Administrative Agent, the Derivatives
Termination Value in respect of any Specified Derivatives Contract from time to
time outstanding;

(r)    Promptly upon the execution thereof, copies of any material amendments or
other material modifications to the Distribution Agreement; and

(s)    From time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
any Property or the business, assets, liabilities, financial condition, results
of operations or business prospects of the Parent,

 

-120-



--------------------------------------------------------------------------------

the Company, any other Loan Party or any other Subsidiary as the Administrative
Agent or any Lender may reasonably request (subject to limitations, if any,
imposed under regulatory or confidentiality requirements and agreements to which
the Parent or one of its Subsidiaries is subject or could otherwise reasonably
be expected to contravene attorney–client privilege or constitute attorney work
product).

Section 9.5. Electronic Delivery of Certain Information.

(a)    Documents required to be delivered pursuant to the Loan Documents shall
be delivered by electronic communication and delivery, including the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.Edgar.com
<http://www.Edgar.com> or a website sponsored or hosted by the Administrative
Agent, the Parent or the Company); provided that (A) the foregoing shall not
apply to notices to any Lender pursuant to Article II., (B) any Lender has not
notified the Administrative Agent and the Company that it cannot or does not
want to receive electronic communications and (C) documents required to be
delivered pursuant to Sections 9.1., 9.2., 9.4.(b), 9.4.(c) and 9.4.(h) shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System
(it being understood that the Company shall not be required to provide notice to
the Administrative Agent or any Lender of such electronic filing of information
(other than with respect to financial statements pursuant to Sections 9.1. and
9.2.) to satisfy its reporting obligations). With respect to any notices in
respect of which electronic communications are not required pursuant to this
Section 9.5.(a), the Administrative Agent or the Company may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
delivery pursuant to procedures approved by it for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered on the date on which the Administrative Agent, the Parent or
the Company posts such documents or the documents become available on a
commercial website and the Company notifies (except in such instances where
notification is not required pursuant to this Section 9.5.(a)) the
Administrative Agent of said posting and provides a link thereto; provided that
if such notice or other communication is not sent or posted during normal
business hours, said posting date and time shall be deemed to have commenced as
of 9:00 a.m. New York City time on the opening of business on the next Business
Day. The Administrative Agent shall have no obligation to request the delivery
of or to maintain paper copies of the documents delivered electronically, and in
any event shall have no responsibility to monitor compliance by the Company with
any such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.

(b)    Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Company by the
Administrative Agent.

 

-121-



--------------------------------------------------------------------------------

Section 9.6. Public/Private Information.

The Company shall cooperate with the Administrative Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
the Company. Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Company to the Administrative Agent
and the Lenders (collectively, “Information Materials”) pursuant to this Article
and, if requested by the Administrative Agent, the Company shall designate
Information Materials (a) that are either available to the public or not
material with respect to the Parent and its Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information” and (b) that are not Public Information as
“Private Information”. All Information Materials that are neither identified as
“Public Information” nor included in public filings made by the Parent, the
Company or any of their Subsidiaries with the SEC shall be deemed to be private
and confidential. Notwithstanding the foregoing, each Lender who does not wish
to receive Private Information (any such Lender, a “Public Lender”) agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of any website provided pursuant to Section 9.5. in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and Applicable Law, including United
States federal and state securities laws, to make reference to Information
Materials that are not made available through the “Public Side Information”
portion of such website provided pursuant to Section 9.5. and that may contain
material non-public information with respect to the Parent, the Company or their
securities for purposes of United States federal and state securities laws.

Section 9.7. Patriot Act Notice; Compliance.

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time to time request, and the Company shall, and
shall cause the other Loan Parties, to provide, promptly upon any such request,
to such Lender, such Loan Party’s name, address, tax identification number
and/or such other identification information as shall be necessary for such
Lender to comply with federal law. An “account” for this purpose may include,
without limitation, a deposit account, cash management service, a transaction or
asset account, a credit account, a loan or other extension of credit, and/or
other financial services product.

 

-122-



--------------------------------------------------------------------------------

ARTICLE X. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7., the Company shall comply with the
following covenants:

Section 10.1. Financial Covenants.

(a)    Leverage Ratio. The Company shall not permit the Leverage Ratio to exceed
7.25 to 1.00.

(b)    Ratio of Consolidated Reserve Adjusted EBITDA to Consolidated Fixed
Charges. The Company shall not permit the ratio of Consolidated Reserve Adjusted
EBITDA of the Parent as at the end of each Test Period to Consolidated Fixed
Charges of the Parent for such period to be less than 1.50 to 1.00.

(c)    Ratio of Secured Indebtedness to Total Asset Value. The Company shall not
permit the ratio of (i) Secured Indebtedness of the Parent to (ii) Total Asset
Value to exceed 0.45 to 1.00.

(d)    Maximum Unencumbered Leverage Ratio. The Company shall not permit the
ratio (the “Unencumbered Leverage Ratio”) of (i) (x) Unsecured Indebtedness of
the Parent minus (y) Unrestricted Cash and Cash Equivalents of the Company and
its Subsidiaries in excess of $100,000,000, to (ii) Unencumbered Asset Value to
exceed 0.60 to 1.00. Notwithstanding the foregoing, the Company may elect upon
delivering written notice to the Administrative Agent, concurrently with or
prior to the delivery of a Compliance Certificate for any applicable
four-quarter fiscal period pursuant to Section 9.3. and provided that no Default
or Event of Default has occurred and is continuing (other than as a result of
the Unencumbered Leverage Ratio as of the end of the last fiscal quarter for
such fiscal period being greater than 0.60 to 1.00 but less than or equal to
0.65 to 1.00), that the Unencumbered Leverage Ratio may exceed 0.60 to 1.00 but
shall in no event exceed 0.65 to 1.00 for such fiscal quarter and the next
succeeding fiscal quarter (the “Unencumbered Leverage Increase Period”);
provided that (i) the Company may not elect more than three Unencumbered
Leverage Increase Periods during the term of this Agreement and (ii) any such
Unencumbered Leverage Increase Periods shall be non-consecutive.

(e)    Ratio of Unencumbered Adjusted NOI to Unsecured Interest Expense. The
Company shall not permit the ratio of (i) Unencumbered Adjusted NOI for any Test
Period to (ii) Unsecured Interest Expense of the Parent for such period to be
less than 2.00 to 1.00.

(f)    Dividend Payout/Distribution. The Parent, the Company and its
Subsidiaries will not declare or make any distributions or other Restricted
Payments except that, subject to the last sentence of this paragraph (f):

(i)    the Company may pay cash dividends or distributions to the Parent and
other holders of limited liability company interests in the Company with respect
to any period of four (4) fiscal quarters to the extent necessary for the Parent
to distribute, and the Parent may so distribute, cash dividends or distributions
to its shareholders in an aggregate amount not to exceed the greatest of (x) 95%
of Adjusted Funds From Operations, (y) the amount required for the Parent to
maintain its status as a REIT (including the right to distribute 100% of net
capital gain) under Sections 856 through 860 of the Internal Revenue Code, and
(z) the amount necessary for the Parent to avoid income or excise tax under the
Internal Revenue Code;

 

-123-



--------------------------------------------------------------------------------

(ii)    the Company or any other Subsidiary of the Company may make purchases of
Equity Interests in any Subsidiary or Unconsolidated Affiliate of the Company or
of any of its Subsidiaries that are held by any other Person;

(iii)    Subsidiaries of the Parent (excluding the Company, but including all
Subsidiaries of the Company) may make Restricted Payments to any Person owning
Equity Interests in such Subsidiary ratably in accordance with the interest held
by such Person or otherwise as may be required pursuant to the organizational
documents of such Subsidiary;

(iv)    the Company may redeem, or otherwise purchase for cash, limited
liability company interests in the Company (or may distribute cash to the Parent
or another Parent Entity which may also effect such a redemption or cash
purchase);

(v)    the Parent may from time to time purchase shares of its common or
preferred Equity Interests, and the Company may from time to time purchase its
common or preferred limited liability company interests held by the Parent to
the extent necessary to enable the Parent to make such purchases of its common
or preferred Equity Interests;

(vi)    [intentionally omitted];

(vii)    the Parent, the Company and any of their Subsidiaries may make
distributions and Restricted Payments made pursuant to the terms of the
Distribution Agreement and the related transactions contemplated thereby;

(viii)    the Parent, the Company and any of their Subsidiaries may make
repurchases, retirement or other acquisition of Equity Interests in the Parent,
the Company or any Subsidiary pursuant to any employee or director equity or
stock option plan entered into in the ordinary course of business;

(ix)    the Parent or any of its Subsidiaries may honor any conversion request
by a holder of convertible Indebtedness and make cash payments in lieu of
fractional shares in connection with any such conversion;

(x)    the Company may make cash distributions to the Parent to the extent
necessary to enable the Parent to pay the Existing Parent Debt when due;

(xi)    the Company may make cash distributions to the Parent Entities in an
amount sufficient to pay costs and expenses of the Parent Entities in connection
with the maintenance of its legal existence and other activities in connection
with the ownership of its assets and liabilities not prohibited by the terms of
this Agreement and the other Loan Documents; and

 

-124-



--------------------------------------------------------------------------------

(xii)    the Company may make cash distributions to the Parent Entities in an
amount sufficient to permit the Parent Entities to repay any Indebtedness,
obligations and liabilities of the Parent Entities permitted to be incurred or
to exist by the terms of this Agreement.

If a Default or Event of Default exists or would exist after giving effect to
such Restricted Payment, Restricted Payments described in clauses (i), (iii),
(vii), (viii), (ix) and (xi) above may be made; provided that if a Default or
Event of Default with respect to Section 11.1.(a), (e) or (f) exists or would
exist after giving effect to such Restricted Payment, or if all or any portion
of the Obligations have been accelerated, the Parent and the Company may not
make any Restricted Payments.

(g)    Testing of Financial Covenants. The financial covenants set forth in
clauses (a)-(e) of this Section 10.1. shall apply at all times but, unless
otherwise expressly required pursuant to this Agreement and the other Loan
Documents, the Company shall in any event be obligated to report its compliance
therewith only at the end of each fiscal quarter or fiscal year, as applicable,
as provided in Section 9.3.

Section 10.2. Restrictions on Liens and Negative Pledges.

(a)    Eligible Property Liens; Equity Liens. The Company shall not, and shall
not permit any other Loan Party or any Subsidiary of any Loan Party to, create,
assume, incur, permit or suffer to exist any Lien on (i) any Equity Interest in
any Eligible Property Subsidiary (other than Permitted Equity Liens), (ii) any
Equity Interest in any Parent Entity (other than the Parent) or any Loan Party
(other than the Parent) that is not an Eligible Property Subsidiary (other than
Permitted Equity Liens and, to the extent constituting Liens, Permitted
JV/Mortgage Restrictions) or (iii) any Eligible Property (other than Permitted
Liens).

(b)    Eligible Property Negative Pledges. The Company shall not, and shall not
permit any other Loan Party or any Subsidiary of any Loan Party to, permit
(i) any Equity Interest in any Eligible Property Subsidiary or (ii) the Core
Hotel Property with respect to any Eligible Property, to be subject to a
Negative Pledge.

(c)    Liens and Negative Pledges Following Default. Without limiting the
restrictions set forth in clauses (a) and (b) above, if immediately prior to the
creation, assumption or incurrence of a Lien or Negative Pledge, or immediately
thereafter, a Default or Event of Default is or would be in existence (including
arising from non-compliance with any financial covenant pursuant to
Section 10.1.), the Company shall not, and shall not permit any other Loan Party
or any Subsidiary of any Loan Party to, create, assume or incur (i) any Lien on
any Equity Interests held by the Parent or any Subsidiary of the Parent (other
than Permitted Equity Liens and, to the extent constituting Liens, Permitted
JV/Mortgage Restrictions), (ii) any Lien on any property or assets (other than
Equity Interests) of the Parent or any Subsidiary of the Parent (other than
Permitted Liens) or (iii) any Negative Pledge in respect of any property or
assets of the Company or any Subsidiary of the Company (other than, to the
extent constituting a Negative Pledge, Permitted JV/Mortgage Restrictions with
respect to property or assets that constitute Equity Interests).

 

-125-



--------------------------------------------------------------------------------

Section 10.3. Restrictions on Intercompany Transfers.

The Company shall not, and shall not permit any other Loan Party or any other
Subsidiary to, create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any
Subsidiary of the Company (other than an Excluded Subsidiary or an Excluded
Foreign Subsidiary) to: (a) pay dividends or make any other distribution on any
of such Subsidiary’s capital stock or other equity interests owned by the
Company or any other Subsidiary; (b) pay any Indebtedness owed to the Company or
any other Subsidiary; (c) make loans or advances to the Company or any other
Subsidiary; or (d) transfer any of its property or assets to the Company or any
other Subsidiary; other than:

(i) with respect to clauses (a) – (d), those encumbrances or restrictions
(A) contained in any Loan Document, (B) constituting Permitted Sale
Restrictions, (C) those encumbrances or restrictions contained in any agreement
that evidences Unsecured Indebtedness containing encumbrances or restrictions on
the actions described above that are substantially similar to, or, taken as a
whole, not more restrictive than, those contained in the Loan Documents (as
determined in good faith by the Company), (D) relating to Indebtedness secured
by a Lien on assets that is not otherwise prohibited under Sections 10.2.(a),
(c)(i) or (c)(ii); provided that the encumbrances and restrictions apply only to
the Subsidiary or the assets that are the subject of such Lien, (E) contained in
the organizational documents or other agreements binding on or applicable to any
Excluded Subsidiary, Excluded Foreign Subsidiary or any Subsidiary that is not a
Wholly Owned Subsidiary (but only to the extent such encumbrance or restriction
covers any direct or indirect Equity Interest in such Subsidiary or the property
or assets of such Subsidiary), (F) imposed by Applicable Law, (G) contained in
an agreement that governs an Investment in, or other agreement binding on, an
Unconsolidated Affiliate (but only to the extent such encumbrance or restriction
applies to any direct or indirect Equity Interest in such Unconsolidated
Affiliate), (H) other than in respect of any Eligible Property Subsidiary,
Permitted JV/Mortgage Restrictions or (I) Permitted Transfer Restrictions, and

(ii) with respect to clauses (a) and (d), customary provisions restricting
assignment of any agreement, lease, license, permit or other contract entered
into by the Company or any of their Subsidiaries in the ordinary course of
business.

Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements.

The Company shall not, and shall not permit any other Loan Party or any other
Subsidiary to: (a) merge or consolidate; (b) liquidate, windup or dissolve
itself (or suffer any liquidation or dissolution) or (c) convey, sell, lease,
sublease, transfer or otherwise dispose of, in one transaction or a series of
transactions and whether effected pursuant to a Division or otherwise, assets,
or the capital stock of or other Equity Interests in any of its Subsidiaries
having a fair market value in excess of a Substantial Amount, whether now owned
or hereafter acquired; provided, however, that, subject to the restrictions set
forth in Section 8.17.:

(i)    the Parent or any Subsidiary of the Parent may enter into any transaction
of merger or consolidation with or into any other Subsidiary of the Parent or
any other Person; provided, however, that:

(A)    (1) immediately prior to entering into such transaction no Default or
Event of Default shall exist and (2) at the time of, and immediately thereafter

 

-126-



--------------------------------------------------------------------------------

and after giving effect to such transaction no Event of Default arising under
Section 11.1.(a), (e) or (f) shall have occurred and be continuing, nor, as the
result of the occurrence of any other Event of Default, have the Obligations
been accelerated pursuant to Section 11.2.;

(B)    in the case of any merger or consolidation involving (1) any Borrower,
such Borrower shall be the surviving entity; (2) the Parent (other than with any
Borrower or any Subsidiary Guarantor), the Parent shall be the surviving entity;
or (3) any Subsidiary Guarantor (other than with any Borrower), the surviving
entity shall be a Guarantor or shall become a Guarantor in accordance with the
applicable requirements of Section 8.14.; and

(C)    in the case of the entry into any transaction of merger or consolidation
with a Person other than the Parent or a Subsidiary of the Parent which
transaction or series of related transactions shall have a fair market value in
excess of a Substantial Amount, not later than the date on which such
transaction is entered into: (1) the Company shall have given the Administrative
Agent and the Lenders written notice of the entry into such transaction; and
(2) the Company shall have delivered to the Administrative Agent a Compliance
Certificate, calculated on a pro forma basis, evidencing the continued
compliance by the Loan Parties with the financial covenants contained in
Section 10.1., after giving effect to such transaction or series of
transactions; provided, however, that in the event that the obligation of the
Parent or any Subsidiary to consummate such transaction is subject to a
financing condition or the obtaining of the requisite approval of the Lenders
under this Agreement, the Compliance Certificate required by this clause
(2) shall not be required to be delivered until the date on which such
transaction is consummated;

(ii)    any Loan Party or any Subsidiary may convey, sell, lease, sublease or
otherwise transfer or dispose of, in one transaction or a series of related
transactions and whether effected pursuant to a Division or otherwise, its
assets, or the capital stock of or other Equity Interests in any of its
Subsidiaries to the Parent or any other Subsidiary of the Parent so long as
immediately prior to the taking of such action, and immediately thereafter and
after giving effect thereto, no Default or Event of Default is or would be in
existence; provided, that, in each case described in this Section 10.4.(ii), if
any Loan Party that is a limited liability company consummates a Division, each
Division Successor shall be required to comply with the obligations set forth in
Section 8.14.;

(iii)    any Loan Party or any other Subsidiary may convey, sell, lease,
sublease or otherwise transfer or dispose of, whether by one transaction or a
series of related transactions and whether effected pursuant to a Division or
otherwise, any assets, or capital stock of or other Equity Interests in its
Subsidiaries; provided that in the case of any such transaction or series of
related transactions involving assets, capital stock or other Equity Interests
having a fair market value in excess of the Substantial Amount

 

-127-



--------------------------------------------------------------------------------

being conveyed, sold, leased, subleased or otherwise transferred or disposed of
to any other Person that is not a Loan Party or a Subsidiary:

(A)     the Company shall have, not later than the date of such transaction or
series of related transactions, (1) given the Administrative Agent and the
Lenders written notice of such transaction or series of related transactions and
(2) delivered to the Administrative Agent a Compliance Certificate, calculated
on a pro forma basis, evidencing the continued compliance by the Loan Parties
with the financial covenants contained in Section 10.1., after giving effect to
such transaction or series of transactions; and

(B)    immediately prior to any such transaction or series of related
transactions, and immediately thereafter and after giving effect to such
transaction or series of related transactions, no Event of Default arising under
Section 11.1.(a), (e) or (f) shall have occurred and be continuing, nor, as the
result of the occurrence of any other Event of Default, have the Obligations
been accelerated pursuant to Section 11.2.;

(iv)    the Loan Parties and the other Subsidiaries may lease, sublease or
license their respective assets, as lessor, licensor or sublessor (as the case
may be), in the ordinary course of their business; and

(v)    any Subsidiary of the Company (other than an Eligible Property
Subsidiary) may liquidate, wind-up or dissolve itself (or suffer its liquidation
or dissolution) so long as immediately prior to the taking of such action, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence.

Section 10.5. Plans.

The Company shall not, and shall not permit any other Loan Party or, except as
would not reasonably be expected to (i) have a Material Adverse Effect or
(ii) result in the execution, delivery and performance of this Agreement or the
other Loan Documents or the Fee Letter, or the extensions of credit or
repayments of amounts hereunder or thereunder, constituting a non-exempt
“prohibited transaction” under ERISA or the Internal Revenue Code, any
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The Company shall not cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event would reasonably
be expected to have a Material Adverse Effect.

Section 10.6. Fiscal Year.

The Company shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Closing
Date.

 

-128-



--------------------------------------------------------------------------------

Section 10.7. Modifications of Organizational Documents.

(a)    The Company shall not, and shall not permit any other Loan Party or any
other Subsidiary to, amend, supplement, restate or otherwise modify its articles
of incorporation, declaration of trust, partnership agreement, certificate of
formation, operating agreement, by-laws or other organizational documents
without the prior written consent of the Administrative Agent if such amendment,
supplement, restatement or other modification (i) is adverse to the interests of
the Administrative Agent or the Lenders in any material respect or (ii) could
reasonably be expected to have a Material Adverse Effect. Notwithstanding the
foregoing, the Company may adopt the Restated Company Operating Agreement;
provided that substantially concurrently with the adoption thereof, the Company
shall (i) deliver or cause to be delivered a copy thereof duly certified by the
Secretary or Assistant Secretary of the Company and (ii) to the extent requested
by the Administrative Agent, deliver or cause to be delivered an opinion of
counsel to the Company, addressed to the Administrative Agent and the Lenders in
form and substance reasonably satisfactory to the Administrative Agent.

(b)    The Company shall not, and shall not permit, (i) the Parent to reorganize
under the laws of a foreign jurisdiction that is not the United States of
America, a State thereof or the District of Columbia, (ii) any Parent Entity
(other than the Parent) or the Company to convert, invert, reconstitute its
organizational form or otherwise reorganize as a Foreign Subsidiary or (iii) any
Subsidiary Borrower to convert, invert, reconstitute its organizational form or
otherwise reorganize as a Foreign Subsidiary organized under the laws of a
jurisdiction other than the jurisdiction of such Subsidiary Borrower’s formation
as of the date such Subsidiary Borrower became a Subsidiary Borrower hereunder.

Section 10.8. Transactions with Affiliates.

The Company shall not permit to exist or enter into, and shall not permit any
Loan Party or other Subsidiary to permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of any Loan Party or any Subsidiary
(other than the Parent, the Company, any other Loan Party or any Subsidiary),
except:

(a)    as set forth on Schedule 7.1.(s);

(b)    Restricted Payments permitted under Section 10.1.(f);

(c)    transactions permitted by Section 8.17.;

(d)    the Spin-Off Transactions;

(e)    amendments to the Distribution Agreement and/or the Ancillary Agreements
that are not adverse to the interests of the Administrative Agent or the Lenders
in any material respect or otherwise could reasonably be expected to have a
Material Adverse Effect;

 

-129-



--------------------------------------------------------------------------------

(f)    transactions upon fair and reasonable terms which are no less favorable
to the Company, such Subsidiary, or any Loan Party than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate; and

(g)    transactions constituting Investments by the Company or any Subsidiary in
any Unconsolidated Affiliate that are not otherwise prohibited under the Loan
Documents.

Notwithstanding the foregoing, no payments may be made with respect to any items
set forth on such Schedule 7.1.(s) if a Default or Event of Default exists or
would result therefrom.

Section 10.9. Environmental Matters.

The Company shall not, and shall not permit any other Loan Party or other
Subsidiary or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from the Properties in violation of any
Environmental Law or in a manner that could reasonably be expected to lead to
any environmental claim or pose a risk to human health, safety or the
environment, to the extent that any of the foregoing could reasonably be
expected to have a Material Adverse Effect. Nothing in this Section shall impose
any obligation or liability whatsoever on the Administrative Agent or any
Lender.

Section 10.10. Derivatives Contracts.

The Company shall not, and shall not permit any other Loan Party or other
Subsidiary to enter into or become obligated in respect of, Derivatives
Contracts, other than Derivatives Contracts entered into by the Parent, the
Company, any other Loan Party or other Subsidiary for a bona fide business
purpose to establish an effective hedge in respect of liabilities, commitments
or assets held or reasonably anticipated to be held by the Parent, the Company,
any other Loan Party or other Subsidiary.

ARTICLE XI. DEFAULT

Section 11.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a)    Default in Payment. (i) Any Borrower shall fail to pay when due under
this Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) the principal of any of the Loans, or
(ii) any Borrower or any Guarantor shall fail to pay interest on the Loans or
any of the other payment Obligations owing by any Borrower or any other
Guarantor under this Agreement, any other Loan Document or the Fee Letter,
within five (5) Business Days of the date when due.

 

-130-



--------------------------------------------------------------------------------

(b)    Default in Performance.

(i)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 8.1.(i) (with respect to any Loan Party or any Eligible Property
Subsidiary), Section 8.8.(b), Section 8.12. (with respect to the Parent),
Section 8.16. Section 9.4.(j) or Article X.;

(ii)    Any Parent Entity shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 8.17.(a), and such failure continues for five (5) Business Days
following the occurrence thereof without satisfying the requirements in
Section 8.17.(b);

(iii)    The Company shall fail to perform or observe any term, covenant,
condition or agreement contained in Section 9.1., 9.2., 9.3. or 9.4.(d) and such
failure shall continue for a period of five (5) Business Days after the earlier
of (x) the date upon which a Responsible Officer of the Company obtains
knowledge of such failure or (y) the date upon which the Company has received
written notice of such failure from the Administrative Agent; or

(iv)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section and such failure
shall continue for a period of thirty (30) days after the earlier of (x) the
date upon which a Responsible Officer of the Company obtains knowledge of such
failure or (y) the date upon which the Company has received written notice of
such failure from the Administrative Agent.

(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished by, or at the direction of, any
Loan Party to the Administrative Agent or any Lender, shall at any time prove to
have been incorrect or misleading, in any material respect when furnished or
made or deemed made.

(d)    Indebtedness Cross-Default. There shall occur (i) any default, event or
condition resulting in (or permitting the) acceleration, mandatory repurchase or
mandatory prepayment (other than as a result of (A) customary non-default
mandatory prepayment requirements resulting from asset sales, casualty events,
debt or equity issuances, extraordinary receipts or borrowing base limitations
and (B) any Indebtedness constituting convertible debt becoming due as a result
of the exercise by any holder thereof of conversion, exchange or similar rights
related to the value of the applicable Loan Party’s equity securities so long as
such Indebtedness is converted into or exchanged for Equity Interests (other
than Mandatorily Redeemable Stock)) of, or any failure to pay at maturity,
Indebtedness (other than the Obligations and Nonrecourse Indebtedness) of the
Parent, any Borrower, any Guarantor or any of their Subsidiaries, or any default
by the Parent, any Borrower, any Guarantor or any of their

 

-131-



--------------------------------------------------------------------------------

Subsidiaries in, or resulting in the payment of amounts in respect of
Derivatives Contracts, in excess of $75,000,000 individually or in the aggregate
or (ii) any default, event or condition resulting in the acceleration, mandatory
repurchase or mandatory prepayment (other than as a result of customary
non-default events, such as mandatory prepayments triggered by asset sales or
casualty events) of, or any failure to pay at maturity, Nonrecourse Indebtedness
of the Parent, any Borrower, any Guarantor or any of their Subsidiaries in a
principal amount at any time outstanding in excess of $250,000,000 individually
or in the aggregate.

(e)    Voluntary Bankruptcy Proceeding. Any Loan Party or any other Subsidiary
or Subsidiaries to which more than 5.0% of Total Asset Value individually or in
the aggregate is attributable shall: (i) commence a voluntary case under any
Debtor Relief Law; (ii) consent to, or fail to contest in a timely and
appropriate manner, any petition filed against it in an involuntary case under
any Debtor Relief Law or consent to any proceeding or action described in the
immediately following subsection (f); (iii) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (iv) admit in writing its
inability to pay its debts as they become due; (v) make a general assignment for
the benefit of creditors; (vi) make a conveyance fraudulent as to creditors
under any Applicable Law; or (vii) take any corporate, member, partnership or
other similar action for the purpose of effecting any of the foregoing.

(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Loan Party or any other Subsidiary or Subsidiaries to
which more than 5.0% of Total Asset Value individually or in the aggregate is
attributable in any court of competent jurisdiction seeking: (i) relief under
any Debtor Relief Law; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of sixty (60) consecutive calendar days, or an order
granting the relief requested in such case or proceeding (including, but not
limited to, an order for relief under any Debtor Relief Law) shall be entered.

(g)    Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or the Fee
Letter (except for (i) release of a Subsidiary Guarantor or Collateral pursuant
to Section 8.14. or 8.15., (ii) termination of the Commitments in accordance
with Section 2.13. and (iii) termination of any Loan Document in accordance with
its terms) or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or the Fee Letter or any Loan Document or
the Fee Letter shall cease to be in full force and effect (except as a result of
the express terms thereof).

(h)    Judgment. A judgment or order for the payment of money or other
non-monetary relief shall be entered against any Loan Party or any Subsidiary by
any court or other tribunal and (i) such judgment or order shall continue for a
period of sixty (60) days without being paid, stayed or dismissed through
appropriate appellate proceedings and (ii) either

 

-132-



--------------------------------------------------------------------------------

(A) the amount (other than amounts covered by insurance for which coverage has
not been denied in writing by the applicable insurance carrier) exceeds,
(x) individually or together with all other such unsatisfied judgments or orders
entered against the Loan Parties and the Eligible Property Subsidiaries,
$75,000,000 or (y) solely to the extent in relation to any Subsidiary having any
obligations in respect of Nonrecourse Indebtedness, individually or together
with all other such unsatisfied judgments or orders entered against other
Subsidiaries, $250,000,000 or (B) in the case of an injunction or other
non-monetary relief, such injunction, judgment or order could reasonably be
expected to have a Material Adverse Effect.

(i)    ERISA. Except to the extent constituting Hilton/HGV Retained Liabilities
retained, assumed or indemnified by Hilton or HGV pursuant to the Distribution
Agreement or the Ancillary Agreements to the extent such retention, assumption
or indemnification of such Hilton/HGV Retained Liabilities by Hilton, HGV or
their respective Affiliates (other than the Parent and its Subsidiaries) shall
not be subject to dispute for a period greater than 45 days following the
receipt of a written notice of an Agreement Dispute pursuant to Article IX of
the Distribution Agreement or otherwise determined to be unenforceable:

(i)    any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to the ERISA Group aggregating in excess of
$10,000,000; or

(ii)    the aggregate “benefit obligation” of all Plans exceeds the “fair market
value of plan assets” for such Plans by more than $10,000,000, all as
determined, and with such terms defined, in accordance with FASB ASC 715.

(j)    Collateral Documents. Any Collateral Document shall for any reason fail
to create a valid and perfected security interest in any portion of the
Collateral purported to be covered thereby, with the priority required by the
applicable Collateral Document, except as (i) permitted by the terms of any Loan
Document or (ii) as a result of the release of such security interest in
accordance with the terms of any Loan Document.

(k)    Change of Control/Change in Management.

(i)    During any period of twelve (12) consecutive months ending on each
anniversary of the Closing Date, individuals who at the beginning of any such
12-month period constituted the Board of Directors of the Parent (together with
any new directors whose election by such Board or whose nomination for election
by the shareholders of the Parent was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Parent then in office;

(ii)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all

 

-133-



--------------------------------------------------------------------------------

securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35% of the total voting power of the then outstanding
voting stock of the Parent;

(iii)    The Parent shall cease to own and control, directly or indirectly,
greater than 50% of the outstanding Equity Interests of the Company;

(iv)    The Parent or a Wholly Owned Subsidiary of the Parent shall cease to
either (x) be the sole managing member of the Company or (y) have the sole and
exclusive power to exercise all management and control over the Company;

(v)    The Company shall cease to own and control, directly or indirectly, 100%
of the outstanding Equity Interests of PK Domestic LLC or any other Borrower (in
each case, other than Acceptable Preferred Equity Interests); or

(vi)    The occurrence of any “change of control” or similar event under any
Indebtedness (other than Nonrecourse Indebtedness) of the Parent or any of its
Subsidiaries with an aggregate principal amount of $75,000,000 or more which
results in a default under such Indebtedness beyond the period of grace (if any)
or any declaration of such Indebtedness to be due and payable prior to the
scheduled maturity thereof.

Notwithstanding the foregoing provisions of this Section 11.1., in the event of
a Default or Event of Default arising as a result of the inclusion of any Hotel
Property as an Eligible Property at any particular time of reference, if such
Default or Event of Default is capable of being cured solely by the exclusion of
such Hotel Property as an Eligible Property, the Company shall be permitted a
period not to exceed fifteen (15) days from the earlier of (x) the date upon
which a Responsible Officer of the Company obtains knowledge of such Default or
Event of Default (as applicable) or (y) the date upon which the Company has
received written notice of such Default or Event of Default from the
Administrative Agent, to exclude such Hotel Property as an Eligible Property by
delivering to the Administrative Agent each of the following: (1) written notice
thereof and (2) a Compliance Certificate, prepared for each fiscal period in
which such Hotel Property was included as an Eligible Property but was not in
fact an Eligible Property, evidencing compliance with the financial covenants
set forth in Section 10.1. for such period, excluding such Hotel Property as an
Eligible Property, as applicable.

Section 11.2. Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a)    Acceleration; Termination of Facilities.

(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 11.1.(e) or 11.1.(f), (1) (A) the principal of, and all accrued
interest on, the Loans and the Notes at the time outstanding and (B) all of the
other Obligations of the Borrowers, including, but not limited to, the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents or the Fee Letter shall become
immediately and automatically due and

 

-134-



--------------------------------------------------------------------------------

payable by each Borrower without presentment, demand, protest, or other notice
of any kind, all of which are expressly waived by such Borrower on behalf of
itself and the other Loan Parties, and (2) the Commitments and the obligation of
the Lenders to make Loans hereunder shall all immediately and automatically
terminate.

(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, with the consent of the Requisite Lenders, and shall, at the
direction of the Requisite Lenders: (1) declare (A) the principal of, and
accrued interest on, the Loans and the Notes at the time outstanding and (B) all
of the other Obligations, including, but not limited to, the other amounts owed
to the Lenders and the Administrative Agent under this Agreement, the Notes or
any of the other Loan Documents or the Fee Letter to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by each Borrower on behalf of itself and the other Loan
Parties, and (2) terminate the Commitments and the obligation of the Lenders to
make Loans hereunder.

(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Company and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the property and/or the business
operations of the Company and its Subsidiaries and to exercise such power as the
court shall confer upon such receiver.

(e)    Remedies in Respect of Specified Derivatives Contracts and Specified Cash
Management Agreements. Notwithstanding any other provision of this Agreement or
other Loan Document, each Specified Derivatives Provider and Specified Cash
Management Bank shall have the right, with prompt notice to the Administrative
Agent, but without the approval or consent of or other action by the
Administrative Agent or the Lenders, to take any action or avail itself of any
remedies available to such Specified Derivatives Provider under any Specified
Derivatives Contract or to such Specified Cash Management Bank under any
Specified Cash Management Agreement.

Notwithstanding anything to the contrary contained herein, except with respect
to an Event of Default under Section 11.1.(e) (solely with respect to the Parent
and the Borrowers) or Section 11.1.(f) (solely with respect to the Parent and
the Borrowers), no Lender shall cancel or terminate any of its Commitments prior
to the Funding Date.

 

-135-



--------------------------------------------------------------------------------

Section 11.3. Marshaling; Payments Set Aside.

No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations. To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Guaranteed Obligations or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

Section 11.4. Allocation of Proceeds.

(a)    [Intentionally Omitted]

(b)    If an Event of Default exists and maturity of any of the Obligations has
been accelerated, all payments received by the Administrative Agent under any of
the Loan Documents (or by any Lender as the result of the exercise of rights
under Section 13.4.), in respect of any Guaranteed Obligations shall be applied
in the following order and priority:

First, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause
payable to them;

Third, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause payable to them;

Fourth, to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans and payment obligations then owing under Specified
Derivatives Contracts and Specified Cash Management Agreements, ratably among
the Lenders, the Specified Derivatives Providers and the Specified Cash
Management Banks in proportion to the respective amounts described in this
clause payable to them; and

Fifth, the balance, if any, after all of the Guaranteed Obligations have been
paid in full in cash, to the Company or as otherwise required by Applicable Law.

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts and Specified Cash Management Agreements shall be excluded
from the application

 

-136-



--------------------------------------------------------------------------------

described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Specified Derivatives Provider or Specified
Cash Management Bank, as the case may be. Each Specified Derivatives Provider or
Specified Cash Management Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article XII. for itself and its Affiliates as if a
“Lender” party hereto.

Section 11.5. [INTENTIONALLY OMITTED]

Section 11.6. [INTENTIONALLY OMITTED]

Section 11.7. Performance by Administrative Agent.

If any Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to such Borrower, and in the case of a Borrower other than the
Company, with a copy to the Company, perform or attempt to perform such
covenant, duty or agreement on behalf of such Borrower or such other Loan Party
after the expiration of any cure or grace periods set forth herein. In such
event, such Borrower shall, at the request of the Administrative Agent, promptly
pay any amount reasonably expended by the Administrative Agent in such
performance or attempted performance to the Administrative Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall have any liability or responsibility
whatsoever for the performance of any obligation of the Borrowers under this
Agreement or any other Loan Document.

Section 11.8. Rights Cumulative.

(a)    Generally. The rights and remedies of the Administrative Agent and the
Lenders under this Agreement and each of the other Loan Documents, of the
Specified Derivatives Providers under the Specified Derivatives Contracts and of
the Specified Cash Management Banks under the Specified Cash Management
Agreements shall be cumulative and not exclusive of any rights or remedies which
any of them may otherwise have under Applicable Law. In exercising their
respective rights and remedies the Administrative Agent, the Lenders, the
Specified Derivatives Providers and the Specified Cash Management Banks may be
selective and no failure or delay by any such Lender Party in exercising any
right shall operate as a waiver of it, nor shall any single or partial exercise
of any power or right preclude its other or further exercise or the exercise of
any other power or right.

(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent

 

-137-



--------------------------------------------------------------------------------

in accordance with Article XI. for the benefit of all the Lenders; provided that
the foregoing shall not prohibit (i) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(ii) any Specified Derivatives Provider or Specified Cash Management Bank from
exercising the rights and remedies that inure to its benefit under any Specified
Derivatives Contract or Specified Cash Management Agreement, as applicable,
(iii) any Lender from exercising setoff rights in accordance with Section 13.4.
(subject to the terms of Section 3.3.), or (iv) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (x) the
Requisite Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Article XI. and (y) in addition to the matters set forth in
clauses (ii), (iii) and (iv) of the preceding proviso and subject to
Section 3.3., any Lender may, with the consent of the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Requisite
Lenders.

ARTICLE XII. THE ADMINISTRATIVE AGENT

Section 12.1. Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article IX. that the Borrowers
are not otherwise required to deliver directly to the Lenders. The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by any
Borrower, any Loan Party or any other Affiliate of the Company, pursuant to this

 

-138-



--------------------------------------------------------------------------------

Agreement or any other Loan Document not already delivered to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders. The Lenders hereby authorize the
Administrative Agent to release any Guarantor from the Guaranty (i) in the case
of a Subsidiary Guarantor, upon satisfaction of the conditions to release set
forth in Section 8.14. or Section 8.15.; (ii) if approved, authorized or
ratified in writing by the Requisite Lenders or all of the Lenders hereunder, as
the required under the circumstances; or (iii) on the then latest Maturity Date.
In connection with any such release of a Guarantor pursuant to the preceding
sentence, the Administrative Agent shall (and is hereby irrevocably authorized
by each Lender to) execute and deliver to any Loan Party, at such Loan Party’s
expense, all documents that such Loan Party shall reasonably request to evidence
such termination or release (any execution and delivery of such documents being
without recourse to or warranty by the Administrative Agent).

Section 12.2. Bank of America as Lender.

Bank of America shall have the same rights and powers as a Lender, a Specified
Derivatives Provider or a Specified Cash Management Bank, as the case may be,
under this Agreement, any other Loan Document, any Specified Derivatives
Contract or any Specified Cash Management Agreement, as the case may be, as any
other Lender, Specified Derivatives Provider or any Specified Cash Management
Bank and may exercise the same as though it were not the Administrative Agent;
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated,
include Bank of America in each case in its individual capacity. Bank of America
and its Affiliates may each accept deposits from, maintain deposits or credit
balances for, invest in, lend money to, act as trustee under indentures of,
serve as financial advisor to, and generally engage in any kind of business with
the Borrowers, any other Loan Party or any other Affiliate thereof as if it were
any other bank and without any duty to account therefor to the other Lenders,
any Specified Derivatives Providers or any Specified Cash Management Banks.
Further, the Administrative Agent and any Affiliate may accept fees and other
consideration from the Loan Parties for services in connection with this
Agreement, any Specified Derivatives Contract or any Specified Cash Management
Agreement, or otherwise without having to account

 

-139-



--------------------------------------------------------------------------------

for the same to the other Lenders, any Specified Derivatives Providers or any
Specified Cash Management Banks. The Lenders acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
the Company, other Loan Parties, other Subsidiaries and other Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Person) and acknowledge that the Administrative Agent shall be
under no obligation to provide such information to them.

Section 12.3. Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved and (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
the Administrative Agent by the Borrowers in respect of the matter or issue to
be resolved.

Section 12.4. Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or a Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

Section 12.5. Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence, bad faith or willful misconduct in connection with its duties
expressly set forth herein or therein as determined by a court of competent
jurisdiction in a final non-appealable judgment. Without limiting the generality
of the foregoing, the Administrative Agent may consult with legal counsel
(including its own counsel or counsel for the Borrowers or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither the Administrative Agent nor any of its Related Parties: (a) makes any
warranty or representation to any Lender or any other Person or shall be
responsible to any Lender or any other Person for any

 

-140-



--------------------------------------------------------------------------------

statement, warranty or representation made or deemed made by any Borrower, any
other Loan Party or any other Person in or in connection with this Agreement or
any other Loan Document; (b) shall have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of any Borrower
or other Persons or inspect the property, books or records of any Borrower or
any other Person; (c) shall be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any collateral covered thereby or the perfection or priority
of any Lien in favor of the Administrative Agent on behalf of the Lenders in any
such collateral; (d) shall have any liability in respect of any recitals,
statements, certifications, representations or warranties contained in any of
the Loan Documents or any other document, instrument, agreement, certificate or
statement delivered in connection therewith; and (e) shall incur any liability
under or in respect of this Agreement or any other Loan Document by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telephone, telecopy or electronic mail) believed by it to be genuine and signed,
sent or given by the proper party or parties. The Administrative Agent may
execute any of its duties under the Loan Documents by or through agents,
employees or attorneys-in-fact and shall not be responsible for the negligence
or misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence, bad faith or willful misconduct in the selection of such agent
or attorney-in-fact as determined by a court of competent jurisdiction in a
final non-appealable judgment.

Section 12.6. Reimbursement by Lenders.

To the extent that the Borrowers for any reason fail to indefeasibly pay any
amount required under Section 13.2. or Section 13.10. to be paid by them to the
Administrative Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
respective Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time, or if the Total Credit Exposure has
been reduced to zero, then based on such Lender’s share of the Total Credit
Exposure immediately prior to such reduction) of such unpaid amount (including
any such unpaid amount in respect of a claim asserted by such Lender); provided,
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity. The agreements in this
Section 12.6. shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents and the termination of this
Agreement. If the Borrowers shall reimburse the Administrative Agent for any
such unreimbursed expense or indemnity payment following payment by any Lender
to the Administrative Agent in respect of such unreimbursed expense or indemnity
payment pursuant to this Section 12.6., the Administrative Agent shall share
such reimbursement on a ratable basis with each Lender making any such payment.

 

-141-



--------------------------------------------------------------------------------

Section 12.7. Lender Credit Decision, Etc.

Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to such Lender and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Borrowers, any other
Loan Party or any other Subsidiary or Affiliate, shall be deemed to constitute
any such representation or warranty by the Administrative Agent to any Lender.
Each of the Lenders acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transaction
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Company, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Company, the other Loan Parties, the other Subsidiaries and other
Persons, its review of the Loan Documents, the legal opinions required to be
delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each of the Lenders also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective Related Parties, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrowers or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrowers, any other Loan Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent under this Agreement or any of the
other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrowers, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties. Each of the Lenders acknowledges that the Administrative
Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Administrative Agent and is not
acting as counsel to any Lender.

Section 12.8. Successor Administrative Agent.

The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Company. The Administrative Agent may be removed as Administrative Agent by all
of the Lenders (other than the Lender then acting as Administrative Agent) and,
provided no Default or Event of Default exists, the Company, upon 30 days’ prior
written notice if the Administrative Agent (i) is found by a court of competent
jurisdiction in a final, non-appealable judgment to have committed gross
negligence or willful misconduct in the course of performing its duties
hereunder or (ii) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding

 

-142-



--------------------------------------------------------------------------------

or appointment. Upon any such resignation or removal, the Requisite Lenders
shall have the right to appoint a successor Administrative Agent which
appointment shall, provided no Default or Event of Default exists, be subject to
the Company’s approval, which approval shall not be unreasonably withheld or
delayed. If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within thirty (30) days after the current Administrative Agent’s
giving of notice of resignation, then the current Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
a Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee; provided that if the Administrative Agent shall notify the
Company and the Lenders that no Lender has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender directly, until such
time as a successor Administrative Agent has been appointed as provided for
above in this Section; provided, further, that such Lenders so acting directly
shall be and be deemed to be protected by all indemnities and other provisions
herein for the benefit and protection of the Administrative Agent as if each
such Lender were itself the Administrative Agent. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. After any
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XII. shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Company and each Lender
prior written notice.

Section 12.9. Titled Agents.

The Syndication Agent, in such capacity, assumes no responsibility or obligation
hereunder, including, without limitation, for servicing, enforcement or
collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders. The title given to the Syndication Agent is solely honorific and imply
no fiduciary responsibility on the part of the Syndication Agent to the
Administrative Agent, any Lender, any Borrower or any other Loan Party and the
use of such title does not impose on the Syndication Agent any duties or
obligations greater than those of any other Lender or entitle the Syndication
Agent to any rights other than those to which any Lender is entitled.

Section 12.10. Specified Derivatives Contracts and Specified Cash Management
Agreements.

No Specified Derivatives Provider or Specified Cash Management Bank that obtains
the benefits of Section 11.4. by virtue of the provisions hereof or of any Loan
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or

 

-143-



--------------------------------------------------------------------------------

under any other Loan Document or otherwise in respect of any Loan Document other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XII. to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Derivatives Contracts and Specified Cash Management
Agreements unless the Administrative Agent has received written notice of such
Specified Derivatives Contracts and Specified Cash Management Agreements,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Specified Derivatives Provider or Specified Cash
Management Bank, as the case may be.

Section 12.11. Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrowers or any other Loan Party, that
at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 

-144-



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrowers or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

Section 12.12. Administrative Agent May File Proofs of Claim; Credit Bidding.

(a)    In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 3.5., 13.2. and 13.10.) allowed in such
judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.5., 13.2. and 13.10.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

-145-



--------------------------------------------------------------------------------

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Requisite Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any Applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Requisite
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Requisite Lenders contained in
Section 13.7.(b)), (iii) the Administrative Agent shall be authorized to assign
the relevant Obligations to any such acquisition vehicle pro rata by the
Lenders, as a result of which each of the Lenders shall be deemed to have
received a pro rata portion of any Equity Interests and/or debt instruments
issued by such an acquisition vehicle on account of the assignment of the
Obligations to be credit bid, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

 

-146-



--------------------------------------------------------------------------------

ARTICLE XIII. MISCELLANEOUS

Section 13.1. Notices.

(a)    Unless otherwise provided herein (including, without limitation, as
provided in Section 9.5.), communications provided for hereunder shall be in
writing and shall be mailed, telecopied, or delivered as follows:

If to the Parent, Company, Borrower Representative or PK Domestic LLC:

c/o Park Hotels & Resorts Inc.

1775 Tysons Blvd., 7th Floor

McLean, VA 22102

Attn: General Counsel’s Office

Telecopier:     (703) 893-1057

Telephone:     (571) 302-5757

If to the Parent, Company, Borrower Representative or PK Domestic LLC, with a
copy to:

Hogan Lovells US LLP

555 Thirteenth Street NW

Washington, D.C. 20004

Attn: Gordon Wilson

Telecopier:     (202) 637-5910

Telephone:     (202) 637-5711

If to the Administrative Agent:

Bank of America, N.A.

Building C

2380 Performance Drive

Richardson, TX 75082

Attn: Taelitha Bonds-Harris

Telecopier:     (214) 290-9644

Telephone:     (214) 209-3408

with a copy to:

Bank of America, N.A.

901 Main Street, 64th floor

Dallas, TX 75202

Attn: Suzanne Eaddy Pickett

Telecopier:     (214) 209-0995

Telephone:     (214) 209-0936

 

-147-



--------------------------------------------------------------------------------

If to the Administrative Agent under Article II:

Bank of America, N.A.

Gateway Village-900 Building

900 W Trade Street

Charlotte, NC 28255-0001

Attn: Patricia Santos

Telecopier:     (980) 387-3794

Telephone:     (704) 625-4200

If to any other Lender:

To such Lender’s address or telecopy number as set forth in its Administrative
Questionnaire or as to each party at such other address as shall be designated
by such party in a written notice to the other parties delivered in compliance
with this Section; provided, a Lender shall only be required to give notice of
any such other address to the Administrative Agent and the Company. All such
notices and other communications shall be effective (i) if mailed, upon the
first to occur of receipt or the expiration of three (3) days after the deposit
in the United States Postal Service mail, postage prepaid and addressed to the
address of the Company or the Administrative Agent and Lenders at the addresses
specified; (ii) if telecopied, when transmitted; (iii) if hand delivered or sent
by overnight courier, when delivered; or (iv) if delivered in accordance with
Section 9.5. to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II. shall be effective only when actually received. None of
the Administrative Agent or any Lender shall incur any liability to any Loan
Party (nor shall the Administrative Agent incur any liability to the Lenders)
for acting upon any telephonic notice referred to in this Agreement which the
Administrative Agent or such Lender, as the case may be, believes in good faith
to have been given by a Person authorized to deliver such notice or for
otherwise acting in good faith hereunder. Failure of a Person designated to
receive a copy of a notice to receive such copy shall not affect the validity of
notice properly given to another Person.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet

 

-148-



--------------------------------------------------------------------------------

or intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(b)    Each Loan Party party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 13.1.(a). Each
Subsidiary Borrower irrevocably designates and appoints the Company, as its
authorized agent, to accept and acknowledge on its behalf, service of any and
all process which may be served in any suit, action or proceeding of the nature
referred to in Section 13.5.(b) in any federal or New York State court sitting
in New York City. The Company hereby represents, warrants and confirms that the
Company has agreed to accept such appointment (and any similar appointment by a
Subsidiary Guarantor which is a Foreign Subsidiary). Said designation and
appointment shall be irrevocable by each such Subsidiary Borrower until all
Loans, interest thereon and all other amounts payable by such Subsidiary
Borrower hereunder and under the other Loan Documents shall have been paid in
full in accordance with the provisions hereof and thereof and such Subsidiary
Borrower shall have been terminated as a Borrower hereunder pursuant to
Section 2.21. Each Subsidiary Borrower hereby consents to process being served
in any suit, action or proceeding of the nature referred to in Section 13.5.(b)
in any federal or New York State court sitting in New York City by service of
process upon the Company as provided in this Section 13.1.(b); provided that, to
the extent lawful and possible, notice of said service upon such agent shall be
mailed by registered or certified air mail, postage prepaid, return receipt
requested, to the Company and (if applicable to) such Subsidiary Borrower at its
address set forth in the Borrowing Subsidiary Agreement to which it is a party
or to any other address of which such Subsidiary Borrower shall have given
written notice to the Administrative Agent (with a copy thereof to the Company).
Each Subsidiary Borrower irrevocably waives, to the fullest extent permitted by
law, all claim of error by reason of any such service in such manner and agrees
that such service shall be deemed in every respect effective service of process
upon such Subsidiary Borrower in any such suit, action or proceeding and shall,
to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to such Subsidiary Borrower. To the
extent any Subsidiary Borrower has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether from service or
notice, attachment prior to judgment, attachment in aid of execution of a
judgment, execution or otherwise), each Subsidiary Borrower hereby irrevocably
waives such immunity in respect of its obligations under the Loan Documents.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.

Section 13.2. Expenses.

The Borrowers agree (a) to pay or reimburse the Administrative Agent and the
Arrangers for all of its and their reasonable and documented out-of-pocket costs
and expenses incurred in connection with the preparation, negotiation and
execution of, and any amendment, supplement or modification to, any of the Loan
Documents (including, without limitation, in respect of any

 

-149-



--------------------------------------------------------------------------------

notice given by the Borrower Representative under Section 2.17.(a), whether or
not the requested increase is actually effected), and the consummation of the
transactions contemplated thereby, including the reasonable and documented
out-of-pocket fees, disbursements and other charges of counsel to the
Administrative Agent and all reasonable and documented out-of-pocket costs and
expenses of the Administrative Agent in connection with the use of IntraLinks,
SyndTrak or other similar information transmission systems in connection with
the Loan Documents and of the Administrative Agent in connection with the review
of Properties for inclusion in the calculation of Unencumbered Asset Value,
including the reasonable and documented out-of-pocket fees, disbursements and
other charges of counsel to the Administrative Agent relating to all such
activities, (b) [intentionally omitted], (c) to pay or reimburse the
Administrative Agent and the Lenders for all their costs and expenses incurred
in connection with the enforcement or preservation of any rights under the Loan
Documents and the Fee Letter, including the reasonable and documented
out-of-pocket fees, disbursements and other charges of their respective counsel
and (d) to the extent not already covered by any of the preceding subsections,
to pay or reimburse the fees and disbursements of counsel to the Administrative
Agent, any Arranger and any Lender incurred in connection with the
representation of the Administrative Agent or such Lender in any matter relating
to or arising out of any bankruptcy or other proceeding of the type described in
Sections 11.1.(e) or 11.1.(f), including, without limitation, (i) any motion for
relief from any stay or similar order, (ii) the negotiation, preparation,
execution and delivery of any document relating to the Obligations and (iii) the
negotiation and preparation of any debtor in possession financing or any plan of
reorganization of any Borrower or any other Loan Party, whether proposed by such
Borrower, such Loan Party, the Lenders or any other Person, and whether such
fees and expenses are incurred prior to, during or after the commencement of
such proceeding or the confirmation or conclusion of any such proceeding.
Notwithstanding the foregoing, the obligation to reimburse the Arrangers and the
Lenders for fees and expenses of counsel in connection with the matters
described in clauses (a), (c) and (d) above shall be limited to the reasonable
and documented out-of-pocket fees, disbursements and other charges of one
counsel to the Administrative Agent, the Arrangers and the Lenders and, if
reasonably necessary, a single local counsel for the Administrative Agent and
the Lenders in each relevant jurisdiction and with respect to each relevant
specialty, and in the case of an actual or perceived conflict of interest, one
additional counsel in each relevant jurisdiction to the affected Lender Party
similarly situated. All reimbursement obligations pursuant to this Section 13.2.
shall be due and payable not later than fifteen (15) Business Days following
receipt of a reasonably detailed invoice therefor.

Section 13.3. Stamp and Intangible Taxes.

The Company shall pay any and all stamp, excise, intangible, registration and
similar taxes or governmental charges and shall indemnify the Administrative
Agent and each Lender against any and all liabilities with respect to or
resulting from any delay in the payment or omission to pay any such taxes or
charges, which may be payable or determined to be payable in connection with the
execution, delivery, recording, performance or enforcement of this Agreement,
the Notes and any of the other Loan Documents, the amendment, supplement,
modification or waiver of or consent under this Agreement, the Notes or any of
the other Loan Documents or the perfection of any rights or Liens under this
Agreement, the Notes or any of the other Loan Documents.

 

-150-



--------------------------------------------------------------------------------

Section 13.4. Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Administrative Agent, each Lender and each Participant is hereby authorized by
the Company, at any time or from time to time while an Event of Default exists,
without prior notice to the Parent, any Borrower, any other Loan Party or any
other Person, any such notice being hereby expressly waived, but in the case of
a Lender or a Participant subject to receipt of the prior written consent of the
Administrative Agent and the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, such Lender,
such Participant or any Affiliate of the Administrative Agent or such Lender, to
or for the credit or the account of any Borrower or any Subsidiary Guarantor
against and on account of any of the Obligations, irrespective of whether or not
any or all of the Loans and all other Obligations have been declared to be, or
have otherwise become, due and payable as permitted by Section 11.2., and
although such Obligations shall be contingent or unmatured. Notwithstanding
anything to the contrary in this Section, if any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 3.9. and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Promptly following any such
set-off, the Administrative Agent shall use commercially reasonable efforts to
notify the Company thereof and of the application of such set-off, provided that
the failure to give such notice shall not invalidate such set-off or the
application thereof.

Section 13.5. Litigation; Jurisdiction; Other Matters; Waivers.

(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE PARENT, ANY BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS
WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT
IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE PARENT AND
EACH BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY
BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE
NOTES OR ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR IN CONNECTION WITH ANY
COLLATERAL OR ANY LIEN CREATED HEREUNDER OF THEREUNDER OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT, ANY
BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE
ARISING OUT OF THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR THE FEE
LETTER OR IN CONNECTION WITH ANY COLLATERAL OR ANY LIEN CREATED HEREUNDER OR
THEREUNDER.

 

-151-



--------------------------------------------------------------------------------

(b)    EACH OF THE PARENT, EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK OR, AT THE OPTION OF THE ADMINISTRATIVE AGENT, ANY STATE COURT LOCATED
IN NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE
ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE PARENT, ANY BORROWER, THE
ADMINISTRATIVE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO
THIS AGREEMENT AND THE LOANS, THE NOTES OR ANY OTHER LOAN DOCUMENT OR THE FEE
LETTER OR TO ANY MATTER ARISING HEREFROM OR THEREFROM OR ANY COLLATERAL. THE
PARENT, EACH BORROWER AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS. EACH OF THE PARENT AND EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES
THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE
MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO IT AT ITS ADDRESS FOR NOTICES
PROVIDED FOR HEREIN. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE
AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.

(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.

Section 13.6. Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that none of the
Parent, the Company, any Borrower or any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent and
each Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations

 

-152-



--------------------------------------------------------------------------------

hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section 13.6. or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (e) of this Section 13.6. (and, subject to the last
sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section 13.6. and, to the extent expressly contemplated hereby, the Related
Parties of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement. The parties hereby
agree that BofA Securities in its capacity as Lead Arranger and sole bookrunner
may, without notice to the Borrowers, assign its rights and obligations in such
capacities under this Agreement to any other registered broker–dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement.

(b)    Assignments by Lenders. Subject to sub-clause (viii) below, any Lender
may at any time assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Tranche A-1 Commitment, its Tranche A-2 Commitment, its Incremental TL
Commitments and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of an
assigning Tranche A-1 Lender’s Tranche A-1 Commitment and/or the Tranche A-1
Loans at the time owing to it, or in the case of an assignment of the entire
remaining amount of an assigning Tranche A-2 Lender’s Tranche A-2 Commitment
and/or the Tranche A-2 Loans at the time owing to it, or in the case of an
assignment of the entire remaining amount of an assigning Incremental TL
Lender’s Incremental TL Commitment and/or the Incremental Tranche Loans at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Tranche A-1 Commitment (which for this purpose
includes Tranche A-1 Loans outstanding thereunder) or, if the applicable Tranche
A-1 Commitment is not then in effect, the principal outstanding balance of the
Tranche A-1 Term Loans, the aggregate amount of the Tranche A-2 Commitment
(which for this purpose includes Tranche A-2 Loans outstanding thereunder) or,
if the applicable Tranche A-2 Commitment is not then in effect, the principal
outstanding balance of the Tranche A-2 Term Loans, and the aggregate amount of
the Increment TL Commitment (which for this purpose includes Incremental Tranche
Loans outstanding thereunder) or, if the applicable

 

-153-



--------------------------------------------------------------------------------

Incremental TL Commitment is not then in effect, the principal outstanding
balance of the Incremental Tranche Loans, as the case may be, of the assigning
Lender subject to each such assignment (in each case, determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $10,000,000, unless
each of the Administrative Agent and, so long as no Event of Default pursuant to
Section 11.1.(a), 11.1.(e) or 11.1.(f) shall exist, and subject to clause
(iii)(A)(z) below, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that if, after giving
effect to such assignment, the amount of the Tranche A-1 Commitment (which for
this purpose includes Tranche A-1 Loans outstanding thereunder) or, if the
applicable Tranche A-1 Commitment is not then in effect, the principal
outstanding balance of the Tranche A-1 Term Loans, the amount of the Tranche A-2
Commitment (which for this purpose includes Tranche A-2 Loans outstanding
thereunder) or, if the applicable Tranche A-2 Commitment is not then in effect,
the principal outstanding balance of the Tranche A-2 Term Loans, and the amount
of the Increment TL Commitment (which for this purpose includes Incremental
Tranche Loans outstanding thereunder) or, if the applicable Incremental TL
Commitment is not then in effect, the principal outstanding balance of the
Incremental Tranche Loans, as the case may be, held by such assigning Lender
would be less than $10,000,000, then such assigning Lender shall assign the
entire amount of its Tranche A-1 Commitment, Tranche A-2 Commitment, Increment
TL Commitment and the related Loans at the time owing to it.

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Type of Loan or Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Tranches
on a non-rata basis.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:

(A)    the consent of the Borrower Representative (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default pursuant to Section 11.1.(a), 11.1.(e) or 11.1.(f) shall exist at the
time of such assignment, or (y) such assignment is to a Lender, an Affiliate of
a Lender or an Approved Fund; provided that the Borrower Representative shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof; and

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of assignments to a Person that is not already a Lender, an Affiliate of such a
Lender or an Approved Fund with respect to such a Lender.

 

-154-



--------------------------------------------------------------------------------

(iv)    Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 (or $7,500 (or such
lesser amount as the Administrative Agent may agree, such lesser amount not to
be less than $4,500 in any event) in the event that such transferor Lender is a
Defaulting Lender) for each assignment (which fee the Administrative Agent may,
in its sole discretion, elect to waive), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. If requested by the transferor Lender or the assignee, upon the
consummation of any assignment, the transferor Lender, the Administrative Agent,
and the Borrower Representative shall make appropriate arrangements so that
(i) to the extent requested by the assignee or transferor Lender, new Notes are
issued to the assignee and such transferor Lender, as appropriate and (ii) any
Notes held by the transferor Lender are promptly returned to the Borrower
Representative for cancellation (and, to the extent not so returned, the
Borrowers shall be entitled to receive a customary indemnity agreement of the
type described in Section 2.12.(c)(ii)(A) from such transferor Lender).

(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of the Company’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person.

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower Representative and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

-155-



--------------------------------------------------------------------------------

(viii)    No Assignments. Notwithstanding anything to the contrary contained in
this Agreement, no Lender (other than Bank of America) may assign or conduct any
secondary sale of its Commitments on or prior to the Funding Date, and
thereafter may not transfer, assign or sell any of its Commitments until the
earlier of (i) the ninetieth (90th) day following the Closing Date and (ii) such
other date that the primary syndication of the Commitments is completed (as
determined by the Lead Arranger); provided, however, that (x) any assignments by
Bank of America during the foregoing period shall be subject to
Section 13.6.(b)(iii) and (y) other than with the consent of the Borrower
Representative, no such assignment to an Affiliate of any Lender or an Approved
Fund on or prior to the Funding Date will relieve such Lender from any of its
obligations hereunder, including the obligation of such Lender to make Loans
under Section 2.02. on the Funding Date if the conditions set forth in
Section 6.1.(II) are satisfied, unless and until such Affiliate or Approved Fund
shall have funded the portion of such Lender’s Commitments so assigned on the
Funding Date.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.10. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.11. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 13.6.

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Company and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

-156-



--------------------------------------------------------------------------------

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than any Person described in Sections 13.6.(b)(v) or (vi)) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Except as otherwise provided in
Section 13.4. or as otherwise expressly stated herein, no Participant shall have
any rights or benefits under this Agreement or any other Loan Document. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(x) extend the date on which any scheduled payment of principal on the Loans or
portions thereof owing to such Lender is to be made, (y) reduce the rate at
which interest is payable thereon (other than a waiver of default interest and
changes in calculation of the Leverage Ratio that may indirectly affect pricing)
or (z) release all or substantially all of the Collateral (except as
contemplated by Section 8.14. or 8.15.) or all or substantially all of the
Guarantors from their obligations under the Guaranty (except as contemplated by
Section 8.14. or 8.15.), in each case, as applicable to that portion of such
Lender’s rights and/or obligations that are subject to the participation. Each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.10., 5.1. and 5.4. (subject to the requirements and limitations
therein, including the requirements under Section 3.10.(g) (it being understood
that the documentation required under Section 3.10.(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 3.9.(h) or 5.6. as if it were an assignee under subsection (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 3.10. or 5.1., with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Regulatory Change that
occurs after the Participant acquired the applicable participations. Each Lender
that sells a participation agrees, at the Borrower Representative’s request and
expense, to use reasonable efforts to cooperate with the Borrower Representative
to effectuate the provisions of Section 3.9.(h) or 5.6. with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 13.4. as though it were a Lender; provided
that such Participant agrees to be subject to Section 3.3. as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to

 

-157-



--------------------------------------------------------------------------------

disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f)    No Registration. Each Lender agrees that, without the prior written
consent of each Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

(g)    [Intentionally Omitted]

(h)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.

Section 13.7. Amendments and Waivers.

(a)    Generally. Except as otherwise expressly provided in this Agreement,
(i) any consent or approval required or permitted by this Agreement or in any
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by any Borrower or any other Loan Party of any terms of this
Agreement or such other Loan Document may be waived, and (iv) the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (or the Administrative Agent
at the written direction or with the written consent of the Requisite Lenders),
and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party which is party thereto. Subject to the immediately following
subsection (b), any term of this Agreement or of any other Loan

 

-158-



--------------------------------------------------------------------------------

Document relating to the rights or obligations of the Lenders of any Tranche,
and not any other Lenders, may be amended, and the performance or observance by
any Borrower or any other Loan Party or any Subsidiary of any such terms may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, and only with, the written consent of the Requisite Tranche
Lenders with respect to such Tranche (and, in the case of an amendment to any
Loan Document, the written consent of each Loan Party a party thereto).
Notwithstanding anything to the contrary contained in this Section, the Fee
Letter may only be amended, and the performance or observance by any Loan Party
thereunder may only be waived, in a writing executed by the parties thereto.

(b)    Additional Lender Consents. Notwithstanding the foregoing, no amendment,
waiver or consent shall do any of the following:

(i)    increase (or reinstate) the Commitments of any Lender or subject any
Lenders to any additional obligations without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 6.1., 6.2. or 6.4. or of any Default or Event of Default and
the forbearance with respect to such Default or Event of Default, if issued in
accordance with Section 13.7.(a) above, is not considered an increase in, or
extension or reinstatement of, the Commitments of any Lenders);

(ii)    reduce the principal of, or interest that has accrued or rate of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations (other than a waiver of default interest and changes in
calculation of the Leverage Ratio that may indirectly affect pricing) without
the written consent of each Lender directly and adversely affected thereby;
provided, however, that only the written consent of the Requisite Lenders shall
be required for the waiver of interest payable at the Post-Default Rate,
retraction of the imposition of interest at the Post-Default Rate and amendment
of the definition of “Post-Default Rate”;

(iii)    reduce the amount of any Fees payable to any Lender without the written
consent of such Lender; provided, however, that only the consent of the
Requisite Lenders shall be necessary to amend any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce any Fee payable based on such financial covenant;

(iv)    modify the definition of “Tranche A-1 Maturity Date” or otherwise
postpone any date on which a, or forgive any, scheduled payment of principal of
the Tranche A-1 Loans, Fees payable to any Tranche A-1 Lenders or any other
Obligations owing to the Tranche A-1 Lenders (excluding mandatory prepayments,
if any), in each case, without the written consent of each Tranche A-1 Lender
directly and adversely affected thereby;

(v)    modify the definition of “Tranche A-2 Maturity Date” or otherwise
postpone any date on which a, or forgive any, scheduled payment of principal of
the Tranche A-2 Loans, Fees payable to any Tranche A-2 Lenders or any other
Obligations owing to the Tranche A-2 Lenders (excluding mandatory prepayments,
if any), in each case, without the written consent of each Tranche A-2 Lender
directly and adversely affected thereby;

 

-159-



--------------------------------------------------------------------------------

(vi)    with respect to any Incremental TL Tranche, modify the “Maturity Date”
of such Tranche or otherwise postpone any date on which a, or forgive any,
scheduled payment of principal of the related Incremental Tranche Loans, Fees
payable to the applicable Incremental TL Lenders or any other Obligations owing
to such Incremental TL Lenders (excluding mandatory prepayments, if any), in
each case, without the written consent of each Incremental TL Lender directly
and adversely affected thereby;

(vii)    change the definition of Pro Rata Share or amend or otherwise modify
the provisions of Sections 3.2. or 11.4. without the written consent of each
Lender directly and adversely affected thereby;

(viii)    amend subsection (a) or this subsection (b) of this Section 13.7.
without the written consent of each Lender directly and adversely affected
thereby;

(ix)    modify the definition of the term “Requisite Lenders” or except as
otherwise provided in the immediately following clause (x), modify in any other
manner that reduces the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
without the written consent of each Lender;

(x)    modify the definition of the term “Requisite Tranche Lenders” or modify
the Loan Documents in any other manner that reduces the number or percentage of
the Lenders with respect to any Tranche required to make any determinations or
waive any rights hereunder or to modify any provision hereof solely with respect
to the Lenders of any Tranche without the written consent of each Lender in such
Tranche;

(xi)    release (i) any Borrower or all or substantially all of the Subsidiary
Guarantors from their obligations under the Guaranty or Article XIV (except as
contemplated by Section 8.14. or 8.15.) or (ii) all or substantially all of the
value of the Collateral (except as contemplated by Section 8.15.) without the
written consent of each Lender; or

(xii)    waive a Default or Event of Default under Section 11.1.(a) without the
written consent of each Lender directly and adversely affected thereby.

(c)    Non-Consenting Lenders. If any Lender (a “Non-Consenting Lender”) does
not consent to a proposed amendment, waiver, consent or release with respect to
any Loan Document that requires the consent of each Lender or each Lender
directly affected thereby and that has been approved by the Requisite Lenders,
the Company may replace such Non-Consenting Lender in accordance with
Section 5.6.; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Company to be made pursuant to
this subsection (c)).

 

-160-



--------------------------------------------------------------------------------

(d)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitments of any Defaulting Lender may not be increased, reinstated or
extended without the written consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders in any material respect shall require the written
consent of such Defaulting Lender. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by any Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrowers shall entitle the
Borrowers to other or further notice or demand in similar or other
circumstances.

(e)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 13.7., if the Administrative Agent and the Company have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Company shall be permitted to amend and/or
supplement such provision or provisions to cure such ambiguity, omission,
mistake, defect or inconsistency (and the Administrative Agent shall promptly
provide a copy of any such amendment and/or supplement to the Lenders). Any such
amendment or supplement shall become effective without any further action or
consent of any of other party to this Agreement.

(f)    Release of Collateral. The Lenders hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Company on any Collateral
(i) upon the termination of the Commitments, payment and satisfaction in full in
cash of all Obligations (other than Obligations not yet due and payable in
connection with Specified Derivatives Contracts and other Obligations expressly
stated to survive such payment and termination), (ii) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Section 11.2.
or (iii) upon

 

-161-



--------------------------------------------------------------------------------

the occurrence of a Collateral Release Date in accordance with the terms and
conditions of Sections 8.14. and 8.15. Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of any Loan Party in respect of)
all interests retained by any Loan Party, including the proceeds of any sale,
all of which shall continue to constitute part of the Collateral so long as a
Collateral Period is then in effect.

(g)    Amendments for Incremental Credit Facilities. Notwithstanding the
foregoing, this Agreement may be amended (or amended and restated) with only the
written consent of the Administrative Agent and the Borrowers (a) to provide for
the making of any Incremental Facility as contemplated by Section 2.17. and to
permit the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Loans and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders in respect of such Incremental Facilities in any determination of
the Requisite Lenders.

Section 13.8. Nonliability of Administrative Agent and Lenders.

The relationship between the Borrowers, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. The Administrative Agent, each Lender and their Affiliates may have
economic interests that conflict with those of the Loan Parties, their
stockholders and partners and/or their Affiliates. No Lender Party shall have
any fiduciary responsibilities to any Borrower or any other Loan Party and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent or any Lender Party to any
Lender, any Borrower, any Subsidiary or any other Loan Party. No Lender Party
undertakes any responsibility to any Borrower to review or inform such Borrower
of any matter in connection with any phase of such Borrower’s business or
operations.

Section 13.9. Confidentiality.

Except as otherwise provided by Applicable Law, each of the Administrative Agent
and each Lender agrees that it shall not disclose and shall treat confidentially
all Information (as defined below) furnished by the Borrowers or the Parent or
on their behalf but in any event may make disclosure: (a) to any of their
respective Affiliates and their other Related Parties solely in connection with
the transactions contemplated hereby who are informed of the confidential nature
of such information and are or have been advised of their obligation to keep
information of this type confidential in accordance with the terms of this
Section (and each of the Administrative Agent and each Lender shall be
responsible for its respective Affiliates’ and Related Parties’ compliance with
this Section); (b) as reasonably requested by any bona fide Eligible Assignee,
Participant or other permitted transferee or any of their Affiliates in
connection with the contemplated transfer of any Commitment, Loan or
participations therein as permitted hereunder (provided they shall agree to keep
such information confidential in accordance with the terms of this Section); (c)
to any actual or prospective counterparty (or its advisors) to any swap or
derivatives transaction relating to any Borrower or any of their

 

-162-



--------------------------------------------------------------------------------

Affiliates and its obligations (provided they shall agree to keep such
information confidential in accordance with the terms of this Section); (d) as
required or requested by any Governmental Authority or representative thereof,
pursuant to the order of any court or administrative agency pursuant to legal
process or in connection with any pending legal or administrative proceedings or
as otherwise required by Applicable Law or compulsory legal process (in which
case, such Person shall, to the extent permitted by Applicable Law and
reasonably practicable, inform the Company promptly thereof except with respect
to any audit or examination conducted by bank accountants or any Governmental
Authority exercising routine examination, oversight or regulatory review);
(e) to the Administrative Agent’s or such Lender’s independent auditors and
other professional advisors and other experts or agents or representatives
solely in connection with the transactions contemplated hereby who are informed
of the confidential nature of such information and are or have been advised of
their obligation to keep information of this type confidential in accordance
with the terms of this Section (and each of the Administrative Agent and each
Lender shall be responsible for its respective Affiliates’ compliance with this
Section); (f) if an Event of Default exists, to any other Person, in connection
with the exercise by the Administrative Agent or the Lenders (or Specified
Derivatives Provider or Specified Cash Management Bank) of rights hereunder or
under any of the other Loan Documents (or under any Specified Derivatives
Contract or Specified Cash Management Agreement) or any action or proceeding
relating to any Loan Documents (or any Specified Derivatives Contract or
Specified Cash Management Agreement) or the enforcement of rights hereunder or
thereunder; (g) to the extent such information (x) becomes publicly available
other than as a result of improper disclosure or a breach of this Section by
such Person or any of its Affiliates or (y) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrowers, the Parent or any of their Affiliates that is not to
such Person’s knowledge subject to confidentiality obligations to the Borrowers,
the Parent or any of their Affiliates; (h) to the extent requested by, or
required to be disclosed to, any nationally recognized rating agency or
regulatory or similar authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners) having or purporting to
have jurisdiction over it or any of its Affiliates, their business or operations
(in which case, such Person shall, to the extent permitted by Applicable Law and
reasonably practicable, inform the Company promptly thereof prior to disclosure
except with respect to any audit or examination conducted by any governmental
bank regulatory authority exercising examination or regulatory authority); (i)
to bank trade publications, such information to consist of deal terms and other
information customarily found in such publications; (j) to any other party
hereto; (k) to the extent that such information is independently developed by
such Person; (l) for purposes of establishing a “due diligence” defense; (m) to
enforce their respective rights hereunder or under the Fee Letter; and (n) with
the consent of the Company. Notwithstanding the foregoing, the Administrative
Agent and each Lender may disclose any such confidential information, without
notice to any Borrower or any other Loan Party, to Governmental Authorities in
connection with any regulatory examination of the Administrative Agent or such
Lender or in accordance with the regulatory compliance policy of the
Administrative Agent or such Lender. As used in this Section, the term
“Information” means all information received from any Borrower, any other Loan
Party, any other Subsidiary or Affiliate relating to any Loan Party or any of
their respective businesses pursuant to the requirements of the Administrative
Agent or otherwise in connection with the Loan Documents, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Borrower, any other Loan Party,
any other Subsidiary or any Affiliate.

 

-163-



--------------------------------------------------------------------------------

Section 13.10. Indemnification.

(a)    Each of the Borrowers shall indemnify the Administrative Agent (and any
sub-agent thereof), each Arranger, each Lender and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnified Party”)
against, and hold each Indemnified Party harmless from, and shall pay or
reimburse any such Indemnified Party for, any and all losses, claims (including
without limitation, Environmental Claims), damages, liabilities and related
expenses (including without limitation, the fees, charges and disbursements of
any counsel for any Indemnified Party (which shall be limited to the reasonable
and documented out-of-pocket fees, disbursements and other charges of one
counsel to the Indemnified Parties and, if reasonably necessary, a single local
counsel for the Indemnified Parties in each relevant jurisdiction and with
respect to each relevant specialty, and in the case of an actual or perceived
conflict of interest, one additional counsel in each relevant jurisdiction to
the affected Indemnified Parties similarly situated)), incurred by any
Indemnified Party or asserted against any Indemnified Party by any Person
(including the Company, any other Loan Party or any other Subsidiary) other than
such Indemnified Party and its Related Parties, arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto or thereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company, any other
Loan Party or any other Subsidiary, or any Environmental Claim related in any
way to the Company, any other Loan Party or any other Subsidiary, (iv) any
actual or prospective claim, litigation, investigation or proceeding (an
“Indemnity Proceeding”) relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company, any other Loan Party or any other Subsidiary, and regardless of whether
any Indemnified Party is a party thereto, or (v) any claim (including without
limitation, any Environmental Claims), investigation, litigation or other
proceeding (whether or not the Administrative Agent, any Arranger or any Lender
is a party thereto) and the prosecution and defense thereof, arising out of or
in any way connected with the Loans, this Agreement, any other Loan Document, or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNIFIED PARTY; provided, however, that the Borrowers shall
not be obligated to indemnify any Indemnified Party for any acts or omissions of
such Indemnified Party in connection with matters described in this
Section 13.10. to the extent arising from (A) the gross negligence, bad faith or
willful misconduct of such Indemnified Party, as determined by a court of
competent jurisdiction in a final, non-appealable judgment, (B) a material
breach by such Indemnified Party of its obligations under the Loan Documents, as
determined by a court of competent jurisdiction in a final, non-appealable
judgment, (C) any dispute solely among

 

-164-



--------------------------------------------------------------------------------

Indemnified Parties (except in connection with claims or disputes (1) against
the Administrative Agent and/or the Arrangers in their respective capacities
relating to whether the conditions to any Loan have been satisfied, (2) against
the Administrative Agent and/or the Arrangers in their respective capacities
with respect to a Defaulting Lender or the determination of whether a Lender is
a Defaulting Lender, (3) against the Administrative Agent and/or the Arrangers
in their respective capacities as such and (4) directly resulting from any act
or omission on the part of the Parent, any Borrower, any other Loan Parties or
any other Subsidiary), and (D) tax and yield maintenance matters otherwise
addressed in Section 3.10. and Section 5.1.

(b)    If and to the extent that the obligations of any Borrower under this
Section are unenforceable for any reason, such Borrower hereby agrees to make
the maximum contribution to the payment and satisfaction of such obligations
which is permissible under Applicable Law.

(c)    The Borrowers’ obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.

(d)    An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all costs and expenses incurred
by such Indemnified Party shall be reimbursed by the Borrowers. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrowers hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that (i) if the Borrowers are
required to indemnify an Indemnified Party pursuant hereto and (ii) the
Borrowers have provided evidence reasonably satisfactory to such Indemnified
Party that the Borrowers have the financial wherewithal to reimburse such
Indemnified Party for any amount paid by such Indemnified Party with respect to
such Indemnity Proceeding, such Indemnified Party shall not settle or compromise
any such Indemnity Proceeding without the prior written consent of the Company
(which consent shall not be unreasonably withheld or delayed).

References in this Section 13.10. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers and Specified Cash Management Banks, as applicable.

Section 13.11. Termination; Survival.

At such time as (a) all of the Commitments have been terminated, (b) none of the
Lenders is obligated any longer under this Agreement to make any Loans and
(c) all Obligations (other than obligations which survive as hereafter provided
in this Section 13.11. and contingent indemnification obligations that have not
been asserted) have been paid and satisfied in full, this Agreement shall
terminate. Promptly following such termination, each Lender shall promptly
return to the Borrower Representative any Note issued to such Lender. The
provisions of Sections 3.10., 5.1., 5.4. and 13.5., the indemnities to which the
Administrative Agent and the

 

-165-



--------------------------------------------------------------------------------

Lenders are entitled under Sections 12.6., 13.2., 13.10. and any other provision
of this Agreement and the other Loan Documents, shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement. Upon the Company’s request, the
Administrative Agent agrees to deliver to the Company, at the Company’s sole
cost and expense, written confirmation of the foregoing termination.

Section 13.12. Severability of Provisions.

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

Section 13.13. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 13.14. Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.

Section 13.15. No Advisory or Fiduciary Relationship.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Parent and the Company acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i)(A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arrangers are arm’s-length commercial transactions
between the Parent, the Company, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) each of the Parent, the Company, and the other Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the

 

-166-



--------------------------------------------------------------------------------

Parent, the Company and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii)(A) the Administrative
Agent, each Lender and each Arranger is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Parent, the Company, any other Loan Party, or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, any
Lender nor any Arranger has any obligation to the Parent, the Company, any other
Loan Party, or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, each
Lender and each Arranger and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Parent, the Company, the other Loan Parties, and their respective Affiliates,
and neither the Administrative Agent, any Lender nor any Arranger has any
obligation to disclose any of such interests to the Parent, the Company, any
other Loan Party, or any of their respective Affiliates. To the fullest extent
permitted by Applicable Law, each of the Parent, the Company, and the other Loan
Parties hereby waives and releases any claims that it may have against the
Administrative Agent, each Lender and each Arranger with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

Section 13.16. Obligations with Respect to Loan Parties.

The obligations of the Company to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Company may have that the Company
does not control such Loan Parties or Subsidiaries.

Section 13.17. Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

Section 13.18. Limitation of Liability.

None of the Administrative Agent or any Lender, or any of their respective
Related Parties shall have any liability with respect to, and each Borrower
hereby waives, releases, and agrees not to sue any of them upon, any claim for
any special, indirect, incidental, or consequential or punitive damages suffered
or incurred by any Borrower in connection with, arising out of, or in any way
related to, this Agreement or any of the other Loan Documents or the Fee Letter,
or any of the transactions contemplated by this Agreement or any of the other
Loan Documents. Each Borrower hereby waives, releases, and agrees not to sue the
Administrative Agent or any Lender or any of the Administrative Agent’s or any
Lender’s Affiliates, officers, directors, employees, attorneys, or agents for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Agreement, any of the other Loan Documents, the Fee
Letter, or any of the transactions contemplated by this Agreement or financed
hereby.

 

-167-



--------------------------------------------------------------------------------

Section 13.19. Entire Agreement.

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. To the extent any term of
this Agreement is inconsistent with a term of any other Loan Document to which
the parties of this Agreement are party, the term of this Agreement shall
control to the extent of such inconsistency. Without limitation of the
foregoing: THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE FEE LETTER REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR. CONTEMPORANEOUS, OR SUBSEQUENT ORAL ARGUMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Section 13.20. Construction.

The Administrative Agent, each Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, each
Borrower and each Lender.

Section 13.21. Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

Section 13.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

-168-



--------------------------------------------------------------------------------

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 13.23. Nonrecourse to the Parent; Limited Nature of the Parent’s
Obligations under this Agreement.

Unless the Parent becomes a Guarantor pursuant to Section 8.17.(b) and subject
to the limitations described below in this Section 13.23., notwithstanding
anything to the contrary set forth in this Agreement or in any of the other Loan
Documents, the Obligations of the Loan Parties under this Agreement and the
other Loan Documents are non-recourse to the Parent or any Parent Entity as a
result of its capacity as a member of the Company and as a result of its having
joined in the execution of this Agreement; provided that the foregoing shall not
limit any recourse to the Loan Parties and their respective assets, whether now
owned or hereafter acquired. The Lender Parties, by such other Persons’
acceptance of the benefits of this Agreement and the other Loan Documents, agree
that, unless the Parent has become a Guarantor pursuant to Section 8.17.(b), (x)
the Parent and the Parent Entities shall not be liable for any of the
Obligations of the Loan Parties under this Agreement or any other Loan Documents
as a result of its status as a member of the Company or otherwise and (y) the
Parent is joining in the execution of this Agreement solely for the limited
purpose of being bound by the terms of the Sections of this Agreement expressly
applicable to the Parent, including all covenants made by the Parent and the
Parent Entities. Notwithstanding the foregoing, (a) if an Event of Default
occurs, nothing in this Section 13.23. shall in any way prevent or hinder any
Lender Party in the pursuit or enforcement of any right, remedy, or judgment
against the Loan Parties or any of their respective assets and (b) the Parent
shall be fully liable to the Lender Parties for any breach by the Parent of any
of Section 8.8.(b), 8.12., 8.13., 8.16., 8.17. or 13.24. and otherwise to the
same extent that Parent would be liable absent the foregoing provisions of this
Section 13.23. for fraud or willful misrepresentation or any other unlawful acts
by the Company, any Borrower, the Parent, any other Loan Party or any of their
respective Affiliates or Subsidiaries (to the full extent of losses suffered by
any Lender Party by reason of such fraud or willful misrepresentation or such
other unlawful acts).

Section 13.24. Subordination of Intercompany Indebtedness.

The Parent hereby expressly covenants and agrees for the benefit of the
Administrative Agent and the other Lender Parties that all obligations and
liabilities of any other Loan Party or Subsidiary to the Parent of whatever
description, including without limitation, all intercompany Indebtedness or
receivables of the Parent from any other Loan Party or Subsidiary (collectively,
the “Junior Claims”) shall be subordinate and junior in right of payment to all
Obligations

 

-169-



--------------------------------------------------------------------------------

hereunder. During the continuance of an Event of Default, the Parent shall not
accept any direct or indirect payment (in cash, property or securities, by
setoff or otherwise) from any Loan Party or Subsidiary on account of or in any
manner in respect of any Junior Claim until all of the Obligations have been
indefeasibly paid in full.

Section 13.25. Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Derivatives Contract or any other agreement or instrument
that is a QFC (such support, “QFC Credit Support”, and each such QFC, a
“Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)    As used in this Section 13.25, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

-170-



--------------------------------------------------------------------------------

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

ARTICLE XIV. CROSS-GUARANTEE

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, but subject to the last sentence of this Article XIV, each Borrower
hereby irrevocably and unconditionally guarantees, as a primary obligor and not
merely as a surety, the payment when and as due of the Obligations of such other
Borrowers. Each Borrower further agrees that the due and punctual payment of
such Obligations may be extended or renewed, in whole or in part, without notice
to or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any such Obligation.

Each Borrower irrevocably and unconditionally jointly and severally agrees that
if any obligation guaranteed by it is or becomes unenforceable, invalid or
illegal, it will, as an independent and primary obligation, indemnify the
Administrative Agent and the Lenders immediately on demand against any cost,
loss or liability they incur as a result of any Borrower not paying any amount
which would, but for such unenforceability, invalidity or illegality, have been
payable by it under this Article XIV on the date when it would have been due
(but so that the amount payable by a Borrower under this indemnity will not
exceed the amount it would have had to pay under this Article XIV if the amount
claimed had been recoverable on the basis of a guarantee).

Each Borrower waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of each
Borrower hereunder shall not be affected by (a) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any right or remedy against any Borrower under the provisions of this Agreement,
any other Loan Document or otherwise; (b) any extension or renewal of any of the
Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, or any other
Loan Document or agreement; (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations; (e) the failure of the
Administrative Agent to take any steps to perfect and maintain any security
interest in, or to preserve any rights to, any security or collateral for the
Obligations, if any; (f) any change in the corporate, partnership or other
existence, structure or ownership of any Borrower or any other guarantor of any
of the Obligations; (g) the enforceability or validity of the Obligations or any
part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against any Loan Party or any other guarantor of any of the Obligations, for any
reason related to this Agreement, any Specified

 

-171-



--------------------------------------------------------------------------------

Derivatives Contract, any Specified Cash Management Agreement, any other Loan
Document, or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by such Borrower or any other
guarantor of the Obligations, of any of the Obligations or otherwise affecting
any term of any of the Obligations; or (h) any other act, omission or delay to
do any other act which may or might in any manner or to any extent vary the risk
of such Borrower or otherwise operate as a discharge of a guarantor as a matter
of law or equity or which would impair or eliminate any right of such Borrower
to subrogation.

Each Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent or any
Lender to any balance of any deposit account or credit on the books of the
Administrative Agent or any Lender in favor of any Borrower or any other Person.

The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise.

Each Borrower further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Obligations of such other Borrowers
now or hereafter existing and shall continue to be effective or be reinstated,
as the case may be, if at any time payment, or any part thereof, of any
Obligation (including a payment effected through exercise of a right of setoff)
is rescinded or is or must otherwise be restored or returned by the
Administrative Agent or any Lender upon the bankruptcy or reorganization of any
Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against any
Borrower by virtue hereof, upon the failure of any other Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Borrower hereby
promises to and will, upon receipt of written demand by the Administrative Agent
or any Lender, forthwith pay, or cause to be paid, to the Administrative Agent
or any Lender in cash an amount equal to the unpaid principal amount of such
Obligations then due, together with accrued and unpaid interest thereon.

Upon payment by any Borrower of any sums as provided above, all rights of such
Borrower against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior payment in full in cash of all the Obligations
owed by such Borrower to the Administrative Agent and the Lenders.

Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment of the Obligations.

 

-172-



--------------------------------------------------------------------------------

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Article XIV or the Guaranty (if any), as
applicable, in respect of Specified Derivatives Obligations (provided, however,
that each Qualified ECP Guarantor shall only be liable under this paragraph for
the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this paragraph or otherwise under this
Article XIV or the Guaranty (if any), as applicable, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Article XIV or the Guaranty (if any), as applicable, shall remain in full force
and effect until a discharge of such Qualified ECP Guarantor’s Obligations in
accordance with the terms hereof and the other Loan Documents. Each Qualified
ECP Guarantor intends that this paragraph constitute, and this paragraph shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

[Signatures on Following Pages]

 

-173-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized officers all as of the day and year first above written.

 

COMPANY: PARK INTERMEDIATE HOLDINGS LLC, a Delaware limited liability company  
By:  

/s/ Thomas J. Baltimore, Jr.

    Name:   Thomas J. Baltimore, Jr.     Title:   President and Chief Executive
Officer PK DOMESTIC LLC: PK DOMESTIC PROPERTY LLC, a Delaware limited liability
company By:  

Park Intermediate Holdings LLC, its

managing member

  By:  

/s/ Thomas J. Baltimore, Jr.

    Name:   Thomas J. Baltimore, Jr.     Title:   President and Chief Executive
Officer PARENT: PARK HOTELS & RESORTS INC., a Delaware corporation By:  

/s/ Thomas J. Baltimore, Jr.

  Name:  

Thomas J. Baltimore, Jr.

  Title:  

President and Chief Executive Officer

 

[Signatures Continued on Next Page]

[Signature Page to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Anthony W. Kell

    Name:   Anthony W. Kell   Title:   Vice President

 

[Signatures Continued on Next Page]

[Signature Page to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Suzanne E. Pickett

    Name:   Suzanne E. Pickett   Title:   Senior Vice President

 

[Signatures Continued on Next Page]

[Signature Page to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender By:  

/s/ Mark F. Monahan

    Name:   Mark F. Monahan   Title:   Senior Vice President

 

[Signatures Continued on Next Page]

[Signature Page to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Michael Grad

    Name:   Michael Grad   Title:   Director

 

[Signatures Continued on Next Page]

[Signature Page to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

BBVA USA, as a Lender By:  

/s/ Don Byerly

  Name:   Don Byerly   Title:   Executive Vice President

 

[Signatures Continued on Next Page]

[Signature Page to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,
as a Lender By:  

/s/ Richard de la Vega

  Name:   Richard de la Vega                       Title:   Vice
President                    

 

[Signatures Continued on Next Page]

[Signature Page to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Harry Kramer

  Name:   Harry Kramer                       Title:   Vice
President                    

 

[Signatures Continued on Next Page]

[Signature Page to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Katie Chowdhry

  Name:   Katie Chowdhry   Title:   Senior Vice President

 

[Signatures Continued on Next Page]

[Signature Page to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING
CORPORATION, as a Lender By:  

/s/ Hideo Notsu

  Name:   Hideo Notsu   Title:   Managing Director                    

 

[Signatures Continued on Next Page]

[Signature Page to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Katie Lundin

  Name:   Katie Lundin   Title:   Director

 

[Signatures Continued on Next Page]

[Signature Page to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Timothy J. Tillman

  Name:   Timothy J. Tillman   Title:   Senior Vice President

 

[Signatures Continued on Next Page]

[Signature Page to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Jessica W. Phillips

  Name:   Jessica W. Phillips                       Title:   Senior Vice
President                    

 

[Signatures Continued on Next Page]

[Signature Page to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender By:  

/s/ Steve Jonassen

  Name:   Steve Jonassen   Title:   Managing Director By:  

/s/ Adam Jenner

  Name:   Adam Jenner   Title:   Director

 

[Signatures Continued on Next Page]

[Signature Page to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ C. Vincent Hughes, Jr.

  Name:   C. Vincent Hughes, Jr.                       Title:   Vice President

 

[Signatures Continued on Next Page]

[Signature Page to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  

/s/ John Howell

  Name:   John Howell   Title:   Vice President

 

[Signatures Continued on Next Page]

[Signature Page to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Craig Malloy

  Name:   Craig Malloy   Title:   Director

 

[Signatures Continued on Next Page]

[Signature Page to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Annie Carr

  Name:   Annie Carr   Title:   Authorized Signatory

 

[Signatures Continued on Next Page]

[Signature Page to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as a Lender By:  

/s/ Matt Stein

  Name:   Matt Stein   Title:   Senior Vice President

 

[End of Signatures]

[Signature Page to Delayed Draw Term Loan Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

LENDERS AND COMMITMENTS

Tranche A-1

 

Tranche A-1 Lenders

   Tranche A-1
Commitment      Tranche A-1 Commitment
Percentage  

Bank of America, N.A.

   $ 13,636,363.69        13.6363636400 % 

Wells Fargo Bank National Association

   $ 10,454,545.46        10.4545454600 % 

The Bank of Nova Scotia

   $ 6,363,636.36        6.3636363600 % 

BBVA USA

   $ 6,363,636.36        6.3636363600 % 

Branch Banking and Trust Company

   $ 6,363,636.36        6.3636363600 % 

Citibank, N.A.

   $ 6,363,636.36        6.3636363600 % 

PNC Bank, National Association

   $ 6,363,636.36        6.3636363600 % 

Sumitomo Mitsui Banking Corporation

   $ 6,363,636.36        6.3636363600 % 

SunTrust Bank

   $ 6,363,636.36        6.3636363600 % 

U.S. Bank National Association

   $ 6,363,636.36        6.3636363600 % 

Capital One, National Association

   $ 4,545,454.54        4.5454545400 % 

Credit Agricole Corporate and Investment Bank

   $ 4,545,454.54        4.5454545400 % 

Regions Bank

   $ 4,545,454.54        4.5454545400 % 

TD Bank

   $ 4,545,454.54        4.5454545400 % 

Barclays Bank PLC

   $ 2,272,727.27        2.2727272700 % 

Goldman Sachs Bank USA

   $ 2,272,727.27        2.2727272700 % 

Raymond James Bank, N.A.

   $ 2,272,727.27        2.2727272700 %    

 

 

    

 

 

 

TOTAL:

   $ 100,000,000.00        100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Tranche A-2

 

Tranche A-2 Lenders

   Tranche A-2
Commitment      Tranche A-2 Commitment
Percentage  

Bank of America, N.A.

   $ 115,909,090.90        13.63636363529 % 

Wells Fargo Bank National Association

   $ 88,863,636.36        10.45454545412 % 

The Bank of Nova Scotia

   $ 54,090,909.09        6.36363636353 % 

BBVA USA

   $ 54,090,909.09        6.36363636353 % 

Branch Banking and Trust Company

   $ 54,090,909.09        6.36363636353 % 

Citibank, N.A.

   $ 54,090,909.09        6.36363636353 % 

PNC Bank, National Association

   $ 54,090,909.09        6.36363636353 % 

Sumitomo Mitsui Banking Corporation

   $ 54,090,909.09        6.36363636353 % 

SunTrust Bank

   $ 54,090,909.09        6.36363636353 % 

U.S. Bank National Association

   $ 54,090,909.09        6.36363636353 % 

Capital One, National Association

   $ 38,636,363.64        4.54545454588 % 

Credit Agricole Corporate and Investment Bank

   $ 38,636,363.64        4.54545454588 % 

Regions Bank

   $ 38,636,363.64        4.54545454588 % 

TD Bank

   $ 38,636,363.64        4.54545454588 % 

Barclays Bank PLC

   $ 19,318,181.82        2.27272727294 % 

Goldman Sachs Bank USA

   $ 19,318,181.82        2.27272727294 % 

Raymond James Bank, N.A.

   $ 19,318,181.82        2.27272727294 %    

 

 

    

 

 

 

TOTAL:

   $ 850,000,000.00        100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.1.

LIST OF LOAN PARTIES

 

Entity Name

  

Type of Loan Party

Park Hotels & Resorts Inc.    Parent Park Intermediate Holdings LLC    Company;
Borrower; and Borrower Representative PK Domestic Property LLC    Borrower



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]4 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]5 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]6 hereunder are several and not joint.]7
Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement identified below (as amended, the “Loan Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Loan Agreement, as of the Effective Date inserted by the Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including without limitation any letters
of credit, guarantees, and swingline loans included in such facilities), and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the] [any] Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Loan Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and

 

4 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

5 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

6 

Select as appropriate.

7 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

A-1



--------------------------------------------------------------------------------

assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.    Assignor[s]:                                                   
                                             [Assignor [is] [is not] a
Defaulting Lender] 2.    Assignee[s]:                                         
                                                       [for each Assignee,
indicate [Affiliate][Approved Fund] of [identify Lender] 3.    Borrowers:   
Park Intermediate Holdings LLC, PK Domestic Property LLC and the Subsidiary
Borrowers 4.    Administrative Agent:    Bank of America, N.A., as the
administrative agent under the Loan Agreement 5.    Loan Agreement:    Delayed
Draw Term Loan Agreement, dated as of August 28, 2019, among Park Intermediate
Holdings LLC, PK Domestic Property LLC, Park Hotels & Resorts Inc., the
Subsidiaries of the Company from time to time party thereto as Subsidiary
Borrowers, the Lenders from time to time party thereto, Bank of America, N.A.,
as Administrative Agent and the other parties thereto.

 

A-2



--------------------------------------------------------------------------------

6.

Assigned Interest[s]:

 

Assignor[s] 8

   Assignee[s]9      Facility
Assigned10      Aggregate
Amount of
Commitment/Loans
for all
Lenders11      Amount of
Commitment/Loans
Assigned8      Percentage
Assigned of
Commitment/
Loans12     CUSIP
Number            $        $          %             $        $          %      
      $        $          %   

 

[7.

Trade Date:                     ]13

[Page break]

 

 

8 

List each Assignor, as appropriate.

9 

List each Assignee, as appropriate.

10 

Fill in the appropriate terminology for the types of facilities under the Loan
Agreement that are being assigned under this Assignment (e.g., “Tranche A-1
Commitment,” “Tranche A-1 Loans,” “Tranche A-2 Commitment,” “Tranche A-2 Loans,”
“Incremental TL Commitment,” “Incremental Tranche Loans,” etc.)

11 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

12 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

13 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

A-3



--------------------------------------------------------------------------------

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S ]14

[NAME OF ASSIGNOR] By:  

 

    Name:  

 

    Title:  

 

[NAME OF ASSIGNOR] By:  

 

    Name:  

 

    Title:  

 

ASSIGNEE[S] 15

[NAME OF ASSIGNEE] By:  

 

    Name:  

 

    Title:  

 

[NAME OF ASSIGNEE] By:  

 

    Name:  

 

    Title:  

 

 

 

14 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

15 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

A-4



--------------------------------------------------------------------------------

[Consented to and]16 Accepted: ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as
Administrative Agent By:  

                                                              

    Name:  

 

    Title:  

 

[Agreed and Consented to as of the date first written above.]17 BORROWER
REPRESENTATIVE: PARK INTERMEDIATE HOLDINGS LLC By:  

                                                              

    Name:  

                                                              

    Title:  

 

 

 

16 

To be added only if the consent of the Administrative Agent is required by the
terms of the Loan Agreement.

17 

Include signature of the Company only if required under Section 13.6.(b)(iii) of
the Loan Agreement.

 

A-5



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1     Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Loan Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.     Assignee[s].

(1)     [The][Each] Assignee represents and warrants that:

(i)    it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Loan
Agreement;

(ii)    it meets all the requirements to be an assignee under
Section 13.6.(b)(iii) and (v) of the Loan Agreement (subject to such consents,
if any, as may be required under Section 13.6.(b)(iii) of the Loan Agreement);

(iii)    from and after the Effective Date, it shall be bound by the provisions
of the Loan Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder;

(iv)    it is sophisticated with respect to decisions to acquire assets of the
type represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type;

(v)    it has received a copy of the Loan Agreement, and has received or has
been accorded the opportunity to receive copies of the financial statements
referenced in Section 7.1.(k) thereof or of the most recent financial statements
delivered pursuant to Section 9.1. or 9.2. thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest;

 

A-6



--------------------------------------------------------------------------------

(vi)    it has, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest; and

(vii)    if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Loan Agreement, duly completed and executed by [the][such] Assignee;

(2)     [The][Each] Assignee agrees that:

(i)    it will, independently and without reliance on the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents; and

(ii)    it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-7



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

            , 20    

Bank of America, N.A., as Administrative Agent

Gateway Village-900 Building

900 W Trade Street

Charlotte, NC 28255-0001

Attn: Patricia Santos

Ladies and Gentlemen:

Reference is made to that certain Delayed Draw Term Loan Agreement, dated as of
August 28, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and among PARK INTERMEDIATE HOLDINGS LLC
(the “Company” or the “Borrower Representative”), PK DOMESTIC PROPERTY LLC (“PK
Domestic LLC”), PARK HOTELS & RESORTS INC., the Subsidiaries of the Company from
time to time party thereto as Subsidiary Borrowers, the lenders from time to
time party thereto (the “Lenders”) and BANK OF AMERICA, N.A., as Administrative
Agent (the “Administrative Agent”). Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the Loan
Agreement.

 

  1.

Pursuant to Section 2.2.(b) of the Loan Agreement, [[the] applicable
Borrower]18, hereby requests that the [Tranche A-1][Tranche A-2][Incremental
Tranche] Lenders make the [Tranche A-1 Loans][Tranche A-2 Loans][Incremental
Tranche Loans] to the [applicable Borrower] in an aggregate amount equal to
$        .

 

  2.

[[The] applicable Borrower] requests that such [Tranche A-1 Loans][Tranche A-2
Loans][Incremental Tranche Loans] be made available to [[the] applicable
Borrower] on             , 20    .19

 

  3.

[[The] applicable Borrower] hereby requests that such [Tranche A-1
Loans][Tranche A-2 Loans][Incremental Tranche Loans] be of the following Type:

[Check one box only]

 

 

18 

Shall state the applicable Borrower requesting the Loans.

19 

Shall be a Business Day.

 

B-1



--------------------------------------------------------------------------------

  ☐

Base Rate Loan

 

  ☐

LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

 

  ☐

seven days

 

  ☐

one month

 

  ☐

two months

 

  ☐

three months

 

  ☐

six months

[[The] applicable Borrower] hereby certifies to the Administrative Agent and the
Lenders that as of the date hereof and on and as of the date of the making of
the requested Loans, (a) no Event of Default exists under Section 11.1.(e)
(solely with respect to the Parent and the Borrowers) or Section 11.1.(f)
(solely with respect to the Parent and the Borrowers); (b) since the date of the
Merger Agreement, there has not been an Event (as such term is defined in the
Merger Agreement) that has had or would reasonably be expected to have,
individually or in the aggregate, a “Company Material Adverse Effect”; (c) the
Specified Representations are true and correct in all material respects; and
(d) the Merger Agreement Representations are true and correct in all
respects.]20 [[The] applicable Borrower] hereby certifies to the Administrative
Agent and the Lenders that as of the date hereof and on and as of the date of
the making of the requested Loans, (a) no Default or Event of Default exists or
would exist as of the date of the making of such Loans or would exist after
immediately giving effect thereto; and (b) the representations and warranties
made or deemed made by each Borrower and any other Loan Party in the Loan
Documents to which such Loan Party is a party, are and shall be true and correct
in all material respects (unless such representation and warranty is qualified
by materiality, in which event such representation and warranty shall be true
and correct in all respects) with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (unless
such representation and warranty is qualified by materiality, in which event
such representation and warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances permitted under the Loan Documents.]21 In addition, [[the]
applicable Borrower] certifies to the Administrative Agent and the Lenders that
all conditions to the making of the requested Loans contained in [Section
6.1.]22 [Article VI.] 23 of the Loan Agreement will have been satisfied (or
waived in accordance with the applicable provisions of the Loan Documents) at
the time such Loans are made (it being understood that [[the] applicable
Borrower] makes no representation as to whether any condition that by its terms
is subject to the satisfaction of the Administrative Agent has been satisfied).

[Signatures on Following Page]

 

 

20 

Include in the Notice of Borrowing delivered with respect to the Funding Date.

21 

Include in each Notice of Borrowing delivered after the Funding Date.

22 

Include in the Notice of Borrowing delivered with respect to the Funding Date.

23 

Include in each Notice of Borrowing delivered after the Funding Date.

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

[APPLICABLE BORROWER]   By:  

                    

    Name:  

                    

    Title:  

                    

  24 

 

 

24 

Shall be a Responsible Officer

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF CONTINUATION

            , 20    

Bank of America, N.A., as Administrative Agent

Gateway Village-900 Building

900 W Trade Street

Charlotte, NC 28255-0001

Attn: Patricia Santos

Ladies and Gentlemen:

Reference is made to that certain Delayed Draw Term Loan Agreement, dated as of
August 28, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and among PARK INTERMEDIATE HOLDINGS LLC
(the “Company” or the “Borrower Representative”), PK DOMESTIC PROPERTY LLC, PARK
HOTELS & RESORTS INC., the Subsidiaries of the Company from time to time party
thereto as Subsidiary Borrowers, the lenders from time to time party thereto
(the “Lenders”) and BANK OF AMERICA, N.A., as Administrative Agent (the
“Administrative Agent”). Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Loan Agreement.

Pursuant to Section 2.10. of the Loan Agreement, the Borrower Representative
hereby requests a Continuation of [Tranche A-1][Tranche A-2][Incremental
Tranche] Loans under the Loan Agreement, and in that connection sets forth below
the information relating to such Continuation as required by such Section of the
Loan Agreement:

 

  1.

The requested date of such Continuation is             , 20    .25

 

  2.

The aggregate principal amount of the Loans subject to the requested
Continuation is $         and the portion of such principal amount as to which
such Continuation is requested is $        .

 

  3.

The current Interest Period of the Loans subject to such Continuation ends on
            , 20    .

 

 

25 

Shall be a Business Day.

 

C-1



--------------------------------------------------------------------------------

  4.

The duration of the Interest Period for the Loans or portion thereof subject to
such Continuation is:

[Check one box only]

☐    seven days

☐    one month

☐    two months

☐    three months

☐    six months

The Borrower Representative hereby certifies to the Administrative Agent and the
Lenders that as of the date hereof and after giving effect to such Continuation,
no Default or Event of Default exists or will exist.

[Signatures on Following Page]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

PARK INTERMEDIATE HOLDINGS LLC, as the Borrower Representative

By:                                        
                                         
Name:                                                                    
Title:                                                                     26

 

 

26 

Shall be a Responsible Officer

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF CONVERSION

            , 20    

Bank of America, N.A., as Administrative Agent

Gateway Village-900 Building

900 W Trade Street

Charlotte, NC 28255-0001

Attn: Patricia Santos

Ladies and Gentlemen:

Reference is made to that certain Delayed Draw Term Loan Agreement, dated as of
August 28, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and among PARK INTERMEDIATE HOLDINGS LLC
(the “Company” or the “Borrower Representative”), PK DOMESTIC PROPERTY LLC, PARK
HOTELS & RESORTS INC., the Subsidiaries of the Company from time to time party
thereto as Subsidiary Borrowers, the lenders from time to time party thereto
(the “Lenders”) and BANK OF AMERICA, N.A., as Administrative Agent (the
“Administrative Agent”). Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Loan Agreement.

Pursuant to Section 2.11. of the Loan Agreement, the Borrower Representative
hereby requests a Conversion of [Tranche A-1][Tranche A-2][Incremental Tranche]
Loans of one Type into Loans of another Type under the Loan Agreement, and in
that connection sets forth below the information relating to such Conversion as
required by such Section of the Loan Agreement:

 

  1.

The requested date of such Conversion is            , 20    .27

 

  2.

The Type of Loans to be Converted pursuant hereto is currently:

[Check one box only]

☐ Base Rate Loan

☐ LIBOR Loan

 

  3.

The aggregate principal amount of the Loans subject to the requested Conversion
is $         and the portion of such principal amount as to which such
Conversion is requested is $        .

 

 

27 

Shall be a Business Day

 

D-1



--------------------------------------------------------------------------------

  4.

The amount of such Loans to be so Converted is to be converted into Loans of the
following Type:

[Check one box  only]

 

  ☐

Base Rate Loan

 

  ☐

LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

 

  ☐

seven days

 

  ☐

one month

 

  ☐

two months

 

  ☐

three months

 

  ☐

six months

The Borrower Representative hereby certifies to the Administrative Agent and the
Lenders that as of the date hereof and after giving effect to such Conversion,
no Default or Event of Default exists or will exist.

[Signatures on Following Page]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

PARK INTERMEDIATE HOLDINGS LLC, as the Borrower Representative

  By:  

                    

    Name:  

                    

    Title:  

                    

  28 

 

 

28 

Shall be a Responsible Officer.

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SOLVENCY CERTIFICATE

            , 2019

This Solvency Certificate is delivered pursuant to Section
[6.1.I(a)(xi)][6.1.II(g)] of the Delayed Draw Term Loan Agreement, dated as of
August 28 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and among PARK INTERMEDIATE HOLDINGS LLC
(the “Company”), PK DOMESTIC PROPERTY LLC, PARK HOTELS & RESORTS INC., the
Subsidiaries of the Company from time to time party thereto as Subsidiary
Borrowers, the lenders from time to time party thereto (the “Lenders”) and BANK
OF AMERICA, N.A., as Administrative Agent (the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Loan Agreement.

The undersigned hereby certifies, solely in his capacity as an officer of the
Parent and not in his individual capacity, as follows:

1.    I am the Chief Financial Officer of the Parent. I am familiar with the
transactions contemplated by the Loan Agreement and the business and assets of
the Parent and its Subsidiaries and have reviewed the Loan Agreement, financial
statements referred to in Section 7.1.(k) of the Loan Agreement and such
documents and made such investigation as I deemed relevant for the purposes of
this Solvency Certificate and I am duly authorized to execute this Solvency
Certificate on behalf of the Parent pursuant to the Loan Agreement.

2.    As of the date hereof, [immediately after giving effect to the to the
Merger and the initial borrowings under the Loan Agreement and the application
thereof, on and as of such date]29 (i) the fair value and the fair saleable
value of the assets of the Parent and its Subsidiaries (excluding any
Indebtedness due from any Affiliate of the Parent), on a consolidated basis, are
each in excess of the fair valuation of its total existing debts and liabilities
(including all contingent liabilities), as such value and such liabilities are
determined in accordance with Sections 101 of the Bankruptcy Code or Sections 1
and 2 of the Uniform Fraudulent Transfer Act; (ii) the Parent and its
Subsidiaries, on a consolidated basis, are able to generally pay their debts or
other obligations in the ordinary course as they mature; and (iii) the Parent
and its Subsidiaries on a consolidated basis have capital not unreasonably small
to carry on its business and all business in which it proposes to be engaged.
For purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).

 

 

29 

Include in Solvency Certificate delivered on Funding Date.

 

E-1



--------------------------------------------------------------------------------

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as Chief Financial Officer of the Parent.

[Signature on Following Page]

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

PARK HOTELS & RESORTS INC. By:  

 

  Name:   Title:

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF GUARANTY

THIS GUARANTY (this “Guaranty”) dated as of         , 20    , executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement
(as defined below) (all of the undersigned, together with such other Persons
each a “Guarantor” and collectively, the “Guarantors”) in favor of (a) BANK OF
AMERICA, N.A., in its capacity as Administrative Agent (the “Administrative
Agent”) for the Lenders (as defined below) under that certain Delayed Draw Term
Loan Agreement, dated as of August 28, 2019 (as amended, restated, supplemented
or otherwise modified from time to time, the “Loan Agreement”), by and among
PARK INTERMEDIATE HOLDINGS LLC (the “Company”), PK DOMESTIC PROPERTY LLC
(“Domestic Property”), PARK HOTELS & RESORTS INC., the Subsidiaries of the
Company from time to time party thereto as Subsidiary Borrowers (collectively
with the Company and Domestic Property, the “Borrowers”), the lenders from time
to time party thereto (the “Lenders”), the Administrative Agent, and the other
parties thereto, (b) the Lenders, (c) the Specified Derivatives Providers and
(d) the Specified Cash Management Banks (each individually, a “Guarantied Party”
and collectively, the “Guarantied Parties”).

WHEREAS, pursuant to the Loan Agreement, the Administrative Agent, and the
Lenders have agreed to make available to the Borrowers certain financial
accommodations on the terms and conditions set forth in the Loan Agreement;

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with a Loan Party;

WHEREAS, the Specified Cash Management Banks may from time to time enter into
Specified Cash Management Agreements with a Loan Party;

WHEREAS, each Guarantor is owned and controlled by the Company or is otherwise
an Affiliate of the Company;

WHEREAS, the Company and each of the Guarantors, though separate legal entities,
are mutually dependent on one another in the conduct of their respective
businesses as an integrated operation and have determined it to be in their
mutual best interests to obtain financial accommodations from the Guarantied
Parties through their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrowers under the Loan Agreement, from the
Specified Derivatives Providers under the Specified Derivatives Contracts, and
from the Specified Cash Management Banks under the Specified Cash Management
Agreements, and, accordingly, each Guarantor is willing to guarantee the
Borrowers’ obligations to the Administrative Agent and the Lenders on the terms
and conditions contained herein; and

 

F-1



--------------------------------------------------------------------------------

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guarantied Parties’ making, and continuing to make, such financial
accommodations to the Borrowers.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor hereby agrees
as follows:

Section 1.    Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations” (provided,
however, that the definition of “Guarantied Obligations” shall not create any
guarantee by any Guarantor of (or grant of security interest by any Guarantor to
support, as applicable) any Excluded Swap Obligation of such Guarantor for
purposes of determining any obligations of any Guarantor)): (a) all
indebtedness, liabilities, obligations, covenants and duties owing by any
Borrower or any other Loan Party to the Administrative Agent or any other
Guarantied Party under or in connection with the Loan Agreement or any other
Loan Document, including without limitation, the repayment of all principal of
the Loans and the payment of all interest, fees, charges, reasonable attorneys’
fees and other amounts payable to the Administrative Agent or any other
Guarantied Party thereunder (including, to the extent permitted by Applicable
Law, interest, Fees and other amounts that would accrue and become due after the
filing of a case or other proceeding under the Bankruptcy Code (as defined
below) or other similar Applicable Law but for the commencement of such case or
proceeding, whether or not such amounts are allowed or allowable in whole or in
part in such case or proceeding); (b) all Specified Derivatives Obligations;
(c) all indebtedness, liabilities, obligations, covenants and duties of a Loan
Party under or in respect of any Specified Cash Management Agreement, whether
direct or indirect, absolute or contingent, due or not due, liquidated or
unliquidated, and whether or not evidenced by any written confirmation
(“Specified Cash Management Obligations”); (d) all other Obligations; (e) any
and all extensions, renewals, modifications, amendments or substitutions of the
foregoing; and (f) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Administrative Agent
or any of the other Guarantied Parties in the enforcement of any of the
foregoing or any obligation of such Guarantor hereunder.

Section 2.    Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Administrative Agent or the other
Guarantied Parties shall be obligated or required before enforcing this Guaranty
against any Guarantor: (a) to pursue any right or remedy the Guarantied Parties
may have against any Borrower, any other Loan Party or any other Person or
commence any suit or other proceeding against any Borrower, any other Loan Party
or any other Person in any court or other tribunal; (b) to make any claim in a
liquidation or bankruptcy of any Borrower, any other Loan Party or any other
Person; or (c) without limiting any requirement to provide any notices to any
Borrower under the Loan Agreement, to make demand of any Borrower, any other
Loan Party or any other Person or to enforce or seek to enforce or realize upon
any collateral security held by the Administrative Agent or any other Guarantied
Party which may secure any of the Guarantied Obligations.

 

F-2



--------------------------------------------------------------------------------

Section 3.    Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the other Guarantied Parties with respect thereto. The
liability of each Guarantor under this Guaranty shall be absolute, irrevocable
and unconditional in accordance with its terms and shall remain in full force
and effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
subject to the termination provisions in Section 20., including without
limitation, the following (whether or not such Guarantor consents thereto or has
notice thereof) to the extent permitted by Applicable Law:

(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Loan Agreement, any other Loan Document, any Specified
Derivatives Contract or any Specified Cash Management Agreement (each of the
foregoing documents, collectively, the “Credit Documents”) or any other
document, instrument or agreement evidencing or relating to any Guarantied
Obligations, or (iv) any waiver, renewal, extension, addition, or supplement to,
or deletion from, or any other action or inaction under or in respect of, the
Loan Agreement, any of the other Credit Documents, or any other documents,
instruments or agreements relating to the Guarantied Obligations or any other
instrument or agreement referred to therein or evidencing any Guarantied
Obligations or any assignment or transfer of any of the foregoing;

(b)    any lack of validity or enforceability of any Credit Document or any
other document, instrument or agreement referred to therein or evidencing any
Guarantied Obligations or any assignment or transfer of any of the foregoing;

(c)    any furnishing to the Administrative Agent or the other Guarantied
Parties of any security for any of the Guarantied Obligations, or any sale,
exchange, release or surrender of, or realization on, any collateral securing
any of the Guarantied Obligations;

(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to any of
the Guarantied Obligations, or any subordination of the payment of any of the
Guarantied Obligations to the payment of any other liability of any Borrower or
any other Loan Party;

(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
any Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

 

F-3



--------------------------------------------------------------------------------

(f)    any act or failure to act by any Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against any Loan Party or any other Person to recover payments made under
this Guaranty;

(g)    any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Guarantied Obligations;

(h)    any application of sums paid by any Borrower, any other Loan Party or any
other Person with respect to the liabilities of the Borrowers to the
Administrative Agent or the other Guarantied Parties, regardless of what
liabilities of the Borrowers remain unpaid;

(i)    any defect, limitation or insufficiency in the borrowing powers of any
Borrower or in the exercise thereof;

(j)    any defense, set-off, claim or counterclaim (other than indefeasible
payment and performance in full) which may at any time be available to or be
asserted by any Borrower, any other Loan Party or any other Person against the
Administrative Agent or any of the other Guarantied Parties;

(k)    any change in the corporate existence, structure or ownership of any
Borrower or any other Loan Party;

(l)    any statement, representation or warranty made or deemed made by or on
behalf of any Borrower, any Guarantor or any other Loan Party under any Credit
Document or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or

(m)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).

Section 4.    Action with Respect to Guarantied Obligations. The Administrative
Agent and the other Guarantied Parties may, at any time and from time to time,
without the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder, take any and all actions described in
Section 3. and may otherwise: (a) amend, modify, alter or supplement the terms
of any of the Guarantied Obligations in accordance with the terms thereof,
including, but not limited to, extending or shortening the time of payment of
any of the Guarantied Obligations or changing the interest rate that may accrue
on any of the Guarantied Obligations; (b) amend, modify, alter or supplement the
Loan Agreement or any other Credit Document; (c) sell, exchange, release or
otherwise deal with all, or any part, of any collateral securing any of the
Guarantied Obligations; (d) release any Loan Party or other Person liable in any
manner for the payment or collection of any of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against any Borrower, any
other Loan Party or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the
Administrative Agent and the other Guarantied Parties shall elect.

 

F-4



--------------------------------------------------------------------------------

Section 5.    Representations and Warranties. As of the date hereof, each
Guarantor hereby makes to the Administrative Agent and the other Guarantied
Parties all of the representations and warranties made by the Company or any
other Loan Party with respect to or in any way relating to such Guarantor in the
Loan Agreement and the other Loan Documents, as if the same were set forth
herein in full mutatis mutandis.

Section 6.    Covenants. Each Guarantor will comply with all covenants with
which the Company or any other Loan Party is to cause such Guarantor to comply
under the terms of the Loan Agreement or any of the other Loan Documents.

Section 7.    Waiver. Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

Section 8.    Inability to Accelerate Loan. To the extent permitted by
Applicable Law, if the Administrative Agent and/or the other Guarantied Parties
are prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Administrative Agent and/or the other Guarantied Parties shall be
entitled to receive from each Guarantor, upon demand therefor, the sums which
otherwise would have been due had such demand or acceleration occurred.

Section 9.    Reinstatement of Guarantied Obligations. If claim is ever made on
the Administrative Agent or any of the other Guarantied Parties for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guarantied Obligations, and the Administrative Agent or such other
Guarantied Party repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Administrative Agent or such other Guarantied Party with any such claimant
(including any Borrower or a trustee in bankruptcy for any Borrower), then and
in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
hereof or the cancellation of the Loan Agreement or any of the other Credit
Documents or any other instrument evidencing any liability of the Borrowers, and
such Guarantor shall be and remain liable to the Administrative Agent or such
other Guarantied Party for the amounts so repaid or recovered to the same extent
as if such amount had never originally been paid to the Administrative Agent or
such other Guarantied Party, to the extent permitted by Applicable Law.

Section 10.    Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of any other Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by

 

F-5



--------------------------------------------------------------------------------

reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full. If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Administrative Agent and the other Guarantied Parties and shall
forthwith pay such amount to the Administrative Agent to be credited and applied
against the Guarantied Obligations, whether matured or unmatured, in accordance
with the terms of the Loan Agreement or to be held by the Administrative Agent
as collateral security for any Guarantied Obligations existing.

Section 11.    Payments Free and Clear. Section 3.10. of the Loan Agreement
shall be applicable, mutatis mutandis, to all payments required to be made by
any Guarantor under this Guaranty.

Section 12.    Set-off. In addition to any rights now or hereafter granted under
any of the other Credit Documents or Applicable Law and not by way of limitation
of any such rights, subject to Section 13.4. of the Loan Agreement, each
Guarantor hereby authorizes, each Guarantied Party, each Affiliate of a
Guarantied Party and each Participant, at any time while an Event of Default
exists, without any prior notice to such Guarantor or to any other Person, any
such notice being hereby expressly waived, but in the case of a Guarantied Party
(other than the Administrative Agent), an Affiliate of a Guarantied Party (other
than the Administrative Agent) or a Participant, subject to receipt of the prior
written consent of the Administrative Agent and the Requisite Lenders exercised
in their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by a Guarantied Party, an Affiliate
of a Guarantied Party or such Participant, to or for the credit or the account
of such Guarantor against and on account of any of the Guarantied Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.2. of the Loan Agreement, and although such Obligations shall be
contingent or unmatured. Each Guarantor agrees, to the fullest extent permitted
by Applicable Law, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of such Guarantor in the amount of such
participation.

Section 13.    Subordination. Each Guarantor hereby expressly covenants and
agrees for the benefit of the Administrative Agent and the other Guarantied
Parties that all obligations and liabilities of any other Loan Party to such
Guarantor of whatever description, including without limitation, all
intercompany Indebtedness or receivables of such Guarantor from any other Loan
Party (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Guarantied Obligations to the extent provided in this
Section 13. During the continuance of an Event of Default, unless otherwise
permitted under the Loan Agreement, no Guarantor shall accept any direct or
indirect payment (in cash, property or securities, by setoff or otherwise) from
any Loan Party on account of or in any manner in respect of any Junior Claim
until all of the Guarantied Obligations have been indefeasibly paid in full.

 

F-6



--------------------------------------------------------------------------------

Section 14.    Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the other Guarantied Parties) to be avoidable or unenforceable against
such Guarantor in such Proceeding as a result of Applicable Law, including
without limitation, (a) Section 548 of the Bankruptcy Code and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Administrative Agent and the other
Guarantied Parties) shall be determined in any such Proceeding are referred to
as the “Avoidance Provisions”. Accordingly, to the extent that the obligations
of any Guarantor hereunder would otherwise be subject to avoidance under the
Avoidance Provisions, the maximum Guarantied Obligations for which such
Guarantor shall be liable hereunder shall be reduced to that amount which, as of
the time any of the Guarantied Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of any Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the other Guarantied Parties), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Administrative Agent and the other Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Administrative Agent and the other Guarantied Parties that would not otherwise
be available to such Person under the Avoidance Provisions.

Section 15.    Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrowers and the
other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any of the other Guarantied Parties shall
have any duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.

Section 16.    Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

SECTION 17.    LITIGATION; JURISDICTION; OTHER MATTERS; WAIVERS.

(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED
PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN

 

F-7



--------------------------------------------------------------------------------

DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE OTHER GUARANTIED PARTIES, THE ADMINISTRATIVE AGENT
AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY
BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY
OTHER CREDIT DOCUMENT OR IN CONNECTION WITH ANY COLLATERAL OR ANY LIEN CREATED
HEREUNDER OR THEREUNDER OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR
DISPUTE WHATSOEVER BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR
ANY OF THE OTHER GUARANTIED PARTIES OF ANY KIND OR NATURE ARISING OUT OF THIS
GUARANTY OR ANY OTHER CREDIT DOCUMENT OR IN CONNECTION WITH ANY COLLATERAL OR
ANY LIEN CREATED HEREUNDER OR THEREUNDER.

(b)    EACH OF THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH OTHER
GUARANTIED PARTY HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, OR, AT THE OPTION OF THE ADMINISTRATIVE AGENT, ANY STATE
COURT LOCATED IN NEW YORK, NEW YORK, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR
AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE
ADMINISTRATIVE AGENT OR ANY OF THE GUARANTIED PARTIES, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS GUARANTY OR ANY OTHER CREDIT DOCUMENT OR TO ANY MATTER
ARISING HEREFROM OR THEREFROM OR ANY COLLATERAL. EACH GUARANTOR AND EACH OF THE
GUARANTIED PARTIES EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. EACH OF THE GUARANTORS
HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR
PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR
OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO
IT AT ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OR THE
ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL

 

F-8



--------------------------------------------------------------------------------

SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR
UNDER THE OTHER CREDIT DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS
OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

Section 18.    Loan Accounts. The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations, and in the case of any dispute relating to any of the outstanding
amount, payment or receipt of any of the Guarantied Obligations or otherwise,
the entries in such books and accounts shall be deemed conclusive evidence of
the amounts and other matters set forth herein, absent manifest error. The
failure of the Administrative Agent or any other Guarantied Party to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.

Section 19.    Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any of the other Guarantied Parties in the exercise of
any right or remedy it may have against any Guarantor hereunder or otherwise
shall operate as a waiver thereof, and no single or partial exercise by the
Administrative Agent or any of the other Guarantied Parties of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

Section 20.    Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until the earliest of the (x) the date on which
all of the Guarantied Obligations have been indefeasibly paid and performed in
full (other than (1) contingent indemnification obligations that have not been
asserted, (2) to the extent arrangements reasonably satisfactory to a Specified
Derivatives Provider under a Specified Derivatives Contract have been entered
into, Specified Derivatives Obligations under such Specified Derivatives
Contract and (3) to the extent arrangements reasonably satisfactory to a
Specified Cash Management Bank under a Specified Cash Management Agreement have
been entered into, Specified Cash Management Obligations under such Specified
Cash Management Agreement) or (y) solely with respect to such Guarantor (but not
any other Guarantor), release or termination of the obligations of such
Guarantor hereunder in accordance with the terms of the Loan Agreement, at which
point this Guaranty shall (solely with respect to such Guarantor, in the case of
clause (y)), automatically terminate and have no further force and effect (other
than any provisions of this Guaranty that expressly survive the termination
hereof). The Administrative Agent agrees to execute and deliver such documents
as are reasonably requested in accordance with the terms of the Loan Agreement
by any Borrower or any such Guarantor to evidence such termination or release,
at such Borrower’s or such Guarantor’s sole cost and expense.

Section 21.    Successors and Assigns. Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding. The Guarantied Parties may, in accordance with
the applicable

 

F-9



--------------------------------------------------------------------------------

provisions of the Loan Agreement, Specified Derivatives Contracts and Specified
Cash Management Agreements, assign, transfer or sell any Guarantied Obligation,
or grant or sell participations in any Guarantied Obligations, to any Person
without the consent of, or notice to, any Guarantor and without releasing,
discharging or modifying any Guarantor’s obligations hereunder. Subject to
Section 13.9. of the Loan Agreement, each Guarantor hereby consents to the
delivery by the Administrative Agent or any other Guarantied Party to any
Eligible Assignee or Participant (or any prospective Eligible Assignee or
Participant) of any financial or other information regarding any Borrower or any
Guarantor. No Guarantor may assign or transfer its rights or obligations
hereunder to any Person without the prior written consent of the Administrative
Agent and all other Guarantied Parties and any such assignment or other transfer
to which the Administrative Agent and all of the other Guarantied Parties have
not so consented shall be null and void.

Section 22.    JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 23.    Amendments. This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Loan Agreement), the Administrative Agent and each Guarantor
subject to Section 13.7. of the Loan Agreement; provided, however, that any
Subsidiary Guarantor may be released hereunder in accordance with the terms of
Section 8.14. of the Loan Agreement, as applicable, and any Subsidiary may
become a Guarantor hereunder by executing and delivering an Accession Agreement
and any other applicable Subsidiary Guaranty Documents in accordance with
Section 8.14. or 8.15. of the Loan Agreement.

Section 24.    Payments. All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. New York
City time on the date of demand therefor.

Section 25.    Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile or electronic transmission or similar
writing) and shall be given (a) to each Guarantor at its address set forth below
its signature hereto, (b) to the Administrative Agent or any other Guarantied
Party at its respective address for notices provided for in the Loan Agreement,
Specified Derivatives Contract, or Specified Cash Management Agreement, as
applicable, or (c) as to each such party at such other address as such party
shall designate in a written notice to the other parties. Each such notice,
request or other communication shall be effective (i) if mailed, upon the first
to occur of receipt or the expiration of three (3) days after the deposit in the
United States Postal Service mail, postage prepaid and addressed to the address
of a Guarantor or Guarantied Party at the addresses specified; (ii) if
telecopied, when transmitted; (iii) if hand delivered or sent by overnight
courier, when delivered or (iv) if delivered by electronic mail, in accordance
with Section 9.5. of the Loan Agreement, to the extent applicable; provided,
however, that in the case of the immediately preceding clauses (i),

 

F-10



--------------------------------------------------------------------------------

(ii) and (iii), non-receipt of any communication as of the result of any change
of address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication.

Section 26.    Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27.    Headings. Section headings in this Guaranty are provided for
convenience of reference only and shall not affect its construction or
interpretation.

Section 28.    Limitation of Liability. Neither the Administrative Agent nor any
of the other Guarantied Parties, nor any of their respective Related Parties,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty, the Loan Agreement, any of the other Credit Documents or any of the
transactions contemplated by this Guaranty, the Loan Agreement or any of the
other Credit Documents. Each Guarantor hereby waives, releases, and agrees not
to sue the Administrative Agent, any other Guarantied Party or any of their
respective Related Parties, for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Loan Agreement or any of the other Credit Documents, or any of the transactions
contemplated by Loan Agreement or financed thereby.

Section 29.    Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5. of the Loan Agreement.

Section 30.    Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Guarantied Obligations until such time as the
Guarantied Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Guarantied Obligations have been indefeasibly paid and performed in
full and the Commitments have expired or terminated. Subject to Section 10. of
this Guaranty, this Section shall not be deemed to affect any right of
subrogation, indemnity, reimbursement or contribution that any Guarantor may
have under Applicable Law against any other Loan Party in respect of any payment
of Guarantied Obligations. Notwithstanding the foregoing, all rights of
contribution against any Guarantor shall terminate from and after such time, if
ever, that such Guarantor shall cease to be a Guarantor in accordance with the
applicable provisions of the Loan Documents.

 

F-11



--------------------------------------------------------------------------------

Section 31.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until termination of this Guaranty in accordance with
Section 20. hereof. Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 32.     [Reserved.]

Section 33.    Definitions. (a) For the purposes of this Guaranty:

“Accession Agreement” means an Accession Agreement in the form of Annex I hereto
or in such other form as may be approved by the Administrative Agent.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended from time to
time, and any successor statute or statutes and all rules and regulations from
time to time promulgated thereunder, and any comparable foreign laws relating to
bankruptcy, insolvency or creditors’ rights.

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

 

F-12



--------------------------------------------------------------------------------

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in the Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.

(b)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Loan Agreement.

[Signatures on Next Page]

 

F-13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

GUARANTORS: [SUBSIDIARY GUARANTORS] By:  

                    

  Name:  

                    

  Title:  

                    

Address for Notices for all Guarantors:

c/o Park Hotels & Resorts Inc.

1775 Tysons Blvd., 7th Floor

McLean, VA 22102 Attn: General Counsel’s Office Telecopy Number: 703-893-1057
Telephone Number: 571-302-5757

 

F-14



--------------------------------------------------------------------------------

ANNEX I

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT dated as of         , 20    , executed and delivered by
                    , a                      (the “New Guarantor”), in favor of
(a) BANK OF AMERICA, N.A., in its capacity as Administrative Agent (the
“Administrative Agent”) for its benefit and the benefit of the other Guarantied
Parties (as defined in the Guaranty) under that certain Delayed Draw Term Loan
Agreement, dated as of August 28, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), by and among PARK
INTERMEDIATE HOLDINGS LLC (the “Company”), PK DOMESTIC PROPERTY LLC (“Domestic
Property”), PARK HOTELS & RESORTS INC., the Subsidiaries of the Company from
time to time party thereto as Subsidiary Borrowers (collectively with the
Company and Domestic Property, the “Borrowers”), the lenders from time to time
party thereto (the “Lenders”), the Administrative Agent, and the other parties
thereto, (b) the Lenders, (c) the Specified Derivatives Providers and (d) the
Specified Cash Management Banks (each individually, a “Guarantied Party” and
collectively, the “Guarantied Parties”).

WHEREAS, pursuant to the Loan Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrowers certain financial
accommodations on the terms and conditions set forth in the Loan Agreement and/
or any Loan Document;

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with a Loan Party;

WHEREAS, the Specified Cash Management Banks may from time to time enter into
Specified Cash Management Agreements with a Loan Party;

WHEREAS, the New Guarantor is owned and controlled by the Company, or is
otherwise an Affiliate of the Company;

WHEREAS, the Company, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financial accommodations from the
Administrative Agent and the other Guarantied Parties through their collective
efforts;

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the other Guarantied Parties making
such financial accommodations available to the Borrowers under the Loan
Agreement, from the Specified Derivatives Providers entering into Specified
Derivatives Contracts, and from the Specified Cash Management Banks entering
into Specified Cash Management Agreements, and, accordingly, the New Guarantor
is willing to guarantee the Borrowers’ obligations to the Administrative Agent
and the Lenders on the terms and conditions contained herein; and

 

F-15



--------------------------------------------------------------------------------

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties’ continuing to make such financial
accommodations to the Borrowers.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1.    Accession to Guaranty. The New Guarantor hereby agrees that it is
a “Guarantor” under that certain Guaranty dated as of         , 20     (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by the Guarantors party thereto in favor of the Administrative
Agent, for its benefit and the benefit of the other Guarantied Parties, and
assumes all obligations of a “Guarantor” thereunder and agrees to be bound
thereby, all as if the New Guarantor had been an original signatory to the
Guaranty. Without limiting the generality of the foregoing, the New Guarantor
hereby:

(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

(b)    makes to the Administrative Agent and the other Guarantied Parties as of
the date hereof each of the representations and warranties contained in
Section 5. of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6. of the Guaranty; and

(c)    consents and agrees to each provision set forth in the Guaranty.

SECTION 2.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3.    Definitions. Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Guaranty or, to the extent not defined therein, the Loan Agreement.

[Signatures on Next Page]

 

F-16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered by its duly authorized officers as of the date first
written above.

 

[NEW GUARANTOR] By:  

                    

  Name:  

                    

  Title:  

                    

Address for Notices:

c/o Park Hotels & Resorts Inc.

1775 Tysons Blvd., 7th Floor

McLean, VA 22102 Attn: General Counsel’s Office Telecopier:     (703) 893-1057
Telephone:     (571) 302-5757

 

Accepted: BANK OF AMERICA, N.A., as
    Administrative Agent By:  

                    

  Name:  

                    

  Title:  

                    

 

F-17



--------------------------------------------------------------------------------

EXHIBIT G

[INTENTIONALLY OMITTED]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

[INTENTIONALLY OMITTED]

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF NOTE

        , 20    

FOR VALUE RECEIVED, the undersigned, PARK INTERMEDIATE HOLDINGS LLC, a limited
liability company formed under the laws of the State of Delaware (the “Company”)
and PK DOMESTIC PROPERTY LLC, a Delaware limited liability company (“PK
Domestic” and together with the Company, the “Borrowers”), hereby jointly and
severally promise to pay to the order of                      or its registered
assigns (the “Lender”), in care of BANK OF AMERICA, N.A. as Administrative Agent
(the “Administrative Agent”) at Bank of America, N.A., 2380 Performance Drive,
Building C, Richardson, Texas 75082, or at such other address as may be
specified in writing by the Administrative Agent to the Borrower Representative
(as defined in the Loan Agreement referred to below), the aggregate unpaid
principal amount of all [Tranche A-1][Tranche A-2][Incremental Tranche] Loans
made by the Lender to the Borrowers under the Loan Agreement (as herein
defined), on the dates and in the principal amounts provided in the Loan
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Loan Agreement.

This Note is one of the “Notes” referred to in the Delayed Draw Term Loan
Agreement, dated as of August 28, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), by and among the
Borrowers, Park Hotels & Resorts Inc., the Subsidiaries of the Company from time
to time party thereto as Subsidiary Borrowers, the lenders from time to time
party thereto, the Administrative Agent, and the other parties thereto and is
subject to, and entitled to, all provisions and benefits thereof. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Loan Agreement.

The Loan Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of [Tranche
A-1][Tranche A-2][Incremental Tranche] Loans upon the terms and conditions
specified therein.

Except as permitted by Section 13.6. of the Loan Agreement, this Note may not be
assigned by the Lender to any Person.

 

I-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

The Borrowers hereby waive presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note as of
the date first written above.

 

PARK INTERMEDIATE HOLDINGS LLC   By:  

                                                               
                   

    Name:  

                                                                          

    Title:  

                                                                          

PK DOMESTIC PROPERTY LLC   By:  

                                          

    Name:  

                                         

    Title:  

                                         

 

I-2



--------------------------------------------------------------------------------

EXHIBIT J

[INTENTIONALLY OMITTED]



--------------------------------------------------------------------------------

EXHIBIT K

DISBURSEMENT INSTRUCTION LETTER

[●], 2019

Bank of America, N.A., as Administrative Agent

 

                                                                 
                                                                  Attention:
                                                             

Ladies and Gentlemen:

Reference is made to that certain Delayed Draw Term Loan Agreement, dated as of
August 28, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and among PARK INTERMEDIATE HOLDINGS LLC
(the “Company” or the “Borrower Representative”), PK DOMESTIC PROPERTY LLC (“PK
Domestic LLC”), PARK HOTELS & RESORTS INC., the Subsidiaries of the Company from
time to time party thereto as Subsidiary Borrowers, the lenders from time to
time party thereto (the “Lenders”) and BANK OF AMERICA, N.A., as Administrative
Agent (the “Administrative Agent”). Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the Loan
Agreement.

1.    Pursuant to Section 2.18. of the Loan Agreement, [[the] applicable
Borrower] hereby instructs the Administrative Agent to use the following
instructions for the disbursement of the proceeds of each Loan:

[INSERT ACCOUNT DETAILS]

2.    The Administrative Agent may rely on these instructions until written
notice from [[the] applicable Borrower] is received by the Administrative Agent
replacing this letter with a new Disbursement Instruction Letter.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Disbursement Instruction Letter as of the date first written above.

 

[APPLICABLE BORROWER] By:  



                                                                    
              

  Name:                                                                        
  Title:                                        
                               30 

  

 

30 

Shall be a Responsible Officer



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF COMPLIANCE CERTIFICATE

        , 20    

Bank of America, N.A., as Administrative Agent

 

                                                             
                                                              Attention:
                                                             

Reference is made to that certain Delayed Draw Term Loan Agreement, dated as of
August 28, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and among Park Intermediate Holdings LLC
(the “Company” or “Borrower Representative”), PK Domestic Property LLC, Park
Hotels & Resorts Inc. (the “Parent”), the Subsidiaries of the Company from time
to time party thereto as Subsidiary Borrowers, the lenders from time to time
party thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent
(the “Administrative Agent”), and the other parties thereto. Capitalized terms
used herein, and not otherwise defined herein, have their respective meanings
given them in the Loan Agreement.

Pursuant to Section 9.3. of the Loan Agreement, the undersigned, on behalf of
the Company in [his][her] capacity as an officer of the Company and not
individually, hereby certifies to the Administrative Agent and the Lenders as
follows:

(1)    The undersigned is the [chief executive officer][chief financial officer]
of the Company.

(2)    I have reviewed the terms of the Loan Agreement, and have made, or caused
to be made under my supervision, a review in reasonable detail of the
transactions and the condition of the Parent and its Subsidiaries during the
accounting period covered by the financial statements supporting the
calculations set forth on Schedule I hereto.

(3)    To the best of my knowledge, information or belief, after due inquiry, no
Default or Event of Default exists [if such is not the case, specify such
Default or Event of Default and its nature, when it occurred and whether it is
continuing and the steps being taken by the Company with respect to such event,
condition or failure].

(4)    Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Parent and its Subsidiaries were in compliance
with the financial covenants contained in Section 10.1. of the Loan Agreement.

(5)    Attached hereto as Schedule 2 is a true, current and complete list of the
Eligible Properties designated by the Company.

 

L-1



--------------------------------------------------------------------------------

(6)    Attached hereto as Schedule 3 are descriptions of any items that would
not appear on the consolidated balance sheet of the Company.

(7)    Attached hereto as Schedule 4 are [(i)] statements of profit and loss for
all Hotel Properties on a combined basis for the preceding calendar quarter [and
(ii) statements of profit and loss for all Eligible Properties on an individual
basis for the preceding fiscal year, in each case,] setting forth in summary
form (excluding any underlying calculations used to determine any of the
following) the amounts of the Gross Operating Revenues, Gross Operating
Expenses, NOI, FF&E Reserves, and Adjusted NOI, along with the average daily
rate, occupancy levels and revenue per available room, in each case, on a
combined basis [(or, in the case of clause (ii), for such Eligible Property)].
[Bracketed language and statements described therein to be included in
connection with delivery of annual financial statements only.]

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

PARK INTERMEDIATE HOLDINGS LLC, as Company and Borrower Representative By:  

                                          

Name:  

                                          

Title:  

                                          

 

L-2



--------------------------------------------------------------------------------

Schedule 1

[Calculations to be Attached]

 

L-3



--------------------------------------------------------------------------------

Schedule 2

[List of Eligible Properties Designated by the Company]

 

L-4



--------------------------------------------------------------------------------

Schedule 3

[Descriptions of Items not on consolidated balance sheet to be Attached]

 

L-5



--------------------------------------------------------------------------------

Schedule 4

[Statements of Profit and Loss to be Attached]

 

L-6



--------------------------------------------------------------------------------

EXHIBIT M-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Delayed Draw Term Loan Agreement, dated as of
August 28, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and among Park Intermediate Holdings
LLC, a Delaware limited liability company (the “Company”), PK Domestic Property
LLC, a Delaware limited liability company (“Domestic Property”), Park Hotels &
Resorts Inc., a Delaware corporation, the Subsidiaries of the Company from time
to time party thereto as Subsidiary Borrowers (collectively with the Company and
Domestic Property, the “Borrowers”), the lenders from time to time party thereto
(the “Lenders”), Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.

Pursuant to the provisions of Section 3.10. of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
“ten percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code and (iv) it is not a
“controlled foreign corporation” related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Company and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Company and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[NAME OF LENDER]

 

By:  

 

  Name:  

 

  Title:  

 

Date:         , 20    

 

M-1-1



--------------------------------------------------------------------------------

EXHIBIT M-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Delayed Draw Term Loan Agreement, dated as of
August 28, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and among Park Intermediate Holdings
LLC, a Delaware limited liability company (the “Company”), PK Domestic Property
LLC, a Delaware limited liability company (“Domestic Property”), Park Hotels &
Resorts Inc., a Delaware corporation, the Subsidiaries of the Company from time
to time party thereto as Subsidiary Borrowers (collectively with the Company and
Domestic Property, the “Borrowers”), the lenders from time to time party thereto
(the “Lenders”), Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.

Pursuant to the provisions of Section 3.10. of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, (iii) it is not a “ten percent shareholder” of any
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, and (iv) it is not a “controlled foreign corporation” related to any
Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[NAME OF PARTICIPANT]

 

By:  

 

  Name:  

 

  Title:  

 

Date:         , 20    

 

M-2-1



--------------------------------------------------------------------------------

EXHIBIT M-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Delayed Draw Term Loan Agreement, dated as of
August 28, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and among Park Intermediate Holdings
LLC, a Delaware limited liability company (the “Company”), PK Domestic Property
LLC, a Delaware limited liability company (“Domestic Property”), Park Hotels &
Resorts Inc., a Delaware corporation, the Subsidiaries of the Company from time
to time party thereto as Subsidiary Borrowers (collectively with the Company and
Domestic Property, the “Borrowers”), the lenders from time to time party thereto
(the “Lenders”), Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.

Pursuant to the provisions of Section 3.10. of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

[Signatures on Following Page]

 

M-3-1



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] By:  

 

  Name:  

                                          

  Title:  

 

Date:         , 20    

 

M-3-2



--------------------------------------------------------------------------------

EXHIBIT M-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Delayed Draw Term Loan Agreement, dated as of
August 28, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and among Park Intermediate Holdings
LLC, a Delaware limited liability company (the “Company”), PK Domestic Property
LLC, a Delaware limited liability company (“Domestic Property”), Park Hotels &
Resorts Inc., a Delaware corporation, the Subsidiaries of the Company from time
to time party thereto as Subsidiary Borrowers (collectively with the Company and
Domestic Property, the “Borrowers”), the lenders from time to time party thereto
(the “Lenders”), Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”), and the other parties thereto.

Pursuant to the provisions of Section 3.10. of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Loan
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a “ten percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a “controlled foreign corporation” related to any Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

M-4-1



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

 

  Name:  

                                          

  Title:  

 

Date:         , 20    

 

M-4-2



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of [                     ], by and among
Park Intermediate Holdings LLC, a Delaware limited liability company (the
“Company” or “Borrower Representative”), [Name of Subsidiary Borrower], a
[                     ] (the “New Borrowing Subsidiary”), and Bank of America,
N.A., as Administrative Agent (the “Administrative Agent”).

Reference is hereby made to the Delayed Draw Term Loan Agreement, dated as of
August 28, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and among the Company, PK Domestic
Property LLC (“Domestic Property”), Park Hotels & Resorts, Inc., the Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent. Capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms in the Loan Agreement. Under the Loan Agreement, the Lenders have
agreed, upon the terms and subject to the conditions therein set forth, to make
Loans to the Borrowers (collectively with the Company and Domestic Property, the
“Borrowers”), and the Borrower Representative and the New Borrowing Subsidiary
desire that the New Borrowing Subsidiary become a Subsidiary Borrower. In
addition, the New Borrowing Subsidiary hereby authorizes the Company to act on
its behalf as and to the extent provided for in Section 1.6. and Article II. of
the Loan Agreement.

Each of the Borrower Representative and the New Borrowing Subsidiary represents
and warrants that, on and as of the date hereof, the representations and
warranties of each Borrower or any other Loan Party in the Loan Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
in all material respects (unless such representation and warranty is qualified
by materiality, in which event such representation and warranty is true and
correct in all respects), except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct in all material respects
(unless such representation and warranty is qualified by materiality, in which
event such representation and warranty was true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances
permitted under the Loan Documents. [The Borrower Representative and the New
Borrowing Subsidiary further represent and warrant that the execution, delivery
and performance by the New Borrowing Subsidiary of the transactions contemplated
under this Agreement will not contravene or conflict with, or otherwise
constitute unlawful financial assistance under, Sections 677 to 683 (inclusive)
of the United Kingdom Companies Act 2006 (as amended).]31 [INSERT OTHER
NECESSARY FOREIGN LAW PROVISIONS REASONABLY REQUESTED BY ADMINISTRATIVE AGENT OR
ITS COUNSELS]. The Borrower Representative agrees that the Guaranteed
Obligations of the Borrowers contained in the Loan Agreement will apply to the
Obligations of the New Borrowing Subsidiary. Upon execution of

 

31 

To be included only if a New Borrowing Subsidiary will be a Borrower organized
under the laws of England and Wales.

 

N-1



--------------------------------------------------------------------------------

this Agreement by each of the Borrower Representative, the New Borrowing
Subsidiary and the Administrative Agent, the New Borrowing Subsidiary shall be a
party to the Loan Agreement and shall constitute a “Subsidiary Borrower” for all
purposes thereof, and the New Borrowing Subsidiary hereby agrees to be bound by
all provisions of the Loan Agreement.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

[Signatures on Next Page]

 

N-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

PARK INTERMEDIATE HOLDINGS LLC, as Borrower Representative By:  

                                                                       

  Name:   Title: [NAME OF NEW BORROWING SUBSIDIARY] By:  

 

  Name:   Title: BANK OF AMERICA, N.A., as Administrative Agent By:  

 

  Name:   Title:

 

N-3



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF BORROWING SUBSIDIARY TERMINATION

Bank of America, N.A., as Administrative Agent

 

                                                                         
                                                                         
Attention:                                    
                                  

[Date]

Ladies and Gentlemen:

The undersigned, Park Intermediate Holdings LLC (the “Company” or “Borrower
Representative”), refers to the Delayed Draw Term Loan Agreement, dated as of
August 28, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), among the Company, PK Domestic Property
LLC, Park Hotels & Resorts Inc., the Subsidiary Borrowers from time to time
party thereto and Bank of America, N.A., as Administrative Agent. Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Loan Agreement.

The Borrower Representative hereby terminates the status of
[                     ] (the “Terminated Borrowing Subsidiary”) as a Subsidiary
Borrower under the Loan Agreement. The Borrower Representative represents and
warrants that no Default or Event of Default exists or would occur as a result
of such release, including, without limitation, a Default or Event of Default
resulting from a violation of any of the covenants contained in Section 10.1. of
the Loan Agreement.32

THIS INSTRUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Very truly yours, PARK INTERMEDIATE HOLDINGS LLC By:  

                                                                           

  Name:   Title:

Copy to:         Bank of America, N.A., as Administrative Agent

                                                              

                                                              

 Attention:                                             

 

32 

NTD: See Section 8.14.(b)(iii)(iii).

 

O-1